               Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 1 of 31 PageID #: 726
                                            P    0               a         dw   00    0    0               dP          0          0                   P    Qp0 do               0      No   0    0
                                                                                                 0         0     0     0    D     1         C        0     C                          D     C    a
                                                                                                                                                           C C 0
0                                C    D     C    0    C    0          0    C    0     0    0                                                                               a    m
                            It

                            7    9    q          0    0    0
                                                                 CD
                                                                 Q    0         0     0    0     C    0    0     0     a    N     m         C        0         0 CD        0    m     C     C    0
0         CD
          T    LO           t    a
                                            lz
                                            CD   0    C    C     C    C
                                                                           CD

                                                                           C    CD    0    0     C    00   C     6     6          C'i       6        ci    C5    C5   ci   C5   6     6     6    6
     Z
                                      It

          LO   00           LI        lzr                                  C               0     C                          ce    U                                                              2
     Lu   N A
     LU
                                                                                                                                  N         D        C     C     0    Cl        0     0     0



U
          D
               It

                       a
                       0    a
                            0
                                 a
                                 a
                                      C
                                      C
                                            aOCC0aaaaaaa
                                            C    D    0    CD    0    CD   0    a     0    0
                                                                                           6
                                                                                                 0
                                                                                                 C
                                                                                                      0    0
                                                                                                           6
                                                                                                                 CD

                                                                                                                 6
                                                                                                                       0
                                                                                                                       C
                                                                                                                            a
                                                                                                                            Cl
                                                                                                                                  a
                                                                                                                                  C
                                                                                                                                            a
                                                                                                                                            C C
                                                                                                                                                     CD


                                                                                                                                                     6
                                                                                                                                                           a
                                                                                                                                                           0
                                                                                                                                                           C
                                                                                                                                                                 a
                                                                                                                                                                 0
                                                                                                                                                                 6
                                                                                                                                                                      a
                                                                                                                                                                      6
                                                                                                                                                                           C
                                                                                                                                                                           D
                                                                                                                                                                                a
                                                                                                                                                                                LO

                                                                                                                                                                                6
                                                                                                                                                                                      C
                                                                                                                                                                                      C
                                                                                                                                                                                      6
                                                                                                                                                                                            CD
                                                                                                                                                                                            D
                                                                                                                                                                                            6
                       6    6    6    6     ci   6    6    c     6    6    Ci   ci    6               L6                    ci    ci        ci                             C5                    ci

rr                     m    OD        D                                                    IT    LO   LO                    CD    r                                             N
                            LO


          z
ry        ry
LL

          5                 00   00   ow    00   Op                                                   00   00    ONO   ow   0     00        00       OXQ   oko   ap   Cp   ow   00    oko   00   00

                            D    D    t     C    C    C    0     0    C    C    0     0    Q     C    D    D     0     0          rl        C        C     C     C3   C    C          C     C    0
                            CR   q          9    C    C    9     C    9    q    C     q    q     p    cl   q     C     p          P         C        C     q     C    q    q          C     p    p
                            N    Q    Lr    0    0    0    C     0    0    0    0     0    C     0         D     0     C    1     0         C        0     a     C    0    CD   M     C     0    0
                            IT   0    LO              0    D     C                                    00                    D     It                                            co    C

                                            C    M         W               0    0     0    0     0    D    0     0     0    M               0        0     0     0    0    0    M     N     0    0
                                                                                                                                                                                Cl




                            0    0    C     CD   Q    C a        0         0    0     0    0     C    0    0     C     0    0     0         0        0     0     0    0    0    0     0     0    0
                                 q    C     9    q    C    q     p    C         p     p    C     q    q    p     q     q    9     q         p        p     p     p    p    p    Lq    p     p    p
                                      a     Q    a         a     a    a    0    a     a    a     a    a    a     a     a    a     In        a        a     a     a    a    C    N     0     a    a
                                      fl              Q0   Lo    LO                                                               co                                            Cl    LO

                                      u                    It
                                                                                                                                                                                D




                       C    r    co   w     0    D    D    U     D    D    C    0     D    0     01   0    a     0     C    1     0         0        0     C          0    a    D     0     0    C
                       q    R    q    7     q    9    C    Ii    C    C    Lq   q     C    C          p    C     q     q    C     C         q        C     C     q    q    C    C     C     9
                            M         M     C    D    C               a    N    0     0                          0     0    M               C        D     D               U          LO    C    Q
                       CD
                       Cl   N
                                 to
                                      00              D
                                                                 CD                        CD    CD   Nr
                                                                                                      D                     N
                                                                                                                                  to
                                                                                                                                  C14                      LO
                                                                                                                                                                      CD
                                                                                                                                                                           N    Z     N
                                                                 L2




                       60   dP   0    60    dP   oo   oW   oP    0    60   60   0     0    0     oP   0    cP    oP    0    dP    P         dP       dO    oNo   60        60   op    oo    oP   oo

                            0         0     C    C    N    00    LO   0    0    C     0    0     0    0    D     C     0          N         Q        C N         CD   C    N          N     0
                                 9          C    q         q     q    9    q    q     p    C     9    7    q     q     q    7     q         q        q q         9    p    9          q     Y    Y
                            D    0    C     C    0    C    0          C    Q    0     0    Q     0    0    C     0     D    0     C         D        CD 0        C    C3   0    CD    0     0    0

                                                                                                                                                                                CO




                       D    C    C    CD    D    0    0    0     0    0    0    0     0    0     0    0    0     0     0    N     0         0        0     0     0    C    0    Q     0     0    0
                                                                                                                                                                                      C     C    q
                            0    0          0              0     0    0    N    0     0    0     0    0    0     D     0    CD    0         D        C     D     C    C    0    N     LO    0    CD
                       Cl
                       Cl   N    N                    D    Lo    LO                                   N                     Cl    r                        U               Lo   I     r
                            0                              N                                          1                     Cl                                                  to




                                                 CD   0     C         0    0    0     C    0     0    0    0     0     a     m     0        C C             m    C    0    0     w     0    0     0
                                                 C          Iq   9    p    9    Lq    P    C     9    C    9     9     p     q     C        C        9      Cl   C    q    U     q     q    9     q
                                                 C    D    I     C    LO   0    rl    D    0     0    0    0     LO    0     It    0        LO        It    It   I    C    co          CN   C     C
                                                           Y                    14    Cl                                     Ij   Ij                                  D                n
                                                                                                                                                                      co




                       ow   0 0       dp    ow   0     O    lP    W   0    0    0     0               00   0      N    0    00    0 0                6p          Op    p   0    OW     Op   0    0
                                                 C    0    0          CD   D    T          C     0                     D    LO    1         C              M               N    I r   N          C3

                       C                         C    D    c     0    0    C    0          C     p                     9    C     p         9              q               q    1     C          q
                       C         D    6     D    6    6    6               6    6     o    6     C    D    C     C     C    0     C         C        C     o                    C     D     C    0

                                                                                                                                                                 N
                                                                 ci   ci
                            CD




                       C    10   a    T          a    a    N     a         a    N          a                                Q     N                  N     0               T                     0
                            N                                                                                               Cl




                       C    C    CD   C     C    C    0    a     D              C3    D    0     Q    Q    0     Q     0    Q     Q         Q        Q     Q     Q    C    CD   to    C     Cl   Q
                       C    q    p    C     9    9    C    9     9    p    q    9     q    C     C    C    p     C     p    C     p         q        C     I     I    C    q    N     C     q    9
                       0         0    0     Lf   0    0    Lo    CD   U    0    U     0    0     0    0    LO    LO    LO         0         M        CO    n     P    C    q    N     N     0    C
                                                                                LC    N                                                                               CD   0           M




                                                                                                                                                                                            w
                                                      0                                    w
                                                                                           U                                                                                                0
                                      E     i                    w              1          w                                                                                                r
E                                                n    0    Lu
                                                                           Lu   Lu         LLJ                                    ri
                                                                                                                                                                                                 f
                                            L    U         j               j                               Lij
                                                                                                                                  LLJ                                                       Z
0                                                                               0                                w                                               z                          0    Lil




                            LLJZZZZZZZ
                            j W W W W W W                        W         Z
                                                                           m
                                                                             D
                                                                                0-1
                                                                                           m
                                                                                                      nm
                                                                                                      uj
                                                                                                           LLJ


                                                                                                              n50
                                                                                                                 co


                                                                                                                 ui
                                                                                                                            Lu
                                                                                                                                  co
                                                                                                                                                                 0
                                                                                                                                                                 0
                                                                                                                                                                 z
                                                                                                                                                                      Z
                                                                                                                                                                      0
                                                                                                                                                                           w
                                                                                                                                                                           z
                                                                                                                                                                           o
                                                                                                                                                                                                 V


                            05 5 5 5 5 5 Z
                                                                           FILU00                     U
                                                                                                      mz-jmozw-j
                                                                                                      w w U D m D w                                              20mg0wo   2
                                                                                                                                                                 WOW 0 Wj-j-j
                                                                                                                                                                           W W
                            E0000000
                             W W W W W W W                            a
                                                                           LU



                                                                           0
                                                                              0 0
                                                                           mFnmu-x
                                                                                0     0    0     0    0    0     0     0    0 0             0        0           W
                                                                                                                                                                 o
                                                                                                                                                                      i
                                                                                                                                                                      0    M    0
                                                                                                                                                                                0
                                                                                                                                                                                       co

                                                                                                                                                                                       P
                                                                                                                                                                                            m     m
                                                                                                                                                                 u    0    CL   D      0 b       b
                                                                                                                                                                                       w w        w    4
                                            w    W    W    W     W                                                                                                                     J    J     J
                                      22Ei2io0oooooooooooo
                                                 j j j j j j j 555-J-J-j
                                                                     0 0 0                                                              I        I




                                                                                                                                                                                                 US00000380
o j

Z
  z

  Z
     LLI

     LLI
            CD
            Irr
            LO
            N A
                  LO
                  00
                          i Dc CCaQ
                  Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 2 of 31 PageID #: 727

                          9
                          CD
                               ollo




                               9


                               D
                                      00


                                      C
                                      C


                                      0
                                           9
                                           C


                                           0
                                                0
                                                9
                                                0


                                                0
                                                      ow


                                                      9
                                                      0


                                                      CD
                                                           Qp


                                                           C
                                                           CD
                                                           C
                                                                 q
                                                                      oQ



                                                                      C
                                                                      0


                                                                      0
                                                                           C
                                                                           C
                                                                           R

                                                                           M
                                                                                C
                                                                                C


                                                                                0
                                                                                     ow

                                                                                     P
                                                                                     CD




                                                                                     0
                                                                                          oko




                                                                                          q
                                                                                          0


                                                                                          0
                                                                                                00


                                                                                                C



                                                                                                0
                                                                                                      oQ



                                                                                                      9
                                                                                                      0


                                                                                                      0
                                                                                                            00


                                                                                                            9
                                                                                                            cl




                                                                                                            0
                                                                                                                  oo


                                                                                                                  9
                                                                                                                  D


                                                                                                                  0
                                                                                                                        ow


                                                                                                                        q
                                                                                                                        o
                                                                                                                               C
                                                                                                                               C
                                                                                                                               R
                                                                                                                                    dp


                                                                                                                                    C
                                                                                                                                    o


                                                                                                                                    0
                                                                                                                                           oo



                                                                                                                                           CD




                                                                                                                                           0
                                                                                                                                                 DQ


                                                                                                                                                 9
                                                                                                                                                 CD




                                                                                                                                                 0
                                                                                                                                                       00


                                                                                                                                                       C
                                                                                                                                                       c

                                                                                                                                                       0
                                                                                                                                                             oo


                                                                                                                                                             9
                                                                                                                                                             6


                                                                                                                                                             0
                                                                                                                                                                  00


                                                                                                                                                                  fl
                                                                                                                                                                  N
                                                                                                                                                                  r


                                                                                                                                                                  Lr
                                                                                                                                                                           oo


                                                                                                                                                                           C
                                                                                                                                                                           C


                                                                                                                                                                           0
                                                                                                                                                                                dko




                                                                                                                                                                                C
                                                                                                                                                                                Q


                                                                                                                                                                                C
                                                                                                                                                                                      op



                                                                                                                                                                                      9
                                                                                                                                                                                      0


                                                                                                                                                                                      0
                                                                                                                                                                                            dp


                                                                                                                                                                                            C
                                                                                                                                                                                            C
                                                                                                                                                                                                  oo


                                                                                                                                                                                                  C
                                                                                                                                                                                                  D


                                                                                                                                                                                                  0
                                                                                                                                                                                                        oo

                                                                                                                                                                                                        CD




                                                                                                                                                                                                        0     2
3    r-4




     Z                    C    C           D    C     0    0     0         C    0    0    0     0     0     0     0     0      0    0      C     0     Cl    D    D        C    C     CD    CD    C     C
            ry    CO
                                                                                                      q     C     q     p      C    C      q     q     q          C        q    q     q           D
                          p           C    C    C     C    C q        C    9    q    p    C                                                                       D
            Z             C    C      Q    a          Q    Lr    D         CD   0    0          D     0     C     0     C      N    C      CD    CD    o     CD            o    0     o     Q
ry   N                                          CD
                                                                                                                        0      LO                                 Cf

Lu   01                                                                                                                                                                                                       W
            z
                                                                                                                                                                                                              CL
            F                                                                                                                                                                                                 0
            rK
LL                                                                                                                                                                                                            3
                          60          dP   60   90    oP   oP    60   60        AO   0    0     60    oQ    60    0     oP     dO   0      cP    60    oQ                  oP   oo    Op    dP    oO    00
                                                                                                                                                                                                        C
                               4 NP


                          C    C      0         0     C    0     C              C    C    C           0     C           C      C    C            D           C3   ce       0    C     C     0     C           z
                          C    q      q
                                           C3

                                           C    9     q    q     C
                                                                      Cl

                                                                      q    9    q    q    C     9     C     q     C     I      p    q      C     q     p     C    Clq      q    C     q     q     p     C
                          C    Q      0    Q    C     0    C     CD   0    C    0    0    0     0     C     a     D     a      0    CD     C     D     C     D    r        0    0     0     D     C     C


                                      D    C    C          C     0    Q    0    Q    Q    Q     Q     Q     C     0     0      C    CD     a     a     a          rl       C    C     Q     0     0     Q


                                                                 0    0    0    0    0    0     0     0     0     0     0      0    0      0     0     0     0    0        0    0     0     0     0     0     w
                          C C         0    C    0     D
                               q      C    q    C     C    p     q    p    C    p    q    q     q     p     q     p     q      p    1            Y            i   U
                               C      C    C    Q     a    D     CD   0    0         0    a     0     0     0     a     C      C    m      C     C     C     C    c        0    0     CD                0
                                                                                                                                                                  C14




                                      a    C    a     C          a    a    m    a    a    a     a     a     a     a     0      a    a      C     m     a          co       0    a     a     a     a     a
                          Q    a                           Cl
                                                                                                                  q     p      q    C      C           9     C             I    q     C     C     q
                          C    C      q    9    C     q    C     9    q    q    C    9    q     C     9                                          cl               OR
                                                                                                                                                                                C     0           0     C
                          CD   D      0    D    C          C     D    C    D    0    0    C     0     0     C     C     0      N    C      D     t     CD    C     Nr      C                CD

                                                                                                                               LO




                          ow   ow     ow   00              00         00   0    00         00   00    ONO   0     00    0      0    Op     00    00    ONO   Op    Qp      0     00   00    00    ONO   00

                          D           C    C    C     0    0          0         C    0    0     C     0     C     C     D      N    C                        CD            C     C    C     C
                                                                      C                                           C                        C           CC
                                                                                                                                                                           C     c    0     C     q     C
                          C    C                           C     C                                                                                     C     C     d       o     6    6     6     C     6
                          D    CD     C    C    C     C    C     0    0    CD   0    0    C     0     0     0     CD    0      0    C      CD    C

                               C      C    0    C     C    C          Q    M    Q    Q     Q    Q     Q     Q     Q     CD          CD     C     M     a     C     C3      CD    a    Q     0     0     CD
                                                                                                                                                                   0



                                      D    Q    a     0    Q     Q    0    Q    0    0     0    0     0     D     0     0      14    0     0     EN    Q     0     D       C     Q    0     Cl    Q     Q
                                                                           N                                                   LO                N                 Nr
                                                                                                                                                                   It




                                                      C                0   0    C          0     0    0      0     0     Q     0     0      0     0    0      m    m       0     0     CD    0     0     0
                           0    0      C   co    m          CD   Ir                  LO
                                                                                                                         q      q    q      q     C     9     P            C     C           9     q     q
                           C    C      C         V    q     9    7     q   C    Iq    r    q     C    C      9     C                                                                   lp

                           0    D      0         0    N     0    0     U   0    N    W     LO    0    D      Lf    C     0     0     C      Cp    00          N    1       0     D     0     CD    D     C
                                N                                                                tr   N                                                                          M                 N     D



                                                                       0   0    0    0 0         0    0      0     0     0     0     QNo   0      0 0 0            0       0     0 0 0             C 0
                          0     Ir    0 0        0    C    CD    0     0   0                     q           0           0     0                                                            0      LO    M
                          0     9     C C        7    C    9     C     C   q                     q           C           C     C           C      C                                                q     9


                           C    M          I     M               r                   N                                   0     0                                   0       N                             N
                                                                                                                                                                   110

                                                                                                                                                                   Cl




                                           a                                                                                                                       a       C3    CD    C     C3    Q     0
                           C    a     a                                                                      q           q     q     C     C      9    q     q     9       C     q     9     q     C     C
                           9    C     9    U     9    C    q     C     q   C    Lq   IQ    q     C    q            9                                                             C     D     0     0     0
                                D     m    N          N    C     m         0    N    r     LO    0    a      m     C3    0     C     D      CD    w    CD    t     fl      0
                                D          00
                                                 CD
                                                                                                 LO   N                                     N     IT   N     1             N     m                 co    CN
                                                 c2                                                                                                                iz

                                                                                                                                                                   cl
0
4
                                                                                                                                                                   z       z
                                                                                                                                                                   0       0
                                                                                                                                                                                             U
CN

T                                                                          w                                                                      OOOD oL          z       z
                                                                                                                                                                                             Uw          Ld


C
                                                                                                                                                  222mwww
                                                                                                                                                  2     2     2    2       2



                                                                                                                         O
                                                                           0
                                                                           w         Uj
                                                                                     Q
                                                                                           w
                                                                                           C                       3a    LLJ



                                                                                                                                                                                                         m
                                                      te
                                                                           w                                       0
                                                 W
E                                                     Z
                                                     fyo J-D
                                                                           ca

                                                                                j
                                                                                                                   m
                                                                                                                                                  Ywwwwwwwww
0
L
                           j
                           On
                           WQ 5
                               z

                                       w   w
                                                 W Dujwo
                                                 D
                                                   LLZZOOFOF
                                                      CO



                                                      L
                                                            w

                                                            w
                                                                       w


                                                                       T
                                                                           w

                                                                                 0    0
                                                                                           W

                                                                                           0
                                                                                                 6
                                                                                                       W
                                                                                                       D
                                                                                                             z
                                                                                                                   w            0

                                                                                                                         Z0000000000
                                                                                                                                     W


0                                                                                                                                                                                 W    W     W     W     W
                                0      0   w     0    0     0    w     0   w     0    0    w     0     w     0     0     w      0    w      0
                                w      w   w     w     w    w    w     w   w     w    w    w     w     w     w     w     w      w    w      w                                                                 N
w
 U         Lo
                                                                                                                                     F            w     w     w        w    w     w    w     w     w     w
           4                                           F               5                                           b     b                  b
           0                                                0    0          C 5       5    C     6     C     0                  b    b
                                                                                                                                                                                  z    z     z     z     z
                                                                                                                                                                       z    z
                                 j j             j                                               j     j     j     j     j      j    j      j     U     U     w        U    U     w    U     w     w     w
                                 j j       j           j    j     1    j    i    j    j    i                                                                                                             w
 C                         0     0 0       0     0     0    0    0     0    0    0    0    0     0     0     0     0     0      0    0      0     w     w     w        w    w     w    w     w     w
                           Q     0 0       0     0     0    0    0     0    0    0    0    0     0     0     0     0     0      0    0      0     0     0     0        0    0     0    0     0     0     0
           L




                                                                                                                                                                                                        US00000381
               Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 3 of 31 PageID #: 728
                       p          0                W               dp    0 0         0                0                    0    00                     O     0     00    P           dp          o
                             NO

                                                                                                      C                    C    C     0     C                      C     D     D     C      D    C    C
                       C C        C     C    CD    CD   C     C    CD
                                                                   q
                                                                         C     C
                                                                               q     CD    C
                                                                                           q
                                                                                                C
                                                                                                C
                                                                                                            Cl       CD
                                                                                                                     C     0
                                                                                                                                                 CD
                                                                                                                                                 9     9
                                                                                                                                                             C3

                                                                                                                                                             q     C     9     C     c           C    a        2
0         C                                                              C-1         C3               CD    to

                                                                                                                     o     o
                                                                                                                                C
                                                                                                                                o
                                                                                                                                      c
                                                                                                                                      o
                                                                                                                                            c
                                                                                                                                            o    o     d     o     C     a     c     o      o    o
          NT           D C              D    0     0    C3    a    CD    0     C     0     0    0     0     4                   C
     z    Lr
         co              C                                                                                                                             CD


     w N A
Z    LU        co
                                        a    Q     Q    Q     ID   Q     0     Q     D     0    CD    0     a        0     0    0     Q     Q    Q           a           Q     CD    0      D    C    D

               Nr

     Z D
       ry              0     D    0     C    0     CD   C     0    0     0     0     0     0    0     a     0        0     0    0     0     0    a     0     0     0     0     0     a      0    0    0        ni

U                                                             6    C5    CD    o     a     Lo   o     a     1        a     C          0     C    C     LO    CD    C     CD    a     C      CD   a    C
                                                                                           r                00

w         U                                                                                                                                                                                                    U
          z
                                                                                                                                                                                                               0
LL                                                                                                                                                                                                             X
          5            Op    6p   00    ow   ow    Cp   Op    00   00    0     ONO   0 0        0     00    Op       0     00   0     40    0    00    ow    Op    0     CNP   0     00     0    0    0        U
                       CD    C    0     C    C     D    0     C3   C     0     C     C     0    0     Q     w        a          C     C     0    C     C     CD    C     Ck    CD    C      0    C    0        z
                       q     C    q     9    C     p          C    C     q     p     q     q    C     q     V        q     p    C     q     p    q     t     Y     Y           Y      l     1         l
                       0     0    0     C    CD    C    0     a    Q     0     C     0     0    0     0     Lf       0     0    C     CD    CD   0     0     CD    D     0     CD    CD     0    CD   C
                                                                                                            10                              0
                                                                                                                                                                                                               n
                                        D    a     Cl   a     a    a     a     0     a     a    a     a     m        a     a    a     a     N          a     N     a     0     a     a      a    0    11
                                                                                                                                                                                                               U
                                                                                                                                                                                                               w
                             0    C          C          0     0    0     0     0     0     0    0     0     0        0     0    0     0     0    0     0     0     0     0     0     0      0    0    0        w
                       0                CD         CD
                                                                                                                                      q     q    q     q     Y
                       C     p    C     p    9     9    q     p    p     q     p     q     C    q     p     C        p     p    p
                       C     Ci   D     C    0     C    C     0    0     CD    0     0     a    0     a     w        0     C    C     0     LO   CD    C     C     C     D     0     0      C    0    0
                                                                                                                                                             00




                                        C    C     Q               D     0     D     0     C    0     0              0     0    CD    0     D    C     C     CD    C     C     C3    C      0    C    CD
                       a     CD   CD                    CD
                                                                                                                           q    C     q     U    q     9     q     9     C     I     C      C    q
                       9 C        q     9    9     C    C     9    C     q     C     C     q    C     9              C                                                                      0    0
                                                                                                                                                                                                      Iq
                                                                                                                                                                                                      t
                       C     CD   C     D    C     0    C     CD   C     0     0     0     LO   C     0     C        C     0    t           CN   C     Lo    CD    a     0     C     C
                                                                                                                                LO                           CF                                       CN
                             LO                                                            CN




                             W    oP    oV   0 4W 0           6V   oko   0     60    0     60   0     0     60       oo    60   oo    0     oP   oP    dP    40    oP    6P    oo    60     60   oQ   oW
                       oXQ


                       C     N    C     D    D C C            C    D     0     C     C     C4   0     0     D        C     0    if    0     C    C     0     0     C     C     CD           CD   CD   M
                       0     0    D     Q    D C C            D    p     q     C     9     C    p     q              q     9          9     9    q     C     9     q     c     q     C      c    q    q


                       CCCDCDC OQOCOMOOMOCDIMO-CD-NOOOOOO t
                                                                                                                           0    a     a     a    C a         0     a     a     a     a      C    a    a
                                        Q    CD    a    0     C    0     D     0     0     U    0     0     M        C     0          0     N    0     if    CD    C     CD    C     D      a         0
                                                                                                            C                                                co




                                                              a    a      a    a     a     It   a     a      w        a    a    LO    a     a          a     D     a     a     a     a      a    m     a
                                        Z6         C     N    Lq   C      9    p     9     q    C     9          q    q    9    C     9           q    9     9     C     C     q     q           C     C
                                                              r    o      U          0     w    C     0      w        0    N    m     0     N     D    a     C     C     u     C     m      0    m     0
                       LO    co
                                        Ci         to
                                                         Cl
                                                                               Lo
                                                                               V     I-T         IT   m                                           LO                            q    N           M     M



                                                                   g      g    go    g     oo   0     0     0         N    g     v    o      N    p    oo    dp    g      o     o    do                ov

                                                                   C      ca   CY    Cl    Y    ce    N     I              C    T                      D     CD    M     a     cl    N           r     N
                                                   C          0    C      C    C                                           9    Lq                     9     C     9     C     q     C           9     q
                                                   C          0    CD     C    C     0     C    0     C     0        0     C    0     0     CD   C     D     0     D     Q     C     Cl     a    C     0

                                        N          m    U                                                   r                   m           to         D     C
                                                                                                            N                   CY




                             0    C          0     a    C     0    0      0    0     0     Q    0     0     0        0     0    0     0     0     0    0     0     Q     0     0     0 0         a     0
                       CD
                       C     9    U
                                        CD

                                        9               C     LQ          C    C     p     9    p     9     q        q     R    C     C     9          C     C     R     C     R     C C         q     p
                       D     0    r                U    D          0                 D          C     D     0              N          CD          C    0     C     C     LO    CD    LO     CD   0     Q
                             OD
                                        LO
                                        N
                                             Lo
                                                        U
                                                              il          LO   LO
                                                                               0                      m     N        R          Ce
                                                                                                                                r                 10                                 N           0     0



                                                                                                                           a                i                                               0    0     0
                                                                                                                           C                0                                        Q
                                                   9                      W
                                                                                                                           Zz   LLI
                                                                               uj

                                                   z               DU LL                              X                    0
                                                                                                                                            0
                                                                                                                                                  Lu                     0
                       z                           2               9      6
                                                                                           LU
                                                                                                Z                          a                      j    w
                       0                                mmzzz
                                                          D Z D                            0    D
                                                                                                            w
                                                                                                                                            Z                            w     w     w      w
                                                                                                                                                                                                 0
                                                                                                                                                                                                 w
                                                                                                                                                                                                       0
                             0    D     n                     cr
                                                                                                                                            i
                                                                                                                                                       LLJ         LLI


                                                                                                                                                                   w           w     C      w    w     w
                                                                                                                                                                                                           I


                       m     m    m     m                     9    D      D    D     m     I          e     S2        i    2                           IL    E-L         cc


                       0     0    0     w    w     0    0     0    0      0    0     0     0    0     0     w         0    0    0     0     0     w    0     w     0     0     0     0      0    0     0
                       w     w    w     w    w     w    w     w    w      w    w     w     w    w     w     w         w    w    w     w     w     w    w     w     w     w     w     w      w    w     w
                             71         77   W     rv   R     E    R      2    R     R     R    R     y     R         R    2    R     E     E     R    E     E     E     E     E     E      E    E     R
                       0     0    0     0    0 0        0     0    0      0    0     0     0    0     0     0         0    0    0     0     0     0    0     0     0     0     0     0      0    0     0

                       w     w    w     w    w     w    w     w    w      w     w    w     w    w      w     w        w    w    w     w     w     w    w     w     w     w     w      w     w    w     w
                                                                                                                                                                                                               m

                                  w w        w     w     w    w    w      w     w    w     w    w      w     w        w    w    w     w     w     w    w     w     w     w     w      w     w w w
                       1                           A w        0    0      w     0    0     0    0      0     w        0    w    w     w     0     0    0     w     w     0     w      0     0 0 0
                       z     z    z z        z     z z        z    z      z     z    z     z    z      z     z        z    z    z     z     z     z    z      z    z     z      z     z     z z z
                       w     w    w w        w     w w        w    w      w     w    w     w    w      w     w        w    w    w     w     w     w    w      w    w     w      w     w     w w w
                             LL   LL    LL   U     LL    LL   LL   LL     LL    LL   LL    LL    LL    LL    LL       LL   LL   LL    LL    LL    LL   Lj     LL   LL
                                                                                                                                                                   w
                                                                                                                                                                         LL     LL
                                                                                                                                                                                w
                                                                                                                                                                                      LL    LL
                                                                                                                                                                                            w
                                                                                                                                                                                                 LL
                                                                                                                                                                                                 w
                                                                                                                                                                                                       LL
                       LL
                       w     LU         ui         LU    LU   LU   w      w     LU   w     ui    w     w     w        w    ui   LU    LLJ   LU    w    w      w          uj           LLI              LU


                       0     C
                                  LLI


                                  0     0
                                             LLI

                                             0     0     0    0    0      0     0    C     0     0     0     0        0    0    0     a     0     0    0      0    0     0      a     0     0    a     0       CL




                                                                                                                                                                                                      US00000382
                Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 4 of 31 PageID #: 729




                             woc o
                             ow    00   DO    GO   oo          0    0    0     dp     00    oo     00    oo   0        oo    QO   0      CNP     Qo    DQ    dp     W     ow    dp    0        QQ    o0    oo   oo
                        op
                                                                                                                                                                                                           C 0
                                                         QNQ


                        C    m     C    C     C    C     C     0         a     C      0     0      C     C    0        C          C      0       0     0     C      C     C     C     C        N     CD

           C            a    m     C    q                c     p
                                                                    C3
                                                                    a    C     C      a     0      Q     0    N        0     0    D      N       0     0     C      Q     9     C
o               LO     16                     0    o     d     o         o     0      o     o      0     0    N        0     a    0      In      0     0     0      0     C     0 m            m     0     0    o
           Iq                                                                                                                     0                          0                                 U
     z     Lf   00                                                       R
                                                                                                               1                         00                                           CD


     LU

Z    LU
                                                                                                                                         I       C     C            C     C     C     D        0     C     D    C
     D
                0                                                                                                      0     0    0      0       0     0            0           0     0        0     0     0    0
CL
                        0          CD   Q     0          0     0    0    0     0      0     0      0     0    0
U N
ry   N                       m                                           It                                   0                          0                                            N        CD

     0     co
                             N                                                                                                           N                                                     ce

           W
           z
ry
           F
           rr
LL

           5                            ow    0 0        dw    O    0    00                        0     0     Q       0     ao            o     0           N      op                 w        o     p    dp    p

                                        C     C    a     CD    C    CD   a            CD    CD     CD    C    It       0     C    C              0     C     C      C     0     CD    C        OD          CD   CD


                                        I     C    q     C     C    C    C     C      q     p      q          rl       C     q    p              p     1     p      q     q     q              CR    q     q    p
                                        C     C          C     C    C          D      0     0      0          t        0     a           T       0     C     Q      a     C     0     C              C     C    C
                                                   CD                                                    CD
                                                                                                              D              C
                                                                                                                                  CD
                                                                                                                                                                                C     Cl       It    C     0
                                                                                                         C

                                              a    D     CD    CD        C                  0      0          M        0          a              C     D     0      C     CD    M     LO       M



                                   C    00    9    q     q     C C       9     p      p     9      9     p    9        9     q    q      9             Y     Y      Y     Y
                                              Q    C     0     0    0    C            0     0      0     0    C        0     m    Q      C       0     CD    0      C     0     Lo    Lo
                                                                               LO
                                                                                                         LO                              LO                                     I     to                   0
                                                                                                              Z




                                                                                                              Q        Q     Q    Q       0      Q           Q      Q     Q     M     LO       Q Q Q            Q

                                        0     Q    C     0     0    Q    0     m      Q     0      Q     a    0        0                  0      D     C                  0     0                    r     0    D
                                   a                                           N                         LO   1                           1                  U2                 tr    p        N     cli        Cl




                                   op   oo    oo   QO     op   Op   0    oko   Q0     Oo    oQ     0     0     0       ow    0    OQ      0      0     dP    ow     oO    0     oP    op       dp    ow    oo

                                   C    CD    CD   a      C    C    0    C     It     0     0      C     N    14       C     C    0       r      Ol                 C     Cl    co    D        0     ce
                                                                                                                                                                                                     C     C
                                                                                                                                                                                                           m
                                              9    9      C    p    C    9     q      q     c      C     C     7       q     p    Y       Y                  L                                             0
                                              C    a           0    C    C     Q      0     Q      0     C     D       D     C    C       C      C     0     0      C     a     D     C        0     D

                                              C    0      0    0    0    0            0     0      0                   0     0    0       o      0     0            0     0     0     N        T      t    0
                                        CD                                                                     Lo
                                                                                                                                                                                               N


                                                                                                         CD    0       0     D    a       Cy     Cp    0     D            0     C     0        0     0      0    0

                        Q    LO    CDCDOOOQOC                                   LO
                                                                                CN
                                                                                      0     0       0    0
                                                                                                         ur
                                                                                                               0
                                                                                                               f
                                                                                                                       Q     D    Q       Q 0
                                                                                                                                          N
                                                                                                                                                       0     LO     Q     Q     to    m
                                                                                                                                                                                      V
                                                                                                                                                                                               N     C      Q
                                                                                                                                                                                                                 m
                             Cl
                             LO
                                                                                                               m                          N




                                    a         w     a     C    a          Q     a      a     a      a     a    a        D                  a      C     a     CD     D     CD    a     C        U           0    CD
                                         CD
                                                    9     C    q     C    q     C      q     9      9     P    q        q     p    9       p      q     P     C      9     C     q     C        r     9     1    1
                                    C U       q                                                                               C            0      0     U     0      C     N     0     C              C     D    0
                                    m N       D     0     C    0     C    LO    C      LO    D      to    Q    0        Lo         CD

                                              0     Lo    LO                           N     r                 D                           N            to




                                              0    0           0     0    op    0      oo           oo    0    oNo      0    00    lAo     ONQ    Op    Oo    iAo    cp    40    0     0        oo    60    0    GO
                                         dp
                                         C         r
                                                          ox
                                                          t               0            N
                                                                                             oNo

                                                                                             U      0     0        q         C     0       CY     0    t 0                 C     C     t        0     a     C    0
                                              CD                                CD
                                                                                C      C                  C                        C       C      C    C 0                 c     CD    D        c     9     C    q
                                         C    C           C    C                                                                                              C            Q     0                               0
                                         a         C      0    0     C    0     C      a     0      a     0    C3       0    0     a       C      C     a            CD                         CD    CD




                                                                                                          0                  0     0       U


                                              0     D     D    D     0    C     C      0     0      0     0    0        C    0     0       0      0     0     CD     C     C     a     C        C     CD    0
                        0     C     0    CD


                                              C     C     0    C     0          C            0            0    C              C    0       LO     CV    LO    CD     C     N     0     C        r     C     Q    a
                        to    CD    m    to
                                                          U
                                                                          LO           LO
                                                                                       N     r
                                                                                                    LO
                                                                                                               CD
                                                                                                                        In
                                                                                                                                           EN           U                              LO
                        Cl    LO                    LO




                                                                                       U
                                                                                       w
                                                                                       U
                                                                                       U
                                                                                       rl

                                                                                       0
                                                                                       0
                                                                                       M
                                                                          j     n      V                                                                                                                              IRT

                                                                          L
                                                                          z                                                                                          z     z     z         z
                                                                          0     0      0                                                                             0     0     0         0
          0                                                                                                                                                          w     Q     w         Q
                                                                                                                                                                     I           F
                                                                          L     C                                                                                    0     0     0         0
          t                                                                     w      w                                                                             w     w     w         w
                                                                          ui
                                                                          j     j      i                                                                                   i     j         j
          13
                                                                          w     Lij    w                                                                             w     w     w         w                          CL
          CL




                                                                                                                                                                                                                US00000383
               Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 5 of 31 PageID #: 730
                            P 0        0     p    0     0 0 0            oNo   0    0    0    0             0 0              W         lP        00   I    0    X    W        dp    0
                                       a    N     0     0    a     a     a     a    a    a    a    a   r    a a              0    a    a    a    a    a    a    a    0        a     a    a
n                      a    0    U3                                                                                    It


ow
r    z
                       0    C
                            C
                                 to    0    0
                                            00
                                                  0
                                                  0
                                                        o0c OOOOOQ00c
                                                               0                                       It
                                                                                                                  0
                                                                                                                  0
                                                                                                                       Cl
                                                                                                                       o     C    C         0    CD   0    a    0    0
                                                                                                                                                                     0
                                                                                                                                                                              0
                                                                                                                                                                              0
                                                                                                                                                                                    0    r

C    Lu

Z    LU
                                       0    N     N          a     a     a     a                   a   N    a          N     0    0    a    a    0
                                            Lf




U                                                            0     0     0     0    0    0    0    0   0    0     0          0    0    0    0    0    0    0    0    Lo       Lo    Q    0
                            0    to         U     0     0                                              f
                                                                                                                       Lo
                                                                                                                       m                                                      N          a
                            m    N          I     Lo    M                                00                       co                                                 co
                                                                                                                                                                              N
Lu   CY                                     0
                                            N

Y
U
                                       0    0     Qo    ow   0     dp    60    No   Qo   oo   0    0   0    0     0    0     oQ   oQ   0    0    Qp   oo   dp   oo   op       oo    Op   00

                                       0    co    0     Cl   0     C3    a     C    0    0    0    0   m    C     0    o     0    0    0    0    0    0    C    0    C        C     0    0
                                       C          q     0    C     0     C     0    9    p    q    9        q     q    cy    C    C    C    0    q    0    9    0    q        q     C    U
                                            tl
                                                  0          0     a     0     0    0    0    0    0        0     0          0    0    0    0    0    0    0    C    0        0     Q    N
                                       C    N
                                            t           Ol                                                             to
                                                                                                                       C               0                                                 0
                                                                         F                                  F

                       a    C                     a     a    a     a           a    a    a    0    a   N          a          a    a    N    a    0    a    a    0    a        a     C    r


                       Cl   0    0     Ol   0     OOOOOOOCOO
                                                   q q q q p q C 9 9
                                                                                                       a
                                                                                                       q
                                                                                                            0
                                                                                                            p
                                                                                                                  0
                                                                                                                  q
                                                                                                                       0
                                                                                                                       C
                                                                                                                             0
                                                                                                                             9
                                                                                                                                  0
                                                                                                                                  q
                                                                                                                                       C
                                                                                                                                       q
                                                                                                                                            0
                                                                                                                                            9    q
                                                                                                                                                      C a
                                                                                                                                                      p q
                                                                                                                                                                0
                                                                                                                                                                q
                                                                                                                                                                     0
                                                                                                                                                                     0
                                                                                                                                                                              0
                                                                                                                                                                              q
                                                                                                                                                                                    C
                                                                                                                                                                                    q
                                                                                                                                                                                         0
                                                                                                                                                                                         q
                       9
                       0
                            q
                            0
                                 0
                                 C
                                       q
                                       C
                                       Lo
                                            0
                                            0
                                            D
                                                  OCDCOOOCOOO
                                                  9
                                                                                                       a
                                                                                                       00
                                                                                                            Q
                                                                                                            0
                                                                                                                  0    0
                                                                                                                       N
                                                                                                                             0    0    Lo
                                                                                                                                       C
                                                                                                                                            0    0    0 0       0    C        0     0    0




                       0    0    0     0    w     0     a    a     a     w     0    0    0    0    0   D    0     0     0    0    0    0    0    0    0    0    0    0        0     0

                       C    0    C
                                 4
                                       awoc OOMOOOo
                                       L0   C           n                                              0
                                                                                                            0
                                                                                                            0
                                                                                                            N
                                                                                                                  0     Lo
                                                                                                                        N
                                                                                                                             0    0    N
                                                                                                                                       U
                                                                                                                                            r
                                                                                                                                            co
                                                                                                                                                 C
                                                                                                                                                 It
                                                                                                                                                      0    0    0    L0
                                                                                                                                                                     Cl
                                                                                                                                                                              Lf
                                                                                                                                                                              Cj
                                                                                                                                                                              CV
                                                                                                                                                                                    0    00
                                                                                                                                                                                         Lr




                                 00    0    OP    0     00   0p    00    00    00   0    00   00   0   00   00          00   0    Qp        00   00   00   00   0                   0p   00
                       co   00                                                                                                                                                      0
                       C
                       C
                       0
                            C
                            q 0
                            C 0
                                 co    N
                                       9
                                       0
                                            N
                                            CR
                                            0
                                                  0
                                                  9
                                                  0     0
                                                             0
                                                             C
                                                             0
                                                                   C
                                                                   0     E
                                                                         0
                                                                               CC
                                                                               0
                                                                                   qqpc
                                                                                 0 0
                                                                               0 0 Q
                                                                                         Cq
                                                                                      0 0 D 0
                                                                                      0 0 0 0
                                                                                              0
                                                                                              0                         0
                                                                                                                             0
                                                                                                                             q
                                                                                                                             0
                                                                                                                                  0
                                                                                                                                  C
                                                                                                                                  Q
                                                                                                                                       V
                                                                                                                                       9
                                                                                                                                       0
                                                                                                                                            D
                                                                                                                                            p
                                                                                                                                            Q
                                                                                                                                                 M
                                                                                                                                                 q
                                                                                                                                                 0
                                                                                                                                                      C
                                                                                                                                                      q
                                                                                                                                                      0
                                                                                                                                                           0
                                                                                                                                                           9
                                                                                                                                                           a
                                                                                                                                                                0
                                                                                                                                                                q
                                                                                                                                                                0
                                                                                                                                                                     E
                                                                                                                                                                     0
                                                                                                                                                                              0
                                                                                                                                                                              0
                                                                                                                                                                                    9
                                                                                                                                                                                    0
                                                                                                                                                                                         Lo

                                                                                                                                                                                         C
                                                                                                                                                                                         0

                                            1     0          0     0           0         0         0   Y          0          0    0    N    N    N                                  0    1
                                            D

                            0    0     C    0     0     a    0     0      w    0    0    0    0    a   0    0     0     0    0    a    a    a    0    a    0    C    C        0     0    0
                       Ol

                       9    C    q     0    U     9     q    C     q      oq   q    C    9    q    q   q    9     C                    q    q    0    q    q    q    0        9     q    Lq

                       C    0    a     C    1     0     0    a     C                     0    0    0   C    C     0     U    Q    C    U    Lo   C    0    0    0    Lo       LC    0    fl

                                       u
                                                                          CY   CD   CD
                                                                                                       0    C                          0    f    00                  Cl       N          0
                                 Ir
                                 N
                                            CD
                                            Lr
                                                        Cl
                                                                                                       N    C14                                                               N




                                0 0 0 0 0 0 C 0 0 0 0 0 0 0 0 0 0 0 0 a 0 0                                                                                           0        0    0     m
                       CZC9149c
                       00 0 0
                        Oc  C NOOU   PC9C9CCLq99pc
                                    OOLOM
                                             Q0

                                              00 wo           9qpqq9pc
                                                        0 ON Loa  0 OCC Oa P91
                                                                            Oom
                                                                            0                               tr
                                                                                                                                                                                    00    Lc
                        r   t m                              C'4                                            Cl
                                                                                                            Cl
                                                                                                                                                                               04




                                       60    Q    QO    GO   oo    oo     0    0 0       0    oo   O 0             0    oo   0    oo   oo   Op   0    QO   0p   ow    Co       o    Qo    QQ
                       oQ   oo
                                 C
                                  Qo
                                       m                C    N            C              0    0        0           0    C    C    0    0    0    0    0    C    C     0        U    ce    IqT




                                                                                                                                  oc OC COOCa
                            Lr                    Iq                           ty

                                                  C 9                          0    p    q    C                    0    0    q    q         9         0    9    9     q        7
                                                                                                                                                                                    00    cl
                                 9     0
                                                  COo COO    0            q
                                                                                         Oo oQa
                                                                                                                                                 C3                                  7
                       q    C                                                                                           0    0
                       0    CIO        0     m                                      m                              0

                                                  N     C                 0         M    0    0    N   0           C                        a    0    0    0    0     0
                                  0          M                                                                          Ol

                                             ce




                                                             0     Q      0    0    0    0    0    0   0    0      0    0    0    0    0    a    0    0    0     0    0        0    0     0
                                       0     0    0     C                                                                                             Y    Y
                                       C     C    0     9    C     9           C    0    q    q    q   C    q      9    q    lz   q    q         Y                        1

                                                  0     0          0      a    0    m    0    0    r   C    Lf     0    0    N    to   0    C    C    C    ck    0    C        0    a     0
                                                  o
                                                             Lo
                                                             N                                              Cl
                                                                                                                                                                                    00    o
                                                                                                            N                                                                  14         IT




                                                   ry

                                                   w

                                                                   C
                                                             0     LLJ



                                                             F5




                                                             1      U                                                                                                                           Lr



          w
                                                             0      0
          46                                                        n

                                                             w      LU

                                                             j      j
                                                             LU     w




                                                                                                                                                                                         US00000384
                Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 6 of 31 PageID #: 731
                                        0          oo    a                0    Qo              0     oo         0     Oo         0     oQ   00        40    4p        oo         d0    Oo       Qo     oo
                                                                                                                                                                      C
                             oNo             cko


IL                                 D    C    0     0          0     CD    C    C     0    C    CO    C    D     C     0    C     0     C    N         CD         C         CC    0     0               r        t
                             Z
0 f        CD

  z        Lf   00                                                                                                                                                                                              U
     Lij                                                                                                                                                                                                        m
Z D  LLJ
                                                                                                                      a    C           a    a         r     N    M         M     0     a        a      0        2
        N                                    N     C                           C     a               a    It

3
   3 14
   Z D  C                                                                                                             0          0     0                              0    0     0     0        D      0
                                                                                                                                       q 0
     Y Cf                          0    0    a     0     0 0              0    0     0    0    0     0    0     0          CY                         0     0                                   0      0        CL
                                                                    CD
                                                                                                          C-1   q     c    q     q       0            0     0    D         q           C
                                        q    C           Y          Y                                                 Q    Q           Q Q                  Q                    0     0        6      6        Cn
     C14
                                             Q     Q     Q          Q     0    Q     Q    m    Q     Q    Q     Q                                     LO
ry N                                                                                                                                                  N     D         M    T                           m
                                                              CD
                                             Q0          1                                     C14        0     C                           It


1 0 j
     CO


     z
                                                                                                                                                                                                                CL

           ry                                                                                                                                                                                                   0
LL                                                                                                                                                                                                              m
           5            oQ   Oo    dp   oo   0     xo    p    0     Op    Ao   do    oo   Oo   Ao    Qo   AQ    Ao    AQ   do    Qo    Ao   0         ow    00   0 d       Op    Cp    Ao       Op     00       n
                        CD   m     C    D    C     C     C    C     CD    C    C     0    CD   t     0     T    a     0    D     C     0    CD        C     0    C         N     CD    C        0      m        z
                                                                                                                C     9    9     q     p
                        D    T          0    0     D     0    Q     C     c    0     0    0    0     0          0     0    0     0     0    W         C     0    C         M     CD    C        D      I
                        LO   C14
                                   CD
                                        CD         C          CD               C               0          N                0                Ir                             LO          C               tr




                                             C                      0     C          0    0    N                a     0          Q     0    t         0     0    0    C    t     0              N      r


                        0    C C        0    D                0     0     0    0     0    0    0     0    0     0     0    w     0     0    0         0     0    0    0    0     0     0        0      0        LU
                                                   C3
                                                                     q C C C q C C p C C 9                                                  p         9          9    C    C     C     C        C      C
                        q
                        C3
                        N
                             C q
                             0
                             N
                               C        L2
                                             q
                                             0
                                                   C
                                                   LO
                                                         C
                                                         C
                                                              q
                                                              C     CDONCIOCOLOOOq0a
                                                                    C                                                      Iq
                                                                                                                                            C
                                                                                                                                            N
                                                                                                                                                      C     CD   C    0          D     D
                                                                                                                                                                                       rl
                                                                                                                                                                                                0
                                                                                                                                                                                                Lr
                                                                                                                                                                                                       D
                                                                                                                                                                                                       to
                                                                                                                                            m                              N                    Cli    00




                                   C    0    0     Q     0    0     0     0    0     0    0    0     0    0     0     0    w     0     0    N         m     0    U    0    m     0     0        0      It
                             0                                                                                             U           p    r               C    t    p    q     C              q
                                   p    C    C     q     9    C     C     q    9     C    q    p     9    p     lz    p                               cl
                                                                                                                                                                                                L
                                                                                                                                                                                                       cc


                                   0    0    c           0    a     c                c    m    0     0    0     0     0                c    r         co         cv   LD         c
                             ER
                                             N
                                                   LO
                                                         m                D    2               N          N                                 t         Cl         LO   CO         Cl    rl       N
                                                              V



                                                   0                0     dP   0               60    0                OV         dP    60             dp    60   00   Op   OP    OQ    OP       00      0
                        60   dO    dP
                                   C    C
                                                              6NO


                                                                    0     0    0     0    0    N     0     T    0     0    0     0     0              M          t         W           N         q     r
                             Cl                               LO
                                                                                     9    C                     C     9    C     9     C                                               CD       0       It
                             C     C    C                     C     C     9    C                                                                      0     C    d    D    d     0              d      0
                        6    CD    CJ   C    C     6     C    C5    C5    0    C     0    C    0     CJ   C     d     0    0     0     0                                               CD




                                                                    0                0         M     0     0    0     0                0              M     0    V         0                           M


                              C    0    D          C     0    0     0     0    0     0    0     0    0     0    Q a        w     0     0    0         0     0    0    0    r     0              0       0
                        Q                                                                                                                                                                       r
                                                                                                                           U                                                                            C'l

                              C    q    C    q     p     q    p     q     C    C     q    q     q    q     p    q     p          Y     Y    Y          Y                                                0
                              N    0    D    D           C    0     0                0    m     0    0          0     0                Q               D    0    U    LO   0     C     D        Ln

                                             N
                                                   Ul
                                                                                                D
                                                                                                           LO                               LO
                                                                                                                                            N          CD             M          M     r        N       W
                        IT    CD                         Cl   LO
                                                                                                                                            Lf                             A                            T




                        D     m C       Q     C    a     a     a     a    a     a    a    a      a    a    a    a      a    C    a     C     N         a    a    a    0     a     a     0        C      0
                        C          P          P    q     C     9     q    p     Iq   q    q      C    q    9    9      C    C          q         14    q     9   U    q     C     q     C        C      Lq


                        C
                              cl        Lq
                                                         C     C          C     N                0    0    LD   C      C    0          C               D     t   r    C     CD    LO    CD       C      N
                                                                                                                                                                                  N
                                                                                                                                                 qT
                                                                     LO              CD   LO
                              rl              CD    C4
                                                                                Cj                         0           N                                         Lf         a                           T
                                                                                                                                                                                                        CN




                        Qo    60
                              M
                              C
                                   oo
                                   0
                                   0
                                        Ir
                                        0
                                              C
                                              C
                                                   QCDCDCOCC
                                                   op
                                                   N
                                                   q


                                                   M
                                                         CD

                                                         C


                                                         D
                                                              Qp
                                                              D
                                                              C




                                                              C
                                                                     C
                                                                     C
                                                                          ow

                                                                          E
                                                                                OP
                                                                               LO
                                                                               C




                                                                                M
                                                                                          oo




                                                                                          M
                                                                                                0
                                                                                                q


                                                                                                0
                                                                                                     00
                                                                                                     0
                                                                                                     9


                                                                                                     0     M
                                                                                                                00
                                                                                                                0
                                                                                                                9


                                                                                                                0
                                                                                                                            Cp   cko

                                                                                                                                 a
                                                                                                                                 9


                                                                                                                                 N
                                                                                                                                       N
                                                                                                                                       P
                                                                                                                                             0
                                                                                                                                             I




                                                                                                                                             9


                                                                                                                                             t
                                                                                                                                                       0 0



                                                                                                                                                       LO   N
                                                                                                                                                                 0
                                                                                                                                                                 00




                                                                                                                                                                 N
                                                                                                                                                                      dp

                                                                                                                                                                      C



                                                                                                                                                                      C
                                                                                                                                                                            dp
                                                                                                                                                                            00




                                                                                                                                                                            N
                                                                                                                                                                                  00
                                                                                                                                                                                 Cj
                                                                                                                                                                                        dp
                                                                                                                                                                                        D


                                                                                                                                                                                        0
                                                                                                                                                                                                 C



                                                                                                                                                                                                 0
                                                                                                                                                                                                  lP    Do
                                                                                                                                                                                                        00




                                                                                                                                                                                                        0


                              0    0    0     0    0     0    Q      0    0     0    0    0     0    0     0    0     a     0    0     0     a         0    0               a     C              a      a
                        CD
                                                                                                                0     0          0     0     0         0    0    a          a     a     a        a      a
                                        C     9    C     C    C      C    q     4    9    C      9   C     q                0                                               6           6        6      6
                        0     w    C    C     0    1     C    C      0    C     r    C    U      0   C          Q     a     Q    m     D                                          L6

                        N                          N                            D
                                                                                                           LO
                                                                                                           0          N                m D                  m               CO    N                     N
                              00        LO
                                                                                                                                                                            m                              It




                                              w                      2
                                              w
                                        0
                                   w          0                0                                                       W               Z
                                    J                                                                                                        1
                                   m                     U                           W                                      w          z     w
                                        0     w          w                                                                       0     W         Z                     W
                              w                                                                                                                                  0
                                                         L     0                                                                                 0               M
                                                                     Ow
                                                                                     0           w    w                          0     z               w     w                                          w
                                   0    0 0         D    0     0                F                                                                            w   w
                                                               m                                                                                                       w          N                     z
                              L    L                m                           U                                                                                w     0
                        coca                  0
                                                         0     w     w
                                                                                                 0
                                                                                                 0
                                                                                                      0
                                                                                                      0    L
                                                                                                                0
                                                                                                                 CK
                                                                                                                            W
                                                                                                                                 0     a         w     w
                                                                                                                                                                            a     a     a        a      0


                                                                                                                                                                                                                 D
                         z    z z        z    z     z    z     z     z    z     z     z    z     z    z    z     z     z    z z z                z     z     z   z     z    z     z z            z      z
                         0    0 0       0     0     0    0     0     0 0        0     0    0     0    0    0     0     0    0 0 0                0     0     0   0     0    0     0 0            0      0

                                         F          F          F     F                     F          F                F                               F                                F        F               4
                              0    0     0          C          Q                           C          C                0          0              0     0     0                                   C               V
                         w    w    w     w    w     w    w     w     w w        w     w    w     w    w    w     w     w    w     w     w        w     w     w   w     w    w     w     w        w      w        m
                         i    j    i     i    i     i    i     i     i    j     i     i    i     i    i    j     j     i    i     i     i        i     j     j   j     j    1     j         j    i      i
                              w    w     w    w     w    w     w     w    w     w     w    w     w    w    w     w     w    w     w     w        w     w     w   w     w    w     w     w        w      w       CL
                         w




                                                                                                                                                                                                       US00000385
           Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 7 of 31 PageID #: 732

                                                                                                               Oo    ov    Oo    ow     p      Aa       0               ow       0       ov    0      0 00             DO    oo
                                    Q                                                                                                                         olp
                                                                               oo    oo    ao   oo       Oo
                        cko   ow                                       o
                                                                                                t        C     C           n     C             n        C     0         a        C             0      0 0              0     0
0                       c     o     a     o     m    N     C     Q     C       o     o     C
0 J Dt LO                                                                                                                                                               0
                                                                                                                                                                                 a       6     CD     CD
                                                                                                                                                                                                      C
                                                                                                                                                                                                               T       0
                                                                                                                                                                                                                             CD

  Z LO 00               C


     a
  LU N A

Z W                                                              N     C       C           CD            a     a     a     a     a             0              N                          a     a                       a     N


           cf                 C
                              0
                                    CD
                                    q     0     0
                                                0
                                                     ooCaooooo Dc cD                                                                    C
                                                                                                                                        C
                                                                                                                                          C
                                                                                                                                               CCC
                                                                                                                                               6
                                                                                                                                                    cDaaC
                                                                                                                                                 C C D
                                                                                                                                                       6
                                                                                                                                                         D a C C
                                                                                                                                                           6
                                                                                                                                                             0000  n
                                                                                                                                                                 c 6
                                                                                                                                                                                 CD




                              c     0     0                      D     6       o     CD    c    c        6     6     6     6     ci     ai              Vi    L6        t6               ci           C5
                                                                                                                                                                                                      N
                                                                                                                                                                                                               cs
                                                Lo
                                                m r
                                                     tr    L6
                                                                 D                                                                      0                     n         I        D                                           CD

     0 m
                                                                                                C14


                                                q m                                                                                     N                                                                                    CN
Lu     U
       z

LL

                   LW                     O     op   Qp    0     p     Oo      0     Oo    0    oo             oo    dQ    cka   0      oo     D        op    00        GO       Jp      dp    OP     0        Cp            de
                                                                                                                                                                                                                       0     0
                                                                                                         ONQ
                        GO    cho   Op
                                                                 C             C     D          M        C     0     0           0      M      0        D     C                                0      CD       N
                        0           0     0          W     D                         C     0
                                                                                                                           CD
                                                                                                                                                              m         D        q       C     9      C        m       C     C
                        C     C     q     c                C           C       q                Cl             C                               C        6     6                  6             C               U       o     6
                        c     0     cD    c          00                        o     6     6    C6       6     o     o     o     D                            to
                                                                                                                                                                        ci               ci           CD
                                                                                                                                                                                                               3
                                                r    t                                          Cl                                      co




                                                                 C     0       0     0     C             0                       C      M      C        a     t         0        a             0      a        t       0     CD
                        C     0     N     T     W          C                                                   CD    CD    CD
                                                t                                                                                       C14




                                                     C     0     C     0       0     0     C    0        0     C C C                    C      C              0         D        D       CD    CD     C        C       C C
                                          C     Cl
                                                                                                         C     q     C     9
                                                                                                                                 CD

                                                                                                                                 q      C      q
                                                                                                                                                        CD
                                                                                                                                                        C     q         q        q       q     q      q        q       q 9
                                          9          9     q     C     q       q     9     9    C                                                                       0        0             0      C                Q 0
                                          0     LO   0     0     0     C       0     0     0    0        C     C     C     a     CD     LO     0        0                                00                    LO

                                          r
                                                                                                                                        Cq
                                                o



                        CCc Ct-00000000000000 DOCOOCDIOOoo
                                                 u q q 0 0 0 D 0                                                                                73      cn               CD



                   P    d     6     L6
                                          R     0    N     C                                     0                                                                       r       tD
                                                co   D                         C
                                                     Cl                        Cl




                                                                       C C           C           D        C    C      C     C     C     C       C       C                        N        C    C      CD        00      0     D
                                                0    M     C     C14                       CD
                                                                                                                                  q     q
                                                                                                                                                                         C14



                                                           C     C     C             C     C     q        C    q      q     q                                            C       C        C           0         0       C
                                          C
                                                11
                                                                 a     C       C
                                                                                7
                                                                                     0     0     0        0    0      0    4D     C             Cl      C      C                               CD                             CD

                   C     CD   C                      CD




                                                           C     N         C                0    N        D    C      0     0           a       0                                              Cl     0         LO      C N
                         D    0     CV    I-T   OD   N
                                                0                                                                                       IT




                                                                                      0     0    0        D    D            D     C      0      0       C      CD        CD      cn       10    C      0        a       cy    a
                                                                                                                      CD
                                                                                                                                                        C      C         a       0        a     q      q        R       9     q
                                                                                                                                                0       to     w                                C      CD
                                                                                                                                                                                                                              0
                                                U    14          D              a                00
                                                                                                                                                                         t       co
                                                                                                                                                                                                                Cl            cli


                                                a r                             n
                                                                                                                                         cli
                                                tl




                                                                                      n     C       0     0     a     0     a     C      0          Q    0        f               m                    C        w       C     n
                    0    ol    C     w    D      0    C 0         a
                                                                  0
                                                                           0    n                                                 q      q          U    q
                                                                                                                                                                            C3
                                                                                                                                                                                  q       q     0      q        D       to    0
                    C     9    q          0      0    q 0                  0    0     C     0       0     0     D     C     CD                                    cl
                                                                                                                                                                                                6
                                     cp
                                                 6    6 6         6        o    o           o       c     u     w           a            4          q    6        4         c     o       o
                                          0                                N
                                                                                      cD
                                                                                                          N
                                                                                                                      to
                                                                                                                      r
                                                                                                                                  c5
                                                                                                                                  n      w



                                                                                                                            0
                                                                                                                      COc
                                                                                                                        N f oaooooo
                                                                                                                                                                            DO    4p      Op           oo       00      00    op
                               0                 o    ov    OP    dp       0    Qp    0     0       cp    oo    dp    Oo    ov    oQ     olp             4p     tO
                                                                                                                                                                M                 0
                                                                                                                                                                                                cko


                                                                                                                                                                                                0      C                      M
                               0
                                     Cp
                                     LO
                                          Oo
                                          0      1    0     0                   a     0             C     N           LO    CN           a                                                                                    0
                                                                                            C




                                                                                                                                                    N    Q        M               0                    CD       m       N
                                                                                                                                         2


                                                                  a                                 0      0    C     C     C                       0    CD         D       0     C             a          0    0       C a
                          C          0    0      C    0     0              0    CD    0     0              c    0           0     c
                                                                                                                                  Cni    CD
                                                                                                                                                         q        q         0     0       0     0          0       a    0 Q
                                     q    0      0    a     0     0        0    0     0     a       0                 CD                 q          q                             6       6     6          6       6    r     6
                                                            6              6    6     6     6       6      6    c6    ui    6     6      a          m    o        m         o
                                     0                            c6
                                                                           N                               N          I     m     0      w
                                     cc
                                                 0                                                                                       m



                                                                                                                                                                                     w




                                                                                                                                                                                                                                    I


      0



      0




                                                                                                                                                                                                                             US00000386
                   Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 8 of 31 PageID #: 733

                                         Q    oo    oO   40    oO   QW    oNo   oo   QD    oo   oo    ONO   0     oo   oo    00    p     cp    oo    QP    Oo    cko     Op    0         0    dp    00     ONO



                                                                          D     0    0     a    0     0     a     a    N     0     a     0     a     0     0     a       0     0         0    to    a      0
oco C                                                    0     0    M           Ck   0     C          C     0     0    M     a     a     w     C5    a     6     D       c
                                                                                                                                                                         Cl
                                                                                                                                                                               a
                                                                                                                                                                               Ck
                                                                                                                                                                                         C
                                                                                                                                                                                              m
                                                                                                                                                                                                    a
                                                                                                                                                                                                    0
                                                                                                                                                                                                           a
        z                                                           tf                          00                     CD


        Lu

Z       LLJ
                                                         0     a    a     a     a    C     a    0     a     a     a    W           a     N     N     0     a     a             0         a    0            0
                               0     a   0          a

        z                                                                            a     C    a     CD    a     a    C     a     C     0     a     CD    C     C             a              C 0          C
                                                                                     q     q    C     9     q     q    q     q     q     9     q     C     q
U       Cj                                                                           0     0    0     a     0     0    0     tr    0     0     0           C             LO    0         a          a      a
                                                                                                                                                                         t     cn             CY    Cl
        Cl
131-1

                                                                                                2                                                                                             m
LU
 71




LL

                                         ow   QQ         IAO   o    co    ow    ow              o     0     Qo    0 Q 0            QO    0 Qo        00    dko   AD      cO    oo        oo   010   op     00
                               oxo


                                     0        r     a    0     0    a     C     0    Q     a                Q     a          0     a     0 C         C C         CD      a               a    0     a
                               a         Ci                                                     LO
                                                                                                      a     C     a
                                                                                                                       OD
                                                                                                                             q     C     0 C           a         a       C     C q            U     q      C
                               a     0   q    q     9    9     9    P     9     9    C     a    r                      cl


                                              D          C                           C                C     C                            co                                              0    w

                                                                                                                                                                 0       0     0              LO    0      0
                                                                                                                                                                                              14



                                                               a    a     0                                 a     0    0           a           a     0     0      0      0     0         0    0            0
                                                                       C C C C
                                     j   a    0     0    a                     0a                     CD

                               9
                               a     6606L66
                                     c   a    a     0               C        C
                                                                    r-z6o Looo       LO         Cl
                                                                                                      Loa
                                                                                                      r
                                                                                                                  omoo OOOCIOCOO
                                                                                                                       o
                                                                                                                                 QCa                                                     Lo   to
                                                                                                                                         OD                                                   00




                                                                                                                                         m a         C     a             0     q         q    c     a      a
                           a 9 C 9 q a q
                          c3aac  00tOCMOCOO
                                         M
                                           Y I
                                             DLn
                                                                    C


                                                                                                      a     2     0          a     a     a
                                                                                                                                         a
                                                                                                                                               a
                                                                                                                                               N
                                                                                                                                                     a     a      C C          10        a
                                                                                                                                                                                         Lo
                                                                                                                                                                                              0
                                                                                                                                                                                              t
                                                                                                                                                                                                    a      C




                                                    0 0                   A                 Q   6p    ao     o    o           W                 N    Ao  A Ao op                          o     p    ko      No

                           o   a     V   p    do               do    o
                                                                                                      0     M     0    M     Q
                                                                                                                                   No


                                                                                                                                   0
                                                                                                                                         oko

                                                                                                                                         W           0 0 0 a I                                              C
                               0     0   0    N     0 s        0    W     C 0        V 0
                                         9    q     9          q    P      q    R      q        8     R     C     q    q     C a                     C a C q q                           a                  C
                                                                                0    0     0    0     0     Q     a    0     a     C     0     C     0 C 0 a 0                           a    0     0       0


                                                                    CN




                                                    0    0     a     C     0    0    0     C     0     0    0     0    0     0     0     0     a     0     0      0      0     0         0    0     0       0
                                                    C    q           9     9    q    q     q     9     9    q     q    9     q     9     q     9     q     q      q      9     9         q    q     q       9
                                                         0     0     r     0    0    0     0     U     0    0     0    a     a     0     to    C     0     a      0            LO        a    a             0
                                                         n                           0           04                    U                 C                                     M         LO         N
                                                                                     Cl                                N                 co


                                                                     Cl




                                                                                 a    0     a    a     a    a     0           a    0     0      a           n      0      0     a        a     IV    0      C
                           1   0     0   CD    0    C     C    a     Co                                                 rl
                                                                                                                                   9     q      q
                                                                                                                                                      Lo

                                                                                                                                                            9      R      q              9     W     q      q
                           0   10    0   0     W          C                q     q    q     q    q     q    9     R           9                                                 Iq

                                                    0
                                                               Lq

                                                               N
                                                                     Iq
                                                                     N     0     a          m    0     0    0     0     m     4f   m     0      0     w            U      LO        14   LO    t     0      LO
                                               Ci
                                               W    N
                                                          to
                                                          N    0     0     0          Q     I    N                m     m     0    N            Ir    M     N             r     U        M     N



                                                                                             Q 0                                                             W            o                                      P
                                                                                      ouloanwNONOW      Ts
                                                                                                                                                                                         oW    dP
                                                    00     P   ow    0     0           0                     NO   ov                     ON     OP    ow           IAP

                                                                                                                                                                          m
                                                                                                                                                                                cP

                                                                                                                                                                                w        m          0
                                                                                                                                                                                                     ckO

                                                                                                                                                                                                            C
                                                    N          M     M           Z               0 0 Q   a                                                                C     C              c    q       a
                                                    C     q    a
                                                                           04
                                                                                                                                                                                         7
                                                    a     C    0     a     0     0    0     a    0   D C 6 6
                                                                                                       c    C     a     C     6    CD    c                                6     c        a           cl     a

                                                                                      m          m     a    c     m     m     T                 N           0                   N        if          0
                                                                     R

                                                                     0     0     0    a          0     0    0     a     0     0    0     0      0     0     0      0      0     a        0     0     0      0
                                     0   a     a    0     0    a                                       0    0     0     0     0    0     Q      0     0     a      0      0     9        q     a     a      a
                           C Z       C   9     q    q     q    9     q
                                                                                            U    0     6    6           6     6    6     6      6     6     6      6      6                                 U
                                               Lo   gn    0    Lo    a     a     2    0                           rl
                                                                                                                  C     a     r                             o
                                                                                                                                                                                Lo       LO
                                                                                                                                                                                               C
                               Lo
                                                                     Q                00    t    r                                 cli




                                                                                                                                                                                                                     co




              t
              co
              a




                                                                                                                                                                                                            US00000387
                  Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 9 of 31 PageID #: 734
                                  a 0 0 0       0     O                          p    0     0     0                  0    0     0    0    0            0         N         0    ck    0 0            0 0        ONO




                            22R 2RRROOLf  ooc LOC40NOO  0100000t-oao
                                                                                                                                               I Np
                                      NO   Op                        ON

                                                  n a 0 0  0 0 0 0 0 0 0 0
0           C                                                                                                             LO                           LO                                    Iq


            Nt    LO                                                                                                                                   N                                                              4
M z         LO    00                                                                        m     m     IT                LO                                                                 C14




i w         C-4


Z    LiJ                                                                                                                                                                                                              2
                            D         0    CD   0     CD    m        0           0    M     2     M     2            0    M     0
     OD
                            0                                                         LO          LO

er
          C
CL   z D
       re c
fo   N
LU          U
            z
                                                                                                                                                                                                                      CL
                                                                                                                                                                                                                      0
LL



                                      D               C     D                                                                   R    2    R            m         CD        CD   0     c      n       CD         C     z
                                 r         C3                    9   C     L9    2    2     L     Lr
                                                                                                        o            2    20                   CR
                                                                                                                                                       t                              C-1    Ln      c    C
                                                                           m          on    Lr    D     ED           D    Cl    C              C5                ci   c    6    ci    ci     C       6    Q     6


                                                      a     t    a   0     N          N           T                             a    a    r    a       N         N    0    a    a             q      a    a     a     1
                            r    0              C                                     M     N
                                                                                                        14
                                                                                                        N
                            v
                                                                                                        0                 0     0    C    C    D       a         D    C               C       0      CD   C     0     w
                            0    C    a    C    C     C          0   a     CD    a    1     0     m                  CD                                                    CD   CD
                                                                                                                                                                                      1              I    q     9
                            C    q    C    C    C                    q     C     q    C     q      7    Iq           9    q     p    9    9    9                 9    C         9             cz

                                                                 0   0     0     0    0           M                  r          0    0                 Lo        LO   0    C    Z     D       Lo     0    CD    0
                            C    0    N    0          0                    0
                                                                                            LO
                                                                                            C
                                                                                                        I
                                                                                                                          CD
                                                                                                                          U
                                                                                                                                          LO
                                                                                                                                                       N                                      N
                                                            C                                     CF    rl                                rl
                                                                                                                                          N
                                                                                                                                                                 to
                            LO
                            CF                              m              04               C     CL    lc




                                                COLODOCloommOoLr0000
                                                           q 9
                                                                       000000LOOOO
                                                               C q C C P  9 9 q q 9 C q     rl          OR                                                       Lq
                                                                                                                                                                                                          Q 0
                                                                                                                          rll

                                                                                                        M            LO   W     0    0    M    C                 N    Q         0     C       w      D
                                                                                                                                          m                      m                            C14




                                                                                            0           00                Op    ow   00   00    IAO    ONO       00   09   dp   00    00      00     0    00     00

                                                                                            0     N     N            00         a    a          a                N    a    a    a     a       m      a    D      CD
                                                                                      ce
                                                                                      Cl    LO    LO    N            a    0
                                                                                                                           It

                                                                                                                                Q    0          C      E         ID                                  C    q      C
                                                                                      co
                                                                                                                 I

                                                                                                                     6    6     c    6    c     C5     CD        6    a    ci   CD    6       o      o    0      C




                                                C      D    a    a    a     0    a     0    N      OD       a        LO    a    0    U    a      CD     a        a    a    a     a     Q       N     a     a     a
                                                C                q    q     C9   C     N    O               Lq       C9    C              q      q      C        9    C    q     C     q             q     U     cq


                                                       t
                                                            Lq
                                                            I    a    C     0          0    Y               00       D     C    m    C    0      CV     LD       C    C    10    LO    C             0     to    LO
                                                CY
                                                                 0          w          N    0                                                    C14                  N
                                                                                       N    N


                                                                                       0    0                              0                     0                         0
                                           op   Cp
                                                ce
                                                      ow

                                                      F3
                                                            00
                                                            Iq
                                                                 0
                                                                 r
                                                                      Go
                                                                      0
                                                                           0
                                                                           r
                                                                                 QO
                                                                                 0    0     It
                                                                                                  oo        oo
                                                                                                            0
                                                                                                                     GO
                                                                                                                     It    0
                                                                                                                                0    Op
                                                                                                                                     14
                                                                                                                                          GO
                                                                                                                                                 N
                                                                                                                                                        op       op
                                                                                                                                                                 0
                                                                                                                                                                      QO
                                                                                                                                                                           OOCEDMCq N
                                                                                                                                                                                 ov    olp     Qo    dp    do    Op


                                                            C    C    C          C    3     rl    Lq

                                           C D        C     Q         0    0     C    OD    1     Cl        M        0     C    C    C    6      a      C             6

                                                            N         0    0     Q     0    LO    M         C        11    0    0    N                           C                     C       r
                                                                                            N     M         N


                                      q    C    9           C C       C          9     C                    9        C     q    C    U    C                      C                     C       q     C     C     C

                       41        C                                                                 Lq
                                                       Iq
                                                                 C    C          0          w      w        0        W     D    0    C    0             Lo       C    C                C             C           0
                            D    C    C    C    LO     r    r               LO         rl
                                                                                       0    a      N        r
                                                                                                                                                 CV                        LO    LO            CD
                                                                                                                                                                                                                 N
                            CD   00              It         Lr   0          D               D
                                                                                                                                     CN          rq                   Cl                       CIO



                            cl                                              co         a           It       Cl

                                                                                       Ld   L6     Cd       vr




                                                                                                                                     C
                                                                                                                                     w
                                                                                                                                     F
                                                                                                                                     a
                                                                                                                                     0                                                 LU                  e
                                                                                                                                                                                       2                   U
                                                                                                                                     U                                                 0              F    F
                                                                                                                                     w                  V                        F     w       LLI

                                                                                                                                                                                                           V
t                                                                                                                               w    i                                                         Zj    U2

                                                                                                                                     w                                                                j
 0                                                                                                                                               ef          I
                                                                                                                                                                      D                D                         2
                                                                                                                                                                  j              W             w      2    E
                                                                                            Ili

                                                                                                            0                                           0         x   9     R    0     m
                                                                                      ll    w               Z                                                         F          W     2       z      w    I     D
                                                                                 U     CL
                                                                                                                                C                                     Z                0       0      w    Q     w
           to

           4                0    0    0     0          0    0    0    0     2    2
           0                x    w     w    w          w    w    w    D          w
                                                                                 w1wE
                                                                            C2
                                 F          I          F              F
                                 C                     C         0    0     w                w     w        w
           t                W    W     W    W   W      W    W    W    W     X    w     w     W     W        W
                       W    j    1     j    j   j      j    j    j    i                                                                                                                                    0      0   a
                       0    w    w     I    w   w      w    w    w    w                                               0    0         0           0         0      0   0          0             0




                                                                                                                                                                                                                US00000388
               Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 10 of 31 PageID #: 735
n F
o U CD
TZ z LO         00
U Lu N           f




                co
                N

     2          C
U    CN    D
TY   Cj    cn
ED         U
           z
rK         ry
LL

           5                                                                        oo   oNo   ow   0     0   oo   0   o 0       olp    ow   Op   ow    oo   QW   p    0
                            C   D   0   C    C    C   Q    C   D   C    0   0   a   Q    0     D          C   C    0   Q   C     C           CD   C     C         0    0
                        Q                                                                q     q
                                                                                                    Ci
                                                                                                    9     C   C    C   q   q     9      q    C C             q    C    q
                        C   c   9   C   C    C    9   9    q   9   C    9   C   q   9
                                                                                                              C    C                           C        C         C    C
                        C   C   C   C   C    C             C   0        0   C   0   0          0    0     C                CD    C      C
                                                      CD           CD
                                                                                                                                        C    C

                                        a    a    D   a    C   a   a    C   C   a        a     a    a     a   a    a   a   a     D                a     0    a    0    a




                                        0    C    0   Q        Q            0   0         0    0    0     0   Q    0       0      0               0     0    0    0     Q
                            C   C   0




                                                  I                                                  00   0 O      p   0 0         lP   0 0        0    0 W       0     a
                                        01
                                                           9            6   L   6         L    L     N                 C    1     a          C          G a
                                                                                                          G C
                                             CN
                                                                                     4                             M                    CD         LO



                                             b    o   a    o   o    D   o   0   Q    o    o    o     d    o 5      C   6    CD    6     CD   o     C    D    b    CD    Q




          LO

          0



          CL




                                                                                                                                                                       US00000389
                                            C
      Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 11 of 31 PageID #: 736
                                dp    0 0        0     0 0                   0      0           oo    0     Oo    0     00      Op     Op    Qo      Q     Op    QO       op     W    ow       ao        oQ           Qo
                                                                                                                                                                                C
                                                                   oNG

                                                                                                                        C       0      C     0                   0        C                                    0      a
F g                                                         a                a      C     C     0     0     C     C                                                                   LO                 CD
                                C     D     C    C     C                                                                                             Co
                                                                                                                                                                 N
  C
  T    LO                                                          Lot              0     C
                                                                                          0
                                                                                                ca O DCD0                       0
                                                                                                                                C
                                                                                                                                       CC
                                                                                                                                        0
                                                                                                                                                     ouMCwu
                                                                                                                                                      1 q
                                                                                                                                                            c             a           l1q      C
                                                                                                                                                                                               0
                                                                                                                                                                                                         q
                                                                                                                                                                                                         CDC
                                                                                                                                                                                                               C      C
                                                                                                                                                                                                                      0
Z LO   OD                                                          OD        Iq
                                                                                                                                                                                Cli   LO


  N
Lli    cl
LLJ
                                            D    0     C    a                r                  Q     a     a     a     N              0     t       a     q     N        D     T     Q        N         0            0
                                      CD                           It
                                                                                                                                                                 Ir                   N

       c5
              Qc oc OCD oaoooooooooocD
                     9   0C     q     C
                                       DLOC 000000
                                            0  M Q     0           D         0      C     0     Q     9     q     C             C      9     U       q     9     cq       9     q     LQ
                                                                                                                                                                                      I
                                                                                                                                                                                               q         9
                                                                                                                                                                                                         C     Q
                                                                                                                                                                                                                      q
                                                                                                                                                                                                                      C
              01

                          C     U     Q   D a    o     o    c      D         0      o     C     c     0     CD    a     q       CD     a     M       0                    C     C
                     Lo
                                                                   M                                                                         3             m     r              I     N        cli


                                                                                                                                                                 14i                  LO




               00    0    ow    00    4p    Op   0 0        0      ow        00     00    00    09    Qp    00    00    0       00     ow    00      dp    Op    00       0     00    Cko      00        00    00     00

                                C           CD         C    CD     M                0     CD    0           0           0       C      CD    0       CD    M              CD    a     LO       C               0
                                                            9                       C     q     C     1     9     C     9                    9       q     P              9           U        9         C     9      p



                                                                                          OC3O
                                                                                                                                                                                lc
                                9     C     9    9     C                                                                               lc
                                                                                                                                             0                            a     N     r        C               0      a
                                0     Q     a    C     0                     N      CD    0     0     0     C     CD    C       0                    CD    It    co
                                                                                                                                                                 U                    t
                                                                                                                                                                                                         CD

                                                                             U      S                                                                      N                    rl




                                                       0    Q                o                                                                                   0        N     M     M        Q               C      0
                                      a                                                                                                                          o

                                                                                    0     0     D     D     CD    0     0       C      D     0       D     C     N        C     C     D                  0     0      0
                                                                                                                                       C-3   n       D     n     r        0     lp             C         q     p      C
                                                                                    Y     Y
                                                                                                                                                                                      I




                                                                             C            0     0     0     a     C     0       Q      C     0       D     0     to       C     C     m        C               0      Cl

                                                                             It     N                                                                            0        N     co    N                  Cl

                                                                             Cl                                                                                  Cri
                                                                                                                                                                 LO




                                            0    0     0    Q                0      0     0     0     0     0     0     Q       0      0     N       0     0     N        0     w     m         C Q Q                 0
               N     00   C     0     0                            LO
                                                                                                                                       9             9                    9           7         C q 9                  q
                     7    C     9     p     9    9     C    9      V         9      C     9     9     C     C     C     q       C            lp                   OR
                                                                                                                                                                                                               0
                     T          U     D     M    0     0    0      W         0      0     0     C     0     C     0     D       C            M       D     M      N       C     M     LO        r
                                                                             LO                                                              V                    C                   N                  M
                     Cl




                                                                                    0     0                       0             0 0          0                    OP      0     0         6W    oG       o     0       0
                                      ka    0 0        dP   60      60       oo                 oo    oQ    oo
                                                                                                            0     0
                                                                                                                        oP
                                                                                                                        0       0      0
                                                                                                                                                     OP    dO

                                                                                                                                                                  M             M                              D       0
               N     W    Q     0     C     a    Q     Q    a                It           a     0     0                                      LO      a
                                                            C                             C     p     p     p     p             C      p     9       9                           p                             p       C
               It    C    9     p     9     p    C     p                                                          0     Q       0      0     0       0     0
                                                                                                                                                                  LQ
                                                                                                                                                                  n       0      0
                                                                                                                                                                                          cl
                                                                                                                                                                                          0     0              0       Q
                     0          C     0     C    0     0    0       0        0      0     0     0     C     0                                                                                            cl




                                                                                                                                a      a      t      a     Lf     CO      N      T        I     N                      a
                                                                                                                                                                  2                       m


                                            0                       0        a      0     0     0     0     0     C     0       0      0      0      0     C              0      0        W     0         0    0       0
                                            9    C     q    C       C        q      q     q     0     p     9     9     q       p      9      Lq     P     q              q      9              9         9    q       9
                                                 Q     0                     b            6     6     C     C     o     o       o      CD     OD     c            Lo      6      D        N     00        0    6       C
                                            ce                      LO
                                                                    r               N                                                         LO                  C       N      I        Cl    N         co
                                                                             LO
                                                                             I                                                                                    L              N        CF




               a
               U
                     CD
                     C
                           a
                           9
                           Lo
                                 a
                                 C
                                       a
                                       9
                                       M
                                            a
                                            C
                                                 Q
                                                 C
                                                 a
                                                       LO

                                                       C
                                                       Lr
                                                             D
                                                             P
                                                                    LO



                                                                    rN
                                                                              r
                                                                              U
                                                                                     D     a

                                                                                           RN
                                                                                                 LO    a     0
                                                                                                             9
                                                                                                             Lo
                                                                                                                  c
                                                                                                                  C
                                                                                                                  Lo
                                                                                                                                 C4
                                                                                                                                        aNN OQO
                                                                                                                                        0     to



                                                                                                                                              Lo
                                                                                                                                                      C
                                                                                                                                                      0     ED     M
                                                                                                                                                                   Q
                                                                                                                                                                           U
                                                                                                                                                                           Lr
                                                                                                                                                                                 1
                                                                                                                                                                                 1
                                                                                                                                                                                          OR
                                                                                                                                                                                          0      M
                                                                                                                                                                                                          C
                                                                                                                                                                                                          D
                                                                                                                                                                                                               p       CR

                                                                                                                                                                                                                       C




                                                                                     00    0     00   0      00   00     0       Ckg   00     00      00    00    Op       00    0        00    00        00   Op      ONO

               00    Op   00     ow    Op   Qp
                                            0
                                                 00    00           00        00
                                                                              1     r            1           0    0                    C      00                  00             t              00        C    C       N
               C-4   14   C      C     0               Cl    lq     Cl                    Cl                             Lr
                                                                                                                                                                           E                    CD        9    q       C
               C     C                                      C                             C
               CD    C D         C     a         0     0    Q       C
                                                                        7
                                                                              Ca    0     0      a    0      C    0      0       C     CD     0       D     C     CD       0     C        D     C         Q    0       Q


                                                                                                                                                            Cl




                                                                    CDOOOOOCCCDOOONC                                                                                       C     C        CD

                                                                                                                                                                                          U      U
                                                                                                                                                                                                          0
                                                                                                                                                                                                          9
                                                                                                                                                                                                               a
                                                                                                                                                                                                               q       U
                                                                                                                                              CNN
                                                                    U 9 C C C q q   U C q q O q
                                                                                     LQ                                                                                          q
                                                                                      N U     m                                                                                           W
                                                                        0
                                                                    Rr-olqm
                                                                    C9     0  LO


                                                                              Cl
                                                                                U a  CD          Lo          LO
                                                                                                                         C0
                                                                                                                         N
                                                                                                                                 CD                   LO    t
                                                                                                                                                            N      0
                                                                                                                                                                                 LO




                                                                                                                                                                                                          ui


                                                       U                F                                    0                   Ul
                                                                                                                                                      z                    Cr     F              LU       a
                                                       LU
                                                                                     0           z                 z     e       2      2                   e                     z       0
                                                                                                 0     w           0                                                       X      0       W                                  T
                                                                                                             F
                                                 0
                                                                                                                                                                           00                                                T
                                                                                                                                                                                                                M-1


                                                                                                       z     tZooom                                         FD                            F5     0        T     0      Z
                                                 ot jIN
                                                 11

                                                                        L     m      m     M     CL    M     m     I     m       M      m        a    M     CL        M    CL     M       m          m    m     m
                                                             U          V                  U     U     W     w
                                                 ul    U
                                                       LU               uj
                                                                              vi     w
                                                                                     uj    uj    LU    LU    uj    ui    ui      w      WWWWWWLULUUJLUUJ                                                               ui    4
                                                                                                                                             2 2 2 2 2 2
                                                 Lli         LLI              LLI


                                                 2           2i         2 2                2           2     E     2     1 4E    2      2        2    2     2                                                   2      2

                                                 0           0                             0           0                 a       0      0        0    0     0         0    0      0        0         0    0     0      0     0




                                                                                                                                                                                                                      US00000390
            Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 12 of 31 PageID #: 737
                                                0    p                             W           OW                          O    0     ao          0        W            00        o                  op          W
                                                                                   a           D         0     D           a                               c                      0       0    0     0     0
Q F                                             c    o    a     D          o                   C               C
                                                                                                                     CD
                                                                                                                     C     C
                                                                                                                                T
                                                                                                                                0
                                                                                                                                      CD    CD
                                                                                                                                            C     t        9
                                                                                                                                                                  CD
                                                                                                                                                                  C
                                                                                                                                                                        fl
                                                                                                                                                                                  r       C    q     C     9
                                                                                                                                                                                                                 CD

                                                                                                                                                                                                                 q
                                                                                                                                                                                                                        Ck
                                                                                                                                                                                                                        C      t
o o C
                                                                                                         00                           CD                                Cl

     T          LO
                                                                                                                           D                                                      q            D     0
  z Lf          00                                                         CN            Lo              00
                                                                                                                                                                        to


  LU N

Z LU                                            0               0     Q            Q     N     0         N     0     0                0     N     N        0      C     ED        I       Q    0           0     0      0
  D

      z         C                                               a     a    a       a     a     a         a     a     a     a    a     a     a     a        a      a     0         a       a    C     0           D      0      IL
                         D    C    a      D     C    0                             0     0     0
                                                                                                     I




                                                                                                         0     C     0     0    D     C           0        q      c     C         C       R    q     0
                                                                                                                                                                                                           CD
                                                                                                                                                                                                           Q            0
U                             D    0      C     0    0    C     C     0    CD                                                               CD
                         CD

                         6    6    6      6     6    6    6     6     6    6       6     6     6                           6    6     6     Ci    06       CD     Q     w         m       6          o     C
                                                                                                                           T    ce          C14                         0         U            Cl
           ED
w     CY
           U
           z
                                                                                                                                                                                                                               a
           ry                                                                                                                                                                                                                  0
LL                                                                                                                                                                                                                             3
                         ow   0    ow     0     0    GO   0     oo    Op   dp      0     0 0             0     0     oo    0    00    60    0 0            0      0     0         op      Op   Ao    0     Oo    oo     Op     U
                         qqpqc
                         0
                         C   C
                               ZCq
                              CD


                              CD
                                   C
                                   C
                                          CD



                                          a
                                                C    Q
                                                     0
                                                          a
                                                          C
                                                                0
                                                                0
                                                                      C
                                                                      C
                                                                           7
                                                                           N
                                                                                   0
                                                                                   C
                                                                                         M
                                                                                         IR

                                                                                         N
                                                                                         t
                                                                                               0
                                                                                               p
                                                                                               0
                                                                                               0
                                                                                                               0
                                                                                                               q
                                                                                                               0
                                                                                                                     C
                                                                                                                     q
                                                                                                                     C
                                                                                                                     o
                                                                                                                           D
                                                                                                                           P
                                                                                                                           0
                                                                                                                                0
                                                                                                                                G
                                                                                                                                D
                                                                                                                                      CD
                                                                                                                                      q
                                                                                                                                      CD
                                                                                                                                            0
                                                                                                                                            C
                                                                                                                                            C
                                                                                                                                            D
                                                                                                                                                  1
                                                                                                                                                  t
                                                                                                                                                           D
                                                                                                                                                           Y
                                                                                                                                                           D
                                                                                                                                                                  C
                                                                                                                                                                  Y
                                                                                                                                                                  C
                                                                                                                                                                        M
                                                                                                                                                                        Lf
                                                                                                                                                                        r
                                                                                                                                                                                  CD
                                                                                                                                                                                  U
                                                                                                                                                                                          D
                                                                                                                                                                                          C
                                                                                                                                                                                               D
                                                                                                                                                                                               C
                                                                                                                                                                                                     0
                                                                                                                                                                                                     0
                                                                                                                                                                                                           CD


                                                                                                                                                                                                           C
                                                                                                                                                                                                                 0
                                                                                                                                                                                                                 CD
                                                                                                                                                                                                                        CD
                                                                                                                                                                                                                        Cl

                                                                                                                                                                                                                        C
                                                                                                                                                                                                                               Z
                                                                           I                                                    00                CN

                                                                                                                                                                                                                               A

                                   0      0     D    C    C     C     0    CO      C                           D           Q    4T    0     N     N        CD     0     LO        U       C    0     0     C     0      C      0
                                                                                                                                                                                                                               w
                         C a              a     a    a    0     a     a a          a     a     a         a     a     a     a    a     C a a                a      a     a         0            Q     a     a     a      a      LU
                                   CD
                                                                                                                                C     C C Y                                                                             C
                                                                      C                  C     p         C                                                                                           0     0     0      0
                           0       C      0     a    C    C     0          0       C     0     0         N     0     0     0    0     CD    co    00       0      CD              0       C    0
                                                                                                                                0           CO                                    Lo
                                                                                                                                N




                         CD   CD   Cl     CD    0    0    CD    C     0    LO      0     0     0         0     C     CD    Q    a     C     0     0        0      0                       CD   m     0     0     0      C
                         C    C    C      q     C    C    p     q     p            p     q     q         q     q     q     q    p     p     IR    U        p      p                       p    cl    p     q     C      q
                         C    C           0          D          a          0       0     0     0               0                M     CD                   CD     C      N                C          C     C     0      CD
                                   CD           CD        CD          CD
                                                                           m             N
                                                                                                         It          CD    Ol
                                                                                                                                LO
                                                                                                                                            z     F                      0



                         oO        GO           Q    Go   0     Oo    0    Oo      ow    oo    oo        0     0     0     0    0     0     0     o0       oxo    Oo     dp       o       oQ   dp    ov    ao    oo      QNQ

                              Qo          oko


                                                C         0     C     C    U       0           C         0     C     0                C           N        C             N        q       0          0     C     C       C
                         CD   C C         CD
                                                                                         FD
                                                                                                                                co
                                                                                                                                C     C     3     n
                                                                                                                                                                  CD
                                                                                                                                                                  CD              CD      C          9     1     p      Z
                         C    q q         9     q    Y    Y                                                                                       0
                                                                                                                                                           CD

                                                                                                                                                           0             C                0    0     0     0             C
                     I



                         CD   CD   0      C     0    Ci   Cl    0     C    C       CD    0     0         0     0     Q     0    Q     CD    C                     CD              CD                             CD




                              D    C      CD    C               0     a    t       a                     N     a     N          to    a     0     T        a      a      N        N       Q    0           a     a       a


                         C         C      a     a    0    Q     CD    0    a       C     0     0         0     0     a     Cl   0     a     C C            C      CD     C        CD           CD    0     C     C       0
                         C
                              CD

                              C    C      9     C    q    C     C     C    p       C     C     q         C     9     C     q    p     9     C q            p      C      p        U C          9     C     q     C       q
                         Q    CD   CD     C     C    C    CD    C     D    LO      C     C     0         co    0     CD    CD   V     CD    V     D        C      CD     co       m  C                     C     C       0
                                                                                         04                          co    It   D           co    D                      00       Cl
                                                                                                                     N          N                                        M




                                                     0    0     C     0     0                  w          0    0      0    0     0     0     0    M                0               CO     0     t     0     C     W      0
                                           CD   C                                  LO     It

                                                                                                                                                  t                q               q      q           q     C     q      C
                              C            C    C         Z     C     Lq    q      C      Lq   7          IR   LQ     q    9     q     7     Lq
                                                                                                                                                                                                LQ


                                           N    N    0    Q     0     0     C      N      m               LO   W      CD   C     C3    M                    n      fl    N         M      0     LO    LO    LO    r      N
                                                r                           N             N
                                                                                               ill
                                                                                                                                 LO                                      0



                              00   ow     ow    Qo        00          0            ao    00    00        0     0      00   00   0      0     0    Qp       00      00    Op        00     00    00    00    00    Qko    00
                         ow
                         C    IT          C     cl   3    D
                                                                IAP

                                                                C                  N     0     t         0           C     0    t      N     N    LO               a     00       00
                                                                                                                                                                                          E     2     E           E
                                                                                                                                                                                                                         CD


                         C                C     9    C    q     C                                                    C     C    9      C     C        7    C                          7                     C            C


                         Q    C    C      C     C    C    0     CD    C            0     0     0         0     0     C     0    CD     0     C    0        Cl      C     0        CD      0     0     C     0     CD     Cl




                         C    C a         C     C    C    C C         a     a      a     0     a         a     a      a    a    a      a     a    CD        10     D     a         C      0     LO    0           C      C
                         C    C q         C          C    C q         q     C      Lq    LQ    Lq        q     p      C    C    q      Iq    9    U         1'1    p     C         C                  q     C     q      q
                         0    C    m      N          C          1     1     C      t     Iq    1         00    m      C    C    0      h     P    a                n     LO        r            co    LO    Cl    t      CN
                                                C9        CD
                                                                            N      N     LO    LO        W                      0      N     N    0                      N         r      N     h
                              to
                                                                                         Cl                                                                              LO        N
0
4
00

CD
cli                                                                                V
                                                                                   LLJ


                                                                                   2                                       LU
                                                                                                                                                                                   LU                 LU

                                                          LLJ   0                  0
0                                                         a     W                                                                                           uj
                                                                                                                                                                                   0
                                                                0                  0                                       F           LU

                                                          0     C                  0                                       z           j
                                                                                                                                                                                   F
                                                                                                                                                      y     0

                                                                                                                                                                                   000 2
                                                                                                LU
                                   Li i

                                                                                   z            j                          0           0                                           z      w                              0
                                                     z    z     w                                                                                     U     of

                                           0    0    W    W                        ui                                                                                              o      o
                                   05WDDO
                                      z
                                                                3                               0
                                                                                                               U      0    0             4
                                                                                                                                       z o            C
                                                                                                                                                            z
                                                                                                                                                                                                                  C      z

                                                          1                                                                                                 I                                   0     C     a            o
                                                                            Li j                                                                                             CD    CD     CD
                                                                            z      z
                                                                                                               LLJ

                                                                                                                      t                0              o     L                0            0     w     D     w     w
                                    moo                                                                   e
                                                LU
                          F         Cl                          0                               z                                            E5
                                                                                                                                                      co
                                                                                                                                                                                   to

                                                                                                                                                                                   x x
                                                                                                                                                                                     x x x x x
                            z
                          0-500000
                                w w
                                    WCL
                                    M z
                                        w w
                                         L
                                        D D
                                                                      co                        C         5           Wco        D     D
                                                                                                                                             f
                                                                                                                                                      a
                                                                                                                                                      co
                                                                                                                                                            a
                                                                                                                                                            co
                                                                                                                                                                   x
                                                                                                                                                                   0 8
                                                                                                                                                                   m m
                                                                                                                                                                                   0000000
                                                                                                                                                                                   m m
                                                                                                                                                                                     m m m m m
                          0 w w                      Ui   LU
                                                                                                                                                      x            x         x     x x          x     x     x     x      x
                                                                                                                           w     w     w     w        w     w      w         w     w      w     w     w     w     w      w      0
                          w   w     w      w    w    w    w     w     w     w      w      w     w         w    w      w

                              0     0      0    0    0    a     a     0     0      0      0     0         0    0      0    0     0     D     0        0     D      9         C 0          D     0     0     0     0      a     a
                          0




                                                                                                                                                                                                                        US00000391
            Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 13 of 31 PageID #: 738

0 F
00
T z
U Lu
Z LU




Lu




                                         0    0 a       a 0        0         0     0         0    dp   P   O    IM    0    0    0    0     00   O         dp    oo        0           Q
                     W                                                  W                                                                                                       dlP
                             W     p
                                                             r     D    C    D     0    a    r    m    C        0     C    D    C    CD    11   C    0    M     0    D    CD    C     0
                     D       C     N     C    IT   D    C                                                                  p    q    c          c    9    C     C    c    c     9     C
                     C       D     t     0    0    0    D    D     a    C    3     9         cq   oq   p        C                          LQ
                                                                                                                                                                                      0
                                              4    6    6    6     6    C    T     0    0    r    1    0   w    0     0    0    0    0     r    0    0    m     0    0    0     0
                                              Lo             co    0         00              Iq   to   0   0                    CD         ro             LJD   0    Cl




                                                                        0    D          0         N        W    0     0    0         0          0    0                    0     0     0
                     0       C     r     N    M    a    0    rl




                                              a    C         a     a    C    a     a    a    a    a    a   a    a     a    a    a    a     a    a    a    a     C    CD   a     a     a

                                              m    D    D          C    0    LO    0    0    C    Lo   0   U    0          p         C     to   C    C    to    C    0    0           cl

                                              00             LO    LO        0               7    rl       Cl                   N          CN             m     00   N
                                                             D               LO                   N        CO




                                   0     C         C               C    0    1     0    0    0    U    a        a     0    a    0    0          C    C    C     0    D          C      0
                     0       CD               00             to                                            un
                                                                                                                C     q    9    C    q     U    q    C    9          q    C 9          p
                                                                   q
                     ONMLO
                     C
                       W
                           DDNLooa
                             U
                              m
                                   OcQW
                                   Cli   C
                                         N
                                              IR   C
                                                   N
                                                        C    CR         q    V
                                                                             0
                                                                                   C    q
                                                                                        co
                                                                                             C    P
                                                                                                  LC
                                                                                                       C
                                                                                                       m   0
                                                                                                           M
                                                                                                                0     0    D    LO
                                                                                                                                N
                                                                                                                                     0
                                                                                                                                     M
                                                                                                                                           w         C    C
                                                                                                                                                          m
                                                                                                                                                                T
                                                                                                                                                                I
                                                                                                                                                                     C
                                                                                                                                                                     N
                                                                                                                                                                          C C          0




                                   ow    00   00   4p   00   Op    00   dp   ow    00   00   00   0    0   0    00    00   0    Cp   ONO   ov   ow   OP   ow
                             olp


                             C           D    0         0               0          D         0    C    0   00   0     0    0                    C         N
                                   Cl                              00        LO
                                                                                                       C   C    C     C    9                    C    CI   C
                                   O     9    C         C          9    C                                                                  C    C         C
                             C           C    CD   D    C    0     C    C    C     0    0    0    0    C   0    0     0    C    0    CD              Cl




                     CWMT-NOOC    CDOOOC OOMOOoooooc tDOOCOOCD
                        7
                        0
                         I
                          4 7 C q 9 9 C
                     ItLCNz                 MOMOMNLf
                             M ROQC COWOCOOQONOCDLf   wczoQnc
                                                            UDC
                                                              m

                     ov
                     N
                     C
                     Q
                             ov
                             CN
                             C
                             C C
                                   Qo

                                   P


                                   M
                                         0 0
                                         0
                                         C

                                         C2
                                              C
                                              I
                                              0

                                              D
                                              m
                                                   Qp
                                                   M
                                                   C
                                                   C

                                                   V
                                                              oc 000
                                                              0
                                                              a


                                                              It
                                                                   0 0
                                                                   C


                                                                   0
                                                                              oQ
                                                                             to




                                                                              N
                                                                                   0    oQ
                                                                                        LO




                                                                                        It
                                                                                             0
                                                                                             0
                                                                                             C


                                                                                             0
                                                                                                  0
                                                                                                  0
                                                                                                  9


                                                                                                  0
                                                                                                       0
                                                                                                       C
                                                                                                       C


                                                                                                       0
                                                                                                           Oo
                                                                                                           00

                                                                                                           P


                                                                                                           0
                                                                                                           0
                                                                                                                0
                                                                                                                ItT


                                                                                                                q


                                                                                                                N
                                                                                                                      00
                                                                                                                      r
                                                                                                                      q
                                                                                                                           LO

                                                                                                                           9


                                                                                                                           N
                                                                                                                                oo
                                                                                                                                f
                                                                                                                                C

                                                                                                                                0
                                                                                                                                      Op   0    GO   Op
                                                                                                                                                     NT


                                                                                                                                                     0
                                                                                                                                                           Ac
                                                                                                                                                           LO
                                                                                                                                                           0
                                                                                                                                                           D
                                                                                                                                                                op
                                                                                                                                                                0
                                                                                                                                                                C
                                                                                                                                                                0
                                                                                                                                                                     Oo
                                                                                                                                                                     CD
                                                                                                                                                                     CD
                                                                                                                                                                          cko

                                                                                                                                                                          N
                                                                                                                                                                          C
                                                                                                                                                                                 oo
                                                                                                                                                                                 LO


                                                                                                                                                                                 C
                                                                                                                                                                                       oQ



                                                                                                                                                                                       C




                                              0    0    C     C    C    CD    0    0    0    0    0    0   0    0     a    0    0     0    0    0    C     0     0   0     0     0     0

                                                   6666Cc
                                                   M  0   0
                                                              Ir
                                                                 NDMOMN
                                                          0900OLOOOLO
                                                                 0
                                                                      0
                                                                        00    14
                                                                                                                                      0    u    Lo   0     Lo    0
                                                                                                                                                                           0
                                                                                                                                                                                 0
                                                                                                                                                                                 0
                                                                                                                                                                                 N
                                                                                                                                                                                       U




       U
       4
       0
                                                                                                                                                                                            Q

                                                                                                                                                                                            CL
       CL




                                                                                                                                                                                      US00000392
                Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 14 of 31 PageID #: 739
                                                                                                                                                  0    P    W    0 o                                                     0     O
                        0     oo    0    0    DO    oo    Oo    QNQ   DQ     GO       OQ    Oo    oo    oQ    oo   co    Qo     oo       ON                                   Oo               ONO


                                                                                                                                                                                               0         0
                                                                                                                                                                                                               ONO


                                                                                                                                                                                                               D         0    0
0      T                0     0          0    c     C3    0     0     0                     g     2     2     R    2     2      2                                      0      m         N                                           2
0 0 Ct
       T
       Lr               Q           C    C    C           C     CD    C      to       C     0     C     0     0    C                                                                                           m         C    C
                                                                                                                                                                                                                              C
                                                                                                                                                                                                                                    a
                                                                                                                                                                                                                                    4
                                                                                                                                                                       C




                              o
T z LO OD                     CD
                                                    C                                                                                    Cl
                                                                                                                                                                                                                                    M
U UJ
Z W
  D                                                 O-ODOC00                                                                                      C    C    C    D            0         r                C     N         C          2

CL   Z          CD
                        C     a     0         a     a     a     a     a      a        a     a     a     a     a    a     a      a        a        a    a    a    a     a      a         a      a         a     a         a    a     CL
                              C     C
                                         CD
                                         C    C     C     D     C                     C     0     0     0     C    D     0      0        0        p    p    9    c     q      C                                               C
U                       CD

                        c     6     ci   6    C     ci    6     ci
                                                                      CD

                                                                      6
                                                                             CD

                                                                             L6       6     L6    6     6     6    C     6      C        ci       a    C    6    CD    6      m         00     CD        CD    LO        C    C
TY   04                                                         C            0                                                           00                                   D         D
           ED                                       It                                IT
                                                                                                                                                                              OD        f                      CY
w          U                                                                                                                                                                                                                        W
Fj         z
                                                                                                                                                                                                                                    0
LL                                                                                                                                                                                                                                  m
           15            0    0     00   0    00     p    0     0     p      0        0 0         0     0     ow   0     ON     0        0        o    ON   N    Ao    p      0         00     0         0               ow   Op

                                                          C     C     0      C        C     0           0          0     0      0                      CD   0    D            r         OD     C         C      It       C    0     z
                        C           D    D    C     CD                                            CD          CD                         Cl       CD
                                                                                                                                                       C                                                                 ca   n
                         C    C          C    C     C     0     C     0                     0     a     0     0    0     CD                                            Q      r         m      0         D               c3
                                    ci                                       to
                                                                             N
                                                                                      CD
                                                                                                              0                          D                                    OD        Lo               D     CD

                         R          F
                                                                                                                                                                       a      It               a         M     LO        a    a
                                                                                                                                                                                                         1     U

                                                          a     a     a      a        a     a     a     a     a    a     a      a        a        a    a    a    a     a      m         m                D     U         Q    0     w
                              Q          Cp   CD


                              C     a    a          D           a     a               0     0     0     D     0    0     0               D                  a                 It        Lo      D        CD    m         0    0     rl
                                                                             LO
                                                                                                                                                                              Cl        co               OD    r
                                                                                                                                                                              I         P
                                                                                                                                                                              0                                                     LL




                         C          0         D     C     C      C    C      w        0     0     CD    0     0    0     a      D        It       0    C    C    0     CD     M         LO      C        LO    D         a    a
                                                                                                                                                                                                         N                    C
                                                                                                              COCaNoo0c      DC
                                         LO

                         U    9     C    tI   C     q     C      C    C                                       CC 9 C C q p I              7                                   V         I-f     9                        C
                         N                    D           D      a    0      M        C     0                                                                                           Cl      C              N         0    C
                              CD    ED   CO
                                                    T                                                                                                                         Q         N                      C14            r
                                    N                            CD          C14      IT                      14




                              ow    00               00   dp                                00    00          00   00    0 0                      oo        ow   dp    o      oo        dp      ow       op     ow       Dp

                                         C
                                              Ckv


                                              a                  C a                                                     C      C        0        D    a    C    C            D         1       0        to     Oo       C
                         m    CD                                             I              CD
                                                                                            c
                                                                                                                   CD
                                                                                                                                                                 C                      q       C        I               C     C
                                              C           c                                       9     c          c     c                                                                               C      0        D     C
                                                          D      Q    Q      C        CD    0     0     C     0    a     CD     Q        C        C    CD   0    C     C      N         C       C




                              a     C         a      a    a      a    a      a        a     a           a     a    a     a       a       a        a    a    a    a     a                LO      a        a      LO       a     a
                         C               to                                                       CD
                                                                                                              9    C     q       p       C        C    p    q    C     9                U       q        C               9     9
                         C    9     9    rl   C      9    q      9    q      C        9     9     q     C                                                              C       m        0       C        C
                                                                                                                                                                                                                C14


                                                                                                                                                                                                                w
                              C               C      D           C    0      LO       C     LO    CD    0     0    CD    0       0       LO       Q    C    CD   CD                                                      CD
                                                                                                                                                                                                                               r
                         tr
                         00
                                    LO
                                    N
                                         00               CD
                                                                             C        T                                                  CF                                    0        Y                       D
                                                                                                                                                                                                                00




                                              C            C           C      F        D     D     0     0     0    0     C      C        0                 0     C 0          m         0       0        Lo    1         0    0
                         C          a    C                                                                                                        Lf




                         CCDQDo
                                                     CD

                               9    P         C      9     9     C     9               0     0     0     Q     0    0     q      C        C            U    q     q    q       r         I

                                                                                                                                                                                                 q              7         9
                         C               Lq                                   CO
                                                                                                                          M      W                          D     C    C       r                 C              W         0    0
                         a     LO   D    N    0      0     In     C    0      tl       m 0         0     rl    0    0                     LO
                                                                                                                                          D                       D
                                                                                                                                                                                         CO               LO

                                         N    0            N           cl                          N                                                                           LO




                         g               g    0            0     g 0              v    g 0                    0     O     0          w    0       0         0     0                O    oo           P               P    W    Op
                               o     p               oP
                                                                                       0     r                0    D                              C    C    C     r    C                CY      C         00    0        0     C
                         C               0    N            N     01   CN
                                                                                                                                              r
                                                                                                                                                  0    C    D     Cl   9                C       C         q     P        q     C
                         q               C    1      CD    9     9                     p     9                p

                                                                                                                                                                                                          a     m              0
                                                                              2                                                                                                                           N     LO




                         0     a         a    C      a     a     0    a       a        a     0     a     a     a    a     a      a        0       a    a    0     a 0          0         LO      a        a     a         a    a
                                    CD
                                              9            C p        C       q              q     q     p     9    C     q      C        p            U    q     C C          9         t       p        p     C         q    q
                         C     C    C    9           p                                                                    W      W
                                                                                                                                                  Iq
                                                                                                                                                                  C    C       0         0                U               0
                         0               LO   CD     C     u     c    C       D        m 0         0     r     0    CD                    LO      cr        CD
                                                                                                                                                                               m         V
                                                                                                                                                                                                 CD
                                                                                                                                                                                                          CD
                                                                                                                                                                                                                CO
                                                                                                                                                                                                                m
                                                                                                                                                                                                                               CD

                                                                      m       co             LD    N                                      CD                      to
                                                                                                                                                                                                                M
                                                                              N                                                                                                rl        LO




                                                                                                               w
                                                                       0                                       z                          LU      U
                                                                       a                                                  LU              Z
                                                                       U                                                         m                z     o
                                                                                             W                            0      0        w       5     o
                                          F                                                        uj                                     i
                                                                                                   D                0            D        0       m
 E                                       0                                                                          0     LLJ    C
                                                                                                                                                                       LU

                                          L    0
                                                                       LLI


                                                                       0
                                                                                       ul
                                                                                                               0          0
                                                                              cc
                                                                                                   w                C            co
                                                                                                                                          D             0
                                    c                      w      0           w                                z                                  0                    L                                  0      0
                                    0
                                               CO

                                               0           C      0                    w                                                  D        0    0         W    D       LU
                                                                                                                                                                               1
                                                                              W2290W-J o
                                                                       CO
                         z                0                            W               U                 a                       0                 z    z              m       w
 0                       w          0                z            0
                                                                                                                                                                       w                                                  0
                                                                                                                                                                       m       m         0           0           w        i
          4D
                         0     0    0     0    0     0     0      0    0      0        0     0     0     0     0    0     0      0        0        0    0
                                                                                                                                                        M         m    cl                w
                               w     w    w    w     w     w      w    w      w        w                 W     w    w     w
                                                                                                                                                                                                          w      w        w    w
          t              D     D     D    D    n     n     D      D    D      D        D                                                                                                                                             c
 C                       0     0     0    0    0     0     0      0    0      0        0     0     0     0     0    0     0      0        0        0    0   w     W     LLJ        Uj    LLI         W    w      w        i    w
          co                                                                                                                                                                                                                         CL
          a




                                                                                                                                                                                                                              US00000393
             Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 15 of 31 PageID #: 740
                                   W    W     0     O              N          00         0               0        ov          V     W    oo    oNo   Qo    cko    O    op    0     P    0 0        0
                                                         D    C    a    0     C     c         C     o    N        N           C          U     0     C            C          N     0          C    N
 F
CL                   C     C       CD   C     r                                          CD                             CD         CD
                                                                                                                                               C     9
                                                                                                                                                           tl          C3
                                                                                                                                                                             w     C
                                                                                                                                                                                        CD
                                                                                                                                                                                        C     C    0
00 C L
                                                                                                                                                           C14



                           C       C    C     r    C     C    C    C    Iq    CD         0    0     0    Iq       LO    a     C    C           C           N      ci   c     oD    c    C     c    vi
                                                                                                                                                                                                    Y
 z LO 00
       lqr
                                                                                         0          0    Nr       C14
                                                                                                                                                                             LO


 Lu N A
 w
 D
CL     D f
       ry
U      Z
Y
ED
     0 DO
       U
       z
ry     ry
LL


                      dp   oo      ov   ao    QO   oNo   Op   DO   ow   0     Ao    QQ        oo    0    0        oo    ow    ov   QO    oo    op    olp   dp

                     C     D       0    C     D    C     C    C    0          C     0    0    C     C    00       w     0     C          0     a     C
                     C     q       C    q     9    q     q    9    q                     q    C     C             q     q     q    p     cq    C     C     r
                           0       0                          Q               C     0    C    C          Lo       r     C     C          co    0     C     P
                     D                  Cl    Lo
                                              00
                                                   CD    CD             Lo
                                                                        co
                                                                                                    CD
                                                                                                         LO       t     0                D
                     CO    1
                           I




                                                         Op   0    0          0 0 0           0     0    0                     N    op   0      0           olp   0                     dp    p
                                                    Op
                                                         D    a    0          N     0    N    a     N                   M     C     C    1      0           I     C    14    LO    0    CY    D
                                                    C                   LO
                                                                                              C-1   m
                                                                                                                   It
                                                                                                                   co   C     C3    C    C3     0    C      C     9    C           C    CN    0
                                                                   C          C     0    Q    0     Q    0              0           a    D      0     C     C     CD   Q     C     Q    Q     0    D
                                                    Q    0    Q




                                                              00   0     ow         0 0       Qo                   0     G    0     0     dp    oO    00           p    Oo    oQ   oo    oo   CO    Q
                                        oxo   oo    ow
                                                    3
                                                         00                    00
                                                                               C      0       0
                                                                                                    oo
                                                                                                    0
                                                                                                          oNo

                                                                                                                         1                C     0     LO           C    C     C    D     C          r
                                        D     CD              IT         14                               CN       Iq
                                                                                                                   1                q     C     C     P            9    C q              C          N
                                                    9    9    C    q     C     9    C     C   q     C                    7
                                                                                                                                                                        C C        D
                                                                                                              7
                                              OR
                                                         0    C    0     0     D    0     0   0     0     0        D          0     D     C     CD    0     C      C                     0    D     0
                                        C     I     C                                                                    Ci




                      C        0    0   0     CD    CD   C    D    0     0     0    0     0   0     0     0        0     0     0    0            0    0     0
                      C             p         7     C          C   9     C     9    C     q   q     q     q        9     q     C    q     C      q    q     q
                               c    m   0           D          c   w     w          CD    0   D     a     p        0     c     r    LO    Q      m    Lp    LO
                      Q0                      1                          0          N                     r        t     00                           I     co
                      tr
                                    R                                                                                                                       N




                                                                                                                                                                                                        0
                                                                                                                                                                                                        0
                                                                                                                                                                                                        w
                                                                                                                                                                                                        CL




                                                                                                                                                                                                   US00000394
            Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 16 of 31 PageID #: 741
                     P           Jp   0 0             0    p      Op          dw       0     o      00       0 0        O    dp                        0     O            p     o           Q                    60

                                                                        0                    1      N              C    m    C     C    0     C                    D     D      r     D     D        0           C
L                    C    D      C    Cl    0    C3   C           CD                                         CD                                        CD    CD
                                                                                                                                                             C     0     D            I              0
                                                                                                                                                                                                           CD
                                                                                                                                                                                                           D     C
0 0 0  V                                                                                                                                                                        LO          It



    Nr LO
                                                      V    0                                                            m    0                0                                 N           M
  z Lr OD                             LO    Q    0
  w
     Lli

     D                                                                                              C14


     0
           D    C5
                                                                                                             C     a    a    a     a    a     a        C     a     C     C      C     C              a
           ry   M                     CD         a    C    LO     a     D     If       a     a
                                                                                             q
                                                                                                    LO
                                                                                                             q     C    C    9     q    q     q        q     C     C     9      9     1
                                                                                                                                                                                            CD

                                                                                                                                                                                            p        q
                                                                                                                                                                                                           C3
                                                                                                                                                                                                           D
                                                                                                                                                                                                                 CD
                                                                                                                                                                                                                 C     CL

C                                     9     C    9    C
                                                      C
                                                                  C
                                                                  0
                                                                        9
                                                                        0
                                                                              1
                                                                              0
                                                                                       IQ
                                                                                             D
                                                                                                    rl

                                                                                                             0     C    U          o          a              o     CD    C      Lo    o     C        a     ci    6
                                      to    CD   C                                                                           to
                                                                                                                             m
                                                                                                                                        CD             CD
                                                                                                                                                                                r           C
                                      1     0    Lo   C                       LO             00
                                                                                                    N
                                                                                                                        It                    If
                                                                                                                                                                                m
w                                     It         CN                           N
           cl
           z
                                                                                                                                                                                                                       0
ry
           cr                                                                                                                                                                                                          0
Li                                                                                                                                                                                                                     m
           2E        oW   AP     oP   XP    dP   oP   60   dP     oo    AR    oo       0     oO     0        oNO   0         60    oP   oP    0        60    cP    oQ    40     oW    dP    60       cv    0     AO    V
                          C                 a    C    0    C      C     0              0     r               C     C    r    C     C    C     C        0     C     Iq    0      m     It    t        D     C           z
                     C                rl                                      00                    00
                                                                                                                             C     9          q        C     q     O     9                  U        q     9     q
                     C    9      C    t     C    9    C    9      q     q      I       cq    Cl     R        q     C    OR

                     0    C      C          C    0    C    a      0     0     r        w     w      N        0     CD   0    0     C    CD    C        CD    C     N            N     M              0     CD    0
                                      C11

                                      11                                      LO       M     LO     0                   QO                                         0     D      r     w                    D
                          R      R


                                                                                                    C14




                                                                                             w      o  0 0 0 Q 0 0 0 0 0                                                 0      0     0     0        0     0     0
                     CIOCDaoooc
                          0 C C
                                Oo
                                C u
                                                                                       w
                                                                                       N
                                                                                       w
                                                                                             LO     ll-QOQOCqc
                                                                                                    1
                                                                                                                     q9q                                                        9     C     C 9            q     q
                        C             If
                                                                                                    e                                                              zz    zi     F6    F     6              25    co
                                 OD   If              Q                                It
                                                                                                    N                                                                           0
                                      m               IT                      m                                                                                          C14                               Ct




                     0    0      0    m     CD   0    C    0      C     Q     D        It    D      Iq       0     0    C    D     0    0     0        0     0     0     0      D     0     0        0     0      0
                          C      9    0     q    9    q    C      9     q     7                     R        C     9         9     C    q     q        q     C     q     q      C     C     C        q     p      9
                     C                                                                 LQ    OR
                                                                                                                        U    C     D    0              C     C     0     N      1           D              0      C
                     0    If     CD   C          C    C    C      0     C     It             D               00    0                          LO                                      LO             CD
                                                                                                                                                                                                           0
                                 w                    C                                                                 CN   CNJ
                                                                                                                                                                                                           04
                                                      T




                          op     dp   0     Oo             oW           0      0                             0     00   0    0 0        Op    lAo      oNo         o     oko    oo    oxo   oQ       DO
                                                                                                                                                                                                     C
                                                                                                                                                                                                           oo     00

                                 m          C    CD   10   0      0     0     N              If      cli     0     0    T          CD   C     N        0     C                                             D      cl


                                 C
                                                                                       C14

                                                                                             q           7   q     C    C          q    q     I        C     q           I            C     C        9     q      q
                                            D         o    D      o     o     c        0     o       C       o     C    o    o     D    D     C        o           6     6      C                    C     CD     C
                     ci   o      D    C          CD
                                                                                                                                                             CD                       ci    CD




                                            0    C    N    0      0     0      M       M     M                     0    LO   N     0    0     N        0     0     M     0      M     Iq    0        0            N
                                                                                             N       04
                                                                                                     CN




                     a    C                 C    C    CD   a      Q     C      N             M       LO      Q     C    a    a     Q    a      0       C     C3    D     C      C     C     CD       C     0      C
                                 CD
                                 1
                                      CD
                                      9     1    C    9    C      9     p      R                                                                                                      C     C        C     p      q
                     q    C                                                                                        0         C          C      0       C     0     m            0     D     C        C            0
                     Q    U      C    ir    a    C    C           0     C      CF            r       Cl      OD         LO         CD                                    CD
                                                                                                                                                                                      D                    C
                          N      00   U               CD                       r       to    Lo      D                  04   q                 LO                  Nr    Cl
                                                                                                                                                                         N
                                                                                                                                                                                00          Cf
                                                                                                                                                                                            N              N
                                                                                                                                                                                                                  00

                          Cl          D               00                       0                     M                                                                          Cl




                           a a         Q    a     a   a            a    Q              1     w       N        a    w    a     a    a    a      a        a     a     a     a            a     a       a      a     a
                     a                                      In                 00
                                                                                                                                   9    9      C        9           q     C            C     C       9      C     q
                     C     C C         U    C     9   C            LR    Lq    Cl      OR            O        C    Lq   C     q                               IQ
                                                                                                                                                                                                            C
                           C     C     r    C     0   0
                                                            r1l

                                                                         M     r       0     D                0         CD    C    LO   D               LO    0     C     01     0     0     Q       cl           CD
                     CD
                                       N    N
                                                            rl
                                                                                                                        It    It   04   CD              D                        N     N



                                                  0                                                  0   0 0 0 0   0   o                       dP       dP                             dP             P           60
                                                                                                     OOLOCFCl14f1-OLONOC mmoooo                                           cNP                dP

                                       IN        a    a           CD

                                 C          F    C         E      q     C      cq      p               q q C
                          C      0     C    0    C    0    CD     0     CD             0     CD               0         0     0    o    C      CD       o     C     o     ci    6      C5    C       o      CD




                                                  C   0    N                   U       CO    0       M        0    N    0                      0              N     0     CD    0      N     0              0     0
                                                                                             M       LO            It
                                                                                                     0

                     a           C     C    Q     a   CD   a      CD    CD     a       U     LO      0        0    C    CD    CD   C    0      CD       0     C     0     0     CD     C     0       C      C     Q
                           C     9     C q        p   C    U                   9       N             p        C    U    C     C    q    9      C        q     q     I     C     C      p     C       q      C     q
                     C                                            LQ    Lq                   Cli

                                                                                                                                   V    0      0        V     M           D                  0       M            0
                     CD    C           tO   0     0   0    LO           1      CO            LO      CN       CD   D    CD    CD
                                                                                                                                        0               D
                                                                                                                                                                    CD           LO    CD                   CD

                                            CN                                                       It            D    N     It   N                          co                 rl

                                                                                             LID     0


                                                      w                                                                       w                1                          j            CL
                                                      w
                                                                                       w                                                                                  0
                                                                                                                      D-YW P mwwwwww
                                                                                                                   2
                                                  w                                                                                                                       w
                                       LLWWO
                                                                               00
                                                                                                                                                              co




                                                                                                                      ORO-QUj
                                                                                                                       5zjWw 8gia
                                                                   0           0                                   co
                           z     z                    z                                       W                    j     M    L                                                                                   F
                           F77                    D-W
                                                                   0     0     6             co

                                                                                             x       C                  OOU-LL-JODnDDDD
                                                                                                                   aOOQWWLLLLOOOO        J
                                                                                                                                                        U     U

                     W
                                 LU
                                                  U                0     M                           U        0
                     2 eyoooo    F                                                                                 Iv   w 0      0  0 w w                                                                         w
                                 Co

                                                                                                                   01 Fw                                            w
                           LLJ



                                                                   t     0              w
                                                                                              coo
                                                                                                                                    r          r          r         F r                r         F-F-F-F
                       j j W W 0 C                                 D     a              D     0               0    0 z z            z    z     z        z z         z z z              z     z        z     z     z
                                       w    w     0    w                 n     5        5                     0     W    w    w     w    w     w        w w         w w w              w     w        w     w     w

                     z     z     z     z    z z        z    w      0     w     0        w     w      w        0    Ww    D    D     D    D     D        D     D     D M D              n         D D        D     D
                     w     w     w     w    w w        w    w      w     w     w        w     w      w        w          w    fl    W    cl    W        W     W     W C W              W         Q    cr    W     W    D
                     a     0     0     0    0     0    0                                                                            F    F              F     F       F F                                   F     F
                                                       w                                                                 w    0     0    0     0        w     w       0 0              w         w 0        0     0
                     w     Of    w     cl   w     w         0      0     0     0        0     0      0         0         z    z     z    z     z        z     z     z z z              z         z z        z     z
                     0     0     0     0                                                                                 j          j    j     j        j     j     j     i      j     j         1 j        j     j
                                                            0      0     0         0    0     0      0         0    0         mi

                     w     IV    w                                                                                  0    C                                                                         0        C
                                 z     z z        z    z                                                       0
                     z     z

                                 5          5               5      2     5         2    5     2      5         2    5    2    5     2    5         2    2     2     2     2      2     5         2    2     2     5    CL




                                                                                                                                                                                                                 US00000395
           Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 17 of 31 PageID #: 742
                   oo    op    oW    oP          0    oP    ac   90    0      oQ   oW       oo   0     0    0     0    oQ    0       do      oD       dP    dP    oQ     oW      oo    dP     oNo   ckO    60    W
                                           olp

                                                                                                                                     D       C        C           D  C                 0      C     0            0
                   C     D                                       R     53     R    2        2    C2    R    5R    R    A     A                              CD
                                                                                                                                                                  Cl     C'3
                                                                                                                                                                                 CD
                                                                                                                                                                                 C     C      C     C
                                                                                                                                                                                                           ca
                                                                                                                                                                                                           C     C      2
                                                                              a    0        CD   0     0    0     0    C     0                                                                                   a
                               Lr
               I




                                           C                0    0                 0        0    0          0     0    0     0       0       0        0     0     0      0       0     0      0     0      0     0
                   D     0     N     0                                 CD




         C
     z D Y         OcOOCOOOOOOOOOOOOOOOOO
                   9
                   C     D
                               9
                               D
                                     Q     0     c    0     0    0     0      0    0        0    0     0    0     0    0     0       0       0        0     9
                                                                                                                                                            C
                                                                                                                                                                  c
                                                                                                                                                                  C
                                                                                                                                                                         q
                                                                                                                                                                         6
                                                                                                                                                                                 c
                                                                                                                                                                                 CJ
                                                                                                                                                                                       q
                                                                                                                                                                                       o
                                                                                                                                                                                              c
                                                                                                                                                                                              c
                                                                                                                                                                                                    9
                                                                                                                                                                                                    o
                                                                                                                                                                                                           9
                                                                                                                                                                                                           o
                                                                                                                                                                                                                 0      IL

                                                                                                                                                                                                                        tm

          co
     CY
Lu        U
          z
                                                                                                                                                                                                                        CL

ry                                                                                                                                                                                                                      0
LL                                                                                                                                                                                                                      m
          5         Op   ow    0     0     0     0    0     Oo   0                          oo   0     0    oQ    0    0     o       QNQ     oQ       oo    Oo    Qp             4p    oxo    dp    ow     oo    ao


                    C    C     1     0     C     D    C     0    0     0      0        0    0    0     0    0     C    C     Q       C       0        C     0     C      C       C     C      0     0      0     C
                                                                                                                                                                                                                 C      z
                    C    q           9     C     q    C     9    C     9      C        9    C    9     q    p     9          q       C       Y         i    Y
                    C    0
                               Lq
                                           D     D          0    C     a      C        0    0    0     0    C     0    0     a       CD      a        CD    a     cl     a       CD    C      C     D      CD    C
                               Lo    CD               CD
                                                            C    0     C                    0               C                        C                                                                     C
                                                                                                                                                                                                                        n

                                                 Q    a                N      C                  0     0          C3   0     0       T       CD       0     0     Q       C      0     0      0     0      N     0


                                                      a     a    a     a      a        a    0    a     a    a     a    a     a       a       a        a     a     a       a      a            a     a      a     a      w
                                           a     a                                                                                                                C       9      p     q      q     p      p     C
                                           9     p    9     p    C     C 9             9    p    C     p    p     9    C     9       p       q        C     p
                                                                                                                                                                                                           0
                                           0     C    C     m    C     0      0        CD   0    0     0    CD    0    0             N       0        a     CD    C       0      C     C      0     0
                                                            rl   Iq    1                    N               LO                       m                                                                     N




                                     C                      C                          C    9    q     9    C     q    C     9       C q              p     q             q      C     C            9      C     9
                                     Lo    C     CD         U          Lo     U        LO   0    C     0    C     C    C     C       co      C        C     C     C C            C     C      CD    0            CD

                                                      to    I    t     rl     N        00   N          N    to




                                                                                                                             0       ow      0        Op          dP             0     00      O           0      ao
                                            0                                                                                                                                                       OXO
                                                                 00    00     00       90   00   00    00   00    00   00                                   00            IAP
                    00   Op    GO    00          00   00    Op

                    C    C           C      9    C    C     C                                                                C       c       c        C     CD
                                                                                                                                                                  C                           C
                               cl
                                                 C    C     0    0     C
                                                                                   I




                                                                                       0    0          0    C     0                                                       a            0      C     D      a      a
                    C    C D         C      C                                                    C3                    CD                                                        CD




                                                 Q               N                               0                0    0     C       r       Q        a     a     C              C     Q      C     0             Q
                                            Q


                    CD         C     C      D    0    CD    C    C     0      C        0    0    0     0    C     D    C     C       C D              C     Q     C       C                   a      D     D      0
                    9    C 9         C      C    C    C     C    q     C      q        C    q    P     q    p     q    C     q       q q              C     q     C       q      C     q      q      9     9      q
                    EX   Cl    to    C      C    C    C     LO   C3    LO     Lf       LO   CD   0     0    Cl    0    0     0       N       C        C     C     C       C      C     C      0      0     0      C
                                     L                0     fl   w     I      N        w    N          N    LO




                    OoLotoooooooo
                               oc CQ
                                                                                             9    q    C     9    P    9     C                         CD    rl    rl      Q            C3     0     C      q     C
                    q     C    9      C     q          9     C    q     C     9        C                                              LQ      Lq
                                                                                                                                                       6                          r                  i      b
                                            v                o    cJ    cD    c        c     c    o    cD    o    N    Lo    m        cD      cN             c6    cri     Lri          c-I    ci                 cD
                          cD   Lo
                               co
                                      cD
                                                 Z     cJ
                                                                                                  0          N                                                             m                         CIJ          C4




                                                      ko     o    o            o       dp   ao    0          QG   OQ   oo             0 0              0     oo            oxo    oQ    cko    dp    QxQ    00    olp

                                                                                                                                                                                        0 E
                                                                                                                             ONP                                  oho


                                                            0    D
                                                                  Q     oNo   O
                                                                              0        0    0     1    0                                                                                             I     C
                               C 9          s    R                                                                                    S C                                 C      z      C            C     C
                    C    C                            C     q    9      C q            q    C     C    9                     ce
                                                                                                                                 1
                                                                                                                                                  I


                                                                                                                                                                          6             d            0     C      0
                    0    0

                               Ir    C           t    a     a    a      a     a        0    a          a          m          IT       LO     N         N     N    N                                         Q


                    0     C    CD    CD          0    CD    CD    0     a     C        0    0     0    0     a    C    0     m        C      C         C3    CD   C        CD           C      0     C      0     C
                    C     C                 C    9    C     9     C     q     C        q    C                     C    q     C        Iq     9         q     U             C      q     q      q     C
                          C Q        C      L

                                                                                                                             0        M      N                                                                    CN
                                                                                                  0          04




                                                                  W     Lu

                                                 0    Z           UJ    Z                         ui



                                            z         5                       W
                                                                                                  zt
                                                                                                  n
                                                      0                 m              w     0    m    L
                                            0    0                            W        e     M               z
                                            2    M     0                cis

                                                                              e              e
                                                                                                                       LLJ

                                                                                                                       j
                                            w          Z                               w     1    0                    m
                                            222foww
                                                 uj



                                                  0
                                                             S
                                                                        w
                                                                                       IL



                                                                                       w     0
                                                                                                  w
                                                                                                  w    w     0
                                                                                                                                                                                        1
                                                                                                                                                                                        LU
                                                                                                                                                                                                                  w
                                                                                                                                                                                                                  w
                    P     P    P      P     L    L     L     F    L                          F    F    F     F         LL                                                  j            0
                    z     z    z      z     z    z     z     z    z     z     z        z     z    z    z     z         z     0 z
                    w     w    w      w     w    w     w     w    w     w     w        w     w    w    w     W               a 0
                                                                                                                                                                                        ow
                                                                                                                       tz
                                                                                                                                                                           m            0
                    D
                    w
                          D
                          0
                                      D
                                      w
                                            D
                                            w
                                                 D
                                                 w
                                                       m
                                                       w
                                                             D
                                                             w
                                                                  n
                                                                  w
                                                                        D
                                                                        w
                                                                              D
                                                                              w
                                                                                       D
                                                                                       w
                                                                                             n
                                                                                             w
                                                                                                  D
                                                                                                  w
                                                                                                       n
                                                                                                       w
                                                                                                             D
                                                                                                             C
                                                                                                                       Z
                                                                                                                       3
                                                                                                                       0
                                                                                                                             Jpow
                                                                                                                             0           2      R
                                                                                                                                                                           D
                                                                                                                                                                           z                   K     j            0
                                                                                                                                              Y w
                          I    F                                                                                       j     0           D                   w     e       j            0      IL    0      w     0
                    o     0    w                                                                                       Co    2           2                         o       3            N      2     z      z     W
                    z     z    z      z     z    z     z     z    z     z     z        z     z    z    z     z         W     2           2                   r     0       0      8
                    j           j     j     j    j           1    1     wi    i        j     i    j    j     j                                m              co    co      m      m            L     L            C
                                                                                                       6           w   w                 w    w        w     w     w       w      w            w     w      w     w
                          C     0     r     C    C     0     C          C     C                              0     w   w     w           w    w        w     w     w       w      w     w      w     w      w     w
                    Fn    w     co    U     U    U     1     1    co    w     co             j    U    U     D         m     r           M                         m       M      1                         Z     m
                    D     D     Z     D      3               Q    Q                    D     D    D    D     Z                           F
                    2     2     2     5      E         i     2    2i                   R     2    2    5           0   0     0           0    0        0     0     0       0      0     0 0          0      0     0




                                                                                                                                                                                                                 US00000396
                                                                                                                 C
             Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 18 of 31 PageID #: 743
                          0 0       0    0    cp         0          0    k    xo   0    0    O    00   0    do        O           cP         oP        dP   0    Q

n                         0    0    0    0    0    0     0    0     0    0    0    0    0    0    0    0    0    0    C     0     CD    CD   CD   C    CD   0    0    C     C
                     CD
                                                                                                                      C     0     C     C    C    CD   D    C    C    0
o U IT               0    0         0    0    0    0     0    0     0    0    0    0    0    Co   0    0    0    C5   a     0     a     CD   C    6    C    C5   6
                                                                                                                                                                 D
                                                                                                                                                                      6     6
                                                                                                                                                                            C
r Z LO
              LO
              00                                                                        0                             C                 CD        Ci

V LLJ
     l


                                                                              CCOCDICo
Z LU                                               0     0    C     0    0    0    0         0    0    0    0    CD         CD    0          C         C    0         C     N     Q
  C3

         D C              c                        CD    0    CD    C    0
         LL
         Z                                                                                                       o    6     0     C     U    0    Lo   Q    C5   r    CD    N     D
         m
         z


                                                                                                                 10   ONO          lP    P   Oo   0 0       0    dP   0       0
                                    9                         C     C    C    9    C    q    C    q    C         C    9     C     9     C    q    C    C    C    C    C     C q
                     C    C    C         lz
                                                                                                  0    0    0    C    0     C           C 0       C    C         D          0 0
                     Q    C    CD   0    CD   C    0     CD   CD    C    C    0    Q    0    0                                                              cl

                                                                         C                        0




                                                                                   0    0    0    C    0    0    0    0                                C 0                  D     C
                                                                                                                      Y 0
                                                                              0                                                   0                                   CI

                                                                                                  04




                                    0 0                                                           0 0            0                0                                                0
                      W   0 0 0 0 0                                                                                                     ow   oo   Gp   Oo   op        op

                      CDCOOcOC0O0COooo                                                  Oo                  ow        Oo    DQ                                   Go         olp
                                         oo              ow         Op        Oo
                          oo   oo
                                                                                                                                  C     C         C    C              C     C      C
                      Cqc CCCqpqc Ppqp
                      C   a    CD   0         C    CD    0    Q     Ck   C    0    CD   C    CD
                                                                                                  FD
                                                                                                  C
                                                                                                       CD

                                                                                                       C
                                                                                                       C
                                                                                                            C
                                                                                                            C
                                                                                                            C
                                                                                                                 0
                                                                                                                 9
                                                                                                                 C    C
                                                                                                                            0
                                                                                                                            C
                                                                                                                            C
                                                                                                                                  9
                                                                                                                                  D     C
                                                                                                                                             9
                                                                                                                                             C
                                                                                                                                                  q
                                                                                                                                                  0
                                                                                                                                                       q
                                                                                                                                                       C
                                                                                                                                                            9
                                                                                                                                                            CD
                                                                                                                                                                 CD

                                                                                                                                                                 q
                                                                                                                                                                 0
                                                                                                                                                                      C
                                                                                                                                                                      CD
                                                                                                                                                                            C
                                                                                                                                                                            C
                                                                                                                                                                                   C
                                                                                                                                                                                   D


                          D         D                    0    0     0         0    0         0         0    0    0          0     0      0   0         0    0    0    0     N      0
                      0                       CD




                                    0    0    C    0          C     0    0    0    0    0    0    0    0    0    0    0     0     0      C   0    0    0         0    C            0
                          9    C    q    q    9    C     9    C     9    q    9    q    9    C    9    C    C    C    9     lz    9      C   9    C    9     C   9    9     q      C
                               CD   0         0    Q     C          0    01   0    0    0    0    0    C    0    C    0     0            0   0    U    CD    C   0    0     Cj

                                                                                                  N                   Cl




                                                         0     0    0    0 0       0    0     C    0   0     D    0    0     0           0    0    0    0    0   0     0     0     0
                               0    Ci   0     0    0                                                                              LO
                                                                                                                                         C    q    q    9    q   q     C     q     C
                               9    C    q     C    q    C     9    C    C C       q    q     C    C   U     q    C    q     q                C
                                         0     C               C    0    U    0    0    0     C    0         0    0    Co    cr    0     C         N    N        CD    LO    10    LO
                               LO                   to   LO                                                                                                                        m
                               t               N               00




        U
        0
        Nr

        t
        m
        CL




                                                                                                                                                                                  US00000397
           Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 19 of 31 PageID #: 744
                                                   0    0          0                          0    0                                    Ao                      QQ    0 dp              0          ow            0
                            0          0                                                                                                                                                                  cNp
                                                                                oo                      oo     Qo          Oo                                                     ko



                                                                                                                                                                      qQOQq qc
                                                                                                                                              GXO
                                            oW               ow                          00                          op           oo
                      oQ          oo                                     cxo


                            C     C    C    C      C                     D      0        0                     0     0     C      0     C     C          C      C     D C         C     C          m      Q      0
                      D                                                                            CD   CD
                                                                                                        q      C     C     C            C                0      C
       C              C     Cl    C                                                                C                              CD
                                                                                                                                                                      6  6  6     6           6           o      D
       T                               0    0      0    0    0     C     C      w        0    N         0      0     0     0      0     0     0          0      C
            LO
                                                             0                  m                                                             0                       C                 C          D             00
Z      LO   OD
Lu     CN
LLJ
                                       Q    Q      Q    Q          Q     Q               Q         Q    Q      Q     Q     Q      Q     Q                Q      Q     1     0     Q           Q    N      Q
D           N

                                            C                                                                                                                   a     a     a                      c      c      C
                                                                                                                                                                                        c
                                                                                                                                  CD    o     C          o            6     6     6     00    6    CD     0      C
                                                                                                                                                                      co                           LO            r
                                                                                                                                                                      LO                           0




                            Op    ow   0    0      0 00      00    0     0      00       0         00   ONO    00    00    00     0     ONO   IAO        00     00    p     00    oko    O    0    00     Op     00
                      ONO


                                       0    0      0 0             0                     0    m    0    0      0     0     0      0     0     0          0      a     0     0     0     0     0           0      0
                      0     0     C                                             It

                                                                                                                     q     q      C     9     9          C      9     C     q     9     q     9    t      C      C
                      q     C     9    C    q      C C       cl    C     P      Lq       9    C    C    C      9                                                                                          0      D
                      a           0    C    0           a    M     0     C               C    r    0    0      0     0     C      D     C     0          D      CD    C     0     C3    CD    0    00
                            CD                     CD
                                                                                                                                                                                                   n             14




                                                                         0               0    t    C    0      0     0     0      0     0     0          N                  0     0     C     r    N      0


                                                        0    0     Cl    0      0        0    0    0    0      0     0     0      0     0                a      0     0     0     CD    0     C    0      0      0

                                                        C    C     0     0      C        0    0    Q    a      C     0     0      C     0      0         0      C           0     C     C     C    0      CD     C
                                                   C3
                                                        C3   0                  D             Cl                                                         00                                   C    C
                                                                                                                                                                                              0




                      C     C     CD   C    C      a    a    N     a      a     a        a    LO   a    a      C     a     a      a     a      D         0      C     y     CD          a     m    D       Q     w
                            C     9    C    q      q    C    Iq    C      q     C        9
                      C     C     C         C           C          0      0     C        0    m    0    C      0     0     0      C     0      CD        C      CD    cl    CD    0           4    C       C
                                       10
                                                                                Cl            LO                                               ce        T            0                       LO   0



                                                                                                                           o                                          0      X     p    0     0 0          0
                      CDOCDOOOMNOOOOOOOOOOO           Y Omc
                                                             Qp    oo                    00             oo     Oo    GO                 4p     op        Op     ONQ
                      oo    ow    Gp   Op          dP
                                                                                                                                                                            C     0     C     m            cz     m
                                  C 9 c q q C q q                                                                                                                           p     9           r            R      9
                      C C q C C q                 C 0 D a  C
                                                                                                                                  Y
                                                                                                                                                                      C     C
                                                                                                                                                                                        cl
                                                                                                                                                                                                   Q       C      C
                      CD    C a        D    C      C    a    0     0      D     Q        0    0    CD   0      CD    0                                   CD                       CD    C3    Cj




                                            0      0         0            0     N        0         0    0      0     0     0      0     0                N      0     M     0     0     0     M    N       0      M
                                  C                                CD                         lq




                                       0
                                       q
                                       w
                                            0
                                            C
                                            Q
                                                   0
                                                   9
                                                   C
                                                        C
                                                             w 0
                                                             C C
                                                             m     C
                                                                          0
                                                                          9
                                                                          0
                                                                                0
                                                                                q
                                                                                0
                                                                                         0
                                                                                         9
                                                                                         0
                                                                                              0
                                                                                              9
                                                                                              0
                                                                                                   C9qq9CPqq
                                                                                                   0
                                                                                                   0
                                                                                                        0
                                                                                                        0
                                                                                                        0
                                                                                                            C  0
                                                                                                               a
                                                                                                                     0
                                                                                                                     C
                                                                                                                           0
                                                                                                                           0
                                                                                                                                  0     0
                                                                                                                                        C
                                                                                                                                                0        0
                                                                                                                                                         Q      C
                                                                                                                                                                      0
                                                                                                                                                                      C
                                                                                                                                                                      CD
                                                                                                                                                                            0
                                                                                                                                                                            q
                                                                                                                                                                            C
                                                                                                                                                                                  0
                                                                                                                                                                                  C
                                                                                                                                                                                  C
                                                                                                                                                                                        0
                                                                                                                                                                                        q
                                                                                                                                                                                        C
                                                                                                                                                                                              0
                                                                                                                                                                                              C
                                                                                                                                                                                              C
                                                                                                                                                                                              CD
                                                                                                                                                                                                   0
                                                                                                                                                                                                   C
                                                                                                                                                                                                   C
                                                                                                                                                                                                   CD
                                                                                                                                                                                                           0
                                                                                                                                                                                                           C
                                                                                                                                                                                                           C
                                                                                                                                                                                                                  0
                                                                                                                                                                                                                  q
                                                                                                                                                                                                                  m
                                                                                                                                                                                                                  0
                                                        C    P                   to
                                                                                                                                                         co           00
                                                                                                                                                                      LO                      D    D
                                                             Y                                                                                                                                C6




                                             C     CD         C    0      C      0        0   0     0    0      D     a     D      D     0      C        CD      0     CD   0      0     m    0     0       0     0
                                             C     C    C     9    9      C      C                                                                                          C      U     DR   9     p       q     C
                                             0     N    Q     D    0                      0   C     C    LO     tf          a      LD    tO     CD       D       LO    CD   C      r     LO   0     0       C     C
                                                                          10     LO
                                                                                                                      N     It                                              0                               C     N



                                                                   0             0            oo                oo    Op    oo           O      Oo       ow     00     09   ow     0     0    ow    ow      o9    0
                       ow    oo   oQ   dp    ov    op   oo
                                                        C
                                                              GO
                                                              0
                                                                          okc

                                                                                 D
                                                                                         Oo
                                                                                         0    C
                                                                                                         QNG

                                                                                                         N      N           n            a      0        C      D     a     N      m     0    a     a       r     m
                                  N    C           C               C14    IT                                         C4
                                                                                                                                                9        C      C      C           C     0    CD    0       C     q
                                  q    C           C    9     C    9                 7   q    q          q      C    q      q            C
                      0      0    C    CD    C     0    0     C    a      CD     CD      0    0     C    0      C    0      C      0     C               0      0      0    D      0     0    0     0       0     0

                                                        0                 N                   0                                                 CD       CD            D           N     m          Q             m


                                                   a    a     a    a      C      a        a   a     Q    a      Q     a     a      a     a      a               a      a    a      a     a    a     a       a     a
                                                                                                                      p            q     C3     n        a      a      a    a      c          C     q       C     9
                                             C     C          Y    Y      Y                                                 C-3


                                                                                                                                                                            0      U
                                                                                                                                                                                         LQ
                                                                                                                                                                                         I    D     D       C
                       U          m                N               q      a      LO       0   0     0    Lo     U     to    0      U     LO     C        D      m      C           0                        C
                       co         N
                                             CD
                                             C14              Ci   CN     Lo     N                  N    N      N     N                                                     o
                                                                                 04


                 01




                       ry

                       0
                       F
                       C
                       w


                                                                                                                                   LL
                                                                                                                                         o          w
                                                                                                                                                          I-j          0     0
                                                        5                                                             M     z      ul
                                                                                                                                         z                             ui
                                                                                                                                                                                         Lo

                                                        0                                 Z   6                                    W                ui           z           LU


                                                        j                                                                          j     D                       w     W     W     o     b
                             2     2   0     L
      0                                                                                                                                                   ry                                        cr


                       w     w     w   w     w      w   w                        w        w   w     w    w      w     w     w      w     w          W     LU     W     uj    w     w     w          LLI



      t                                                                          x        T   m     x    m            m            m                      r      m     m     m     x     m
      M                                      F      F                                         F     F    F      F                                   F     F      F     F     F
                       0     0     0    0    0      0   0                        0        0   0     0    0      0     0     0      0     0          0     0      0     0     0     0     0          0
      CL




                                                                                                                                                                                                                 US00000398
           Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 20 of 31 PageID #: 745
                                                              Oo         oQ   0    oo    0                            op   0    oo    QO   0     ao     0    dp    ow    Gko   NO    oo

                                                         C    0     0    0    0    C     m       0    0    0     0    0    0    m     0    0     0      0    0     C     0     0     0
                                                                                                                 0    C         7     9          q      q    C           P     P     9
z
       C
       T
       Lr
            LO
            co
                                                         000006MOO0660-46060or-006
                                                         q    q
                                                                  F
                                                                    C    q
                                                                       m D
                                                                              0
                                                                             F N
                                                                                   0     M
                                                                                         m
                                                                                                 0    0    0               P               9                       LQ




w           A
LLJ
            o                                            CD              Q         C             0    Q          Q    CD   C    I          D     D      C          W     C     a     C


            C                                            0    0     0    0    0    0     0       0    C    0     0    0    C    0     0    C     0      0    0     0     0           0

                                                                                   o     o       c    o    0     6    6    C    Lo    N    6     c      a    to    D     C     CD    o
                                                                                                                                ce                           to    D
       m                                                                                                                        Lo                                 D
       z


       15                                                0    0     0    ow   oo   0     0       0    ow   0     0    0    0 0             V     0      Op   0     0     0     Op     p

                                                         0    C     C    0    C    C     r       C    C    0     0    C    D   C                 CD          CD    0     C     CD    C
                                                                                                                           q                            C    q           p     q     C
                                                         OOCOC0R 00
                                                         q    9   q
                                                                  D
                                                                    9    q    C    q             q    C
                                                                                                      C
                                                                                                           q
                                                                                                           0
                                                                                                                 q
                                                                                                                 0
                                                                                                                 0
                                                                                                                      q
                                                                                                                      0
                                                                                                                      0
                                                                                                                           0
                                                                                                                           0 D
                                                                                                                               q
                                                                                                                               Cif
                                                                                                                                           C
                                                                                                                                           D
                                                                                                                                                 q
                                                                                                                                                 CD     C    D     N
                                                                                                                                                                   T
                                                                                                                                                                         C     0     0


                                                         0    C     CD   0    0          N       0    M    0                    M     0    0     0      0    0     N     a     0


                                                         C    0     0    0    0    0     0       0    0    0     a    0    0    0     0    0     C 0         0     C     0     0      0

                                                         C          0    C    0    N     Q       D    C          C    U    C    C     C3   D     C      0    a     D           D      C
                                                                                                      a
                                                                                                           CD
                                                                                                                 Iq   It   m    0                                  T
                                                                                                                                C                                  rl




                                                         CDCDDOOOOOOOOoot
                                                         C q C C q q C q q C q
                                                                               Ooooc
                                                                                  0 0 1000CDO
                                                                                      0 C w 0 0 0                               rl    to


                                                         C    0          0
                                                                                   Lq
                                                                                   N     0       0    0          o    o    o    N     N    o     o      o    a     m     a     o
                                                                    CD
                                                                              2          LO           Y
                                                                                                           CD
                                                                                                           N     t         CY   C14                                M



                      00   00   0   ow         0    0    00   00    00   00   0    00    0       00   0          0    Oo   0 oo       QO0 Op            dp   Qo    dp     Oo   oo     00
                                         ONP


                                                              0     0    0    0    0             0    0                    N U        C C               0    0            0    D      0
                      C    D    D   0    LO    CD   04   CD
                                                                    q    q
                                                                                         LO
                                                                                                      q
                                                                                                                      CD

                                                                                                                      p    p          C C C
                                                                                                                                                 CD
                                                                                                                                                        p    C            q    C      C
                      C    C    C   q    q     9    C    q                    q    q     q       q                                                                 0      0    D
                      C    CD   0   D    C     C    0    0    Q     0    CD   D    0     0       0    0    0     D    C    0    0     CD   C     C      0

                                         M     a    N    C    0     0    0               0       0    M               0    N    M          0     0      0    0     0      0    0      0
                      CD        C   0


                                                         Q0 0 0 0 Q 0 Q 0 Q 0 0 Q                                               0     0    0     0      C     0    0      Q    0      0
                                                         CCPPCLqqqqqplz
                                                         OQOCRN DCCacc C       q                                                q
                                                                                                                                U
                                                                                                                                      Iq

                                                                                                                                      N
                                                                                                                                           C
                                                                                                                                           C
                                                                                                                                                 q
                                                                                                                                                 CD
                                                                                                                                                        q
                                                                                                                                                        Q
                                                                                                                                                              9
                                                                                                                                                              CD
                                                                                                                                                                   C      q
                                                                                                                                                                          C     Q
                                                                                                                                                                                      q
                                                                                                                                                                                      0
                                                                                                                           to   D




                                                         Q     Q    D    Q     Q    Q    Q       Q    Q    0      Q    Q   Q     C    Q Q         Q Q         Q Q Q             Q     Q
                                                         9     C    q    q     q    q    C       Lq   C    p      C    C   C     U    C    Lq     9     9     q C q             C     q
                                                         0     C         m     C    U    N       N    0    0      N    C         I    C    N            CO    0           LO    a     0
                                                               U
                                                                    IT
                                                                                                                                 D
                                                                                                                                                  U'j
                                                                                                                                                                    z           1     0
                                                         0                                                                                        Cl

                                                         N


                                                         0    ov    Oo   0    Op    oQ   0       0    op   QNo   op   dp   oQ    0    ov   chp    dp    oo    QQ    0 0         oQ    oNo



                                                                         C         C             CD   C    CD    cl   C    C          CD          M           0    0      0     N        r
                                                         LO    q    LY                       r
                                                                                                 C    9    C     q    p    9          C           C           9    CN     0     0     C
                                                                    C    C         9     q                                                              6          6      c     o
                                                              0     D    0    C                  C    0    0     C    C    ci    C5   CD   6      C5          ci




                                    ou CMN UOOYOONO
                                                                                         CD




                                                                                                                                                              C     LO




                                                         CD   C     0    0     0    0    0       0    0    0      0    0   0     0    0    C            0     0     0     0     0     0
                                                                                                                                      9                                               C
                                                         C
                                                         Q
                                                         C
                                                               qDoOONOOOCDD
                                                               C
                                                               LO
                                                                    C    C     9    C    q
                                                                                         0
                                                                                                 LR   C    q      9
                                                                                                                  m
                                                                                                                       C   lz    C
                                                                                                                                 m
                                                                                                                                      C
                                                                                                                                                  p
                                                                                                                                                  LO
                                                                                                                                                  0
                                                                                                                                                        p
                                                                                                                                                        M
                                                                                                                                                              C
                                                                                                                                                              0
                                                                                                                                                                    C
                                                                                                                                                                    Lo
                                                                                                                                                                    LO
                                                                                                                                                                    m
                                                                                                                                                                          p
                                                                                                                                                                          LO
                                                                                                                                                                                9
                                                                                                                                                                                0
                                                                                                                                                                                m
                                                                                                                                                                                      0
                                                                                                                                                                                      0
                                                         N




                                                                                                                                                                                             CD
                                                                                                                                                                                             N
      LO

      0

      t
      m
      CL




                                                                                                                                                                                     US00000399
             Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 21 of 31 PageID #: 746
                              ov   No   Ow      4p    0     0    0     ao    oNo    0     0    0    Oo    oo       0     0     0    6p     0       ow    00    40       Do    dp    4p    0 0             QQ     oo       0 0
                                                a     r     C    C     I     C      C     C    C    0     M        0     0     0    a      a       a     0     C        C     a     0     a a             C      C          0
                              o    C    C                                                                          a           a    0      q       9     9     q        q     a     C     9 q             9      p        P C
0    J q LO                   a
                              C
                                   Z
                                   Q
                                        q
                                        C
                                                C
                                                a
                                                      p
                                                      D
                                                            9
                                                            0
                                                                 9
                                                                 C
                                                                       P
                                                                       D
                                                                             a
                                                                             a
                                                                                    a
                                                                                    0
                                                                                          C
                                                                                          a
                                                                                               q
                                                                                               0
                                                                                                    9
                                                                                                    0
                                                                                                          7
                                                                                                                   Q
                                                                                                                         CD

                                                                                                                         a     a    a      a       C     CD    a        a     Q     C     D        a      CDP    CD
                                                                                                                                                                                                                          A 0
r    z LO OD
       114

                                        C             C11
                                                                                                          CY
                                                                                                          Cl

1    w 14 A
Z    W                                                                                                             a     0     a    0              a     C              0     a                           0                     a
     Z                        a    a    C14     a     t     01   0           0      0     0    0    a     q                                CIJ                                                                   CD       00




                              C
                              Q
                                   0    a       C     a     a    0     0
                                                                       a
                                                                             0
                                                                             q
                                                                                    C3

                                                                                    C
                                                                                          a
                                                                                          C q
                                                                                               0    a
                                                                                                    q
                                                                                                          a
                                                                                                          C
                                                                                                                   Cl
                                                                                                                   C
                                                                                                                         a
                                                                                                                         C
                                                                                                                               0
                                                                                                                               C
                                                                                                                                    a
                                                                                                                                    C
                                                                                                                                           a
                                                                                                                                           q
                                                                                                                                                   0
                                                                                                                                                   a
                                                                                                                                                         a
                                                                                                                                                         a
                                                                                                                                                               a
                                                                                                                                                               C
                                                                                                                                                                        C
                                                                                                                                                                        a
                                                                                                                                                                              oaaaaoca
                                                                                                                                                                               a a a 0 0 0 0
                                                                                                                                                                                                                                      IL

                                   a    C       C                                                                              0    a                    C     U        c     a     a     a        c      6      c        ui    6     tm
                                                a     a     a    a           b            b    a    0     c        a     a                 CD      CD
                                                                                                                                                                                    0
     N m                           CD   C3
                                        t
                                                                       CD           CD
                                                                                                          0                                                                               C   j



                                                                                                                                                                                                                          N
     0 U                  I
                                                      CN               LO
                                                                                                                                                                                    EN

                      I




       z
       F                                                                                                                                                                                                                              CL
ry     re                                                                                                                                                                                                                             0
LL                                                                                                                                                                                                                                    x
       5                                                               0                                                                                       0                                                                00    U

                              aMc aaoc
                                                                                                                                                                        Op    Op          00       Op     Ow     do       00
                  1

                              00   00   0       00    0     0    Qp          Op     dw    00   00   09    00       00    ONO   00   00     00      00    dp                         Gp

                                                                                                                                                                                                                                0
                                                                                               0    0     rl       0     0     0    0      0       0     0     0        0     0     a     a        0      0      C        m

                                   C                  11               OD    0                      0
                                                                                                          OaCIOCo
                                                                                                          D
                                                                                                                                                   Oaaac QCCao
                                                                                                                                                             0                                                            Loa
                                                                                                                                                                                                                          r 0

                                        0       0      r    0    0     M     t      0     0    0          t        0     0     0    0      C       C     N     0              C     0     a        a             Q        q


                              DCDCDCD     DO DOCDCOOOOOOOOOOOOO DOOOOC o
                               C q C 9 C C a P p a p q a q q q 9 q C C q 9 C C R C 9 a R R
                                                                                                                                                                                                                                      ui


                                                      LOOCIOC
                                                           M
                                                              Cpaooooooooo
                                                                  t    LO                           LO                                                   Cl
                                                                                                                                                                              0     a     C        a      a
                                                                                                                                                                                                          C14
                                                                                                                                                                                                                 a        a
                                                                                                                                                                                                                          N
                                                                                                                                                                                                                                 C
                                                                                                                                                                                                                                 Nt




                              a
                              C
                                   oo
                                   C a
                                                a
                                                a
                                                       Mao
                                                       O a
                                                                       CDMC
                                                                       C
                                                                       C14
                                                                             Oq


                                                                             co
                                                                                    C
                                                                                          a
                                                                                          C
                                                                                               0
                                                                                               a
                                                                                                    a
                                                                                                    9
                                                                                                    LO
                                                                                                          moaaa
                                                                                                           a C C C
                                                                                                          OR


                                                                                                          N
                                                                                                                                           Cl
                                                                                                                                           p
                                                                                                                                                   Doo   Caa
                                                                                                                                                   C 9 a a a a
                                                                                                                                                         LO
                                                                                                                                                                        C     C     C
                                                                                                                                                                                          ao
                                                                                                                                                                                          q
                                                                                                                                                                                          a
                                                                                                                                                                                                   a
                                                                                                                                                                                                   C
                                                                                                                                                                                                           q
                                                                                                                                                                                                           C
                                                                                                                                                                                                           Cl
                                                                                                                                                                                                                 C
                                                                                                                                                                                                                 a
                                                                                                                                                                                                                          C
                                                                                                                                                                                                                          CD
                                                                                                                                                                                                                          LX
                                                                                                                                                                                                                                 Lq
                                                                                                                                                                                                                                 N
                                                                                                                                                                                                                                 CN




                               p    o    w      ow          dQ   0     0            0               0 0            0     0     o           0       0     oo             0     dp    P     00       oQ      cko   60       Ow     ao



                                                ac ClaaaooQooaoocqaqCqqqaaqq
                                                                  a a a U C a Q t a a
                                                                              Oko
                              o    o    O

                              a    C    a       0      N    a    a     0      t     a a   a    a    N     w        a     a     C
                                                                                      C
                              a    a            a      9         Y0Cac ac CDOCDaQOQ
                                                            a    Q     Iq     0     a          0          N        a     Q     Q    Cl                         C a            C     N     C        0             0        D      N
                                                                                                                                                                                                                          Cl




                                   a    C       a      Q    a    a     a      a     C     a    0    0     0        a     0     0    C      a       a     a     a        Q     a     a     C        C3      a     a        C      CD
                              C3
                                                C 9         a    9     a      a     a     q    C    9     a        q     C     q    a      q       q     q     q        C     C     a     a        C       p     9        a      C
                                                            Q    0     Q            Q          Q    0     0        0     0     0    0      0       Q           a        01    C     a     a        o       CD    a        0      LO

                                                                       0
                                                                              Ul
                                                                              Do
                                                                                          LO
                                                                                                    LO    LO
                                                                                                                                                                                    N                       N             a
                                                                       CY




                                                            a     0     a     a      a    a    a     a             0      a    0     Q      a      a      a     Q       a      Q     C        a    C        a    Q         a     C
                                                       a                                                   00
                                                                                                                                                                                              U             9    q         C     q
                                                       9    C     C           q      C    C    9     a     N        Lq    Lq   9     114    q 9           C     q       a      C     C             a
                                                                                                                                                                                                                                 a
                                                                        0     C                      Q                    r                 Q             C     C       a      C     Cl       N    CD       00    to       C
                                                       D    Lf    LO                 to   Lr   LO          CF      Cj          tO    LO            C14

                                                                                                                                                                               Ef             U             M
                                                                                                                                                                               I



                                                                 QO    60     Qo          60               0       0      Oo   0     00                  oo     olp     op    Ov    0         oo   dP       Op   do        60    60
                              Jw   oo
                                   a     t
                                            q   co
                                                0
                                                       Ow
                                                       N    a    0     0      0           C    0    0      0       0           N     t      a      M     C      C       a     LO    0     0        0        T    0         a     CD
                              D                                                     LO
                                                                                                                               C     a      0      a     0      0       0     LO    0     0        C             0         a     a
                              a    C     9      C      9    C    q     C      C     q     9    C    9          7   a
                              a    a     a      a      0    a    a     0      C     C     0    0    0      0       0      a    a     0      a      o     a      C       a     a     0

                                                                       0      Q                     0      1                   N     0      0      N     0      0       a           0         N     q       LO             0     0


                                         o       Q     a    Q    a     a      Q      Q    Q    Q    Q      Q       Q      Q    Q     Q      C      Q     Q      Q       Q     Q      Q        Q Q           Q    Q         Q     a

                                         M       U     a                0     a                LO   C      LO      N      t    0     r      a      It     C     a       a     a      C        to   C        a    0         C
                                         U             M
                                                            LO   LO                  LO
                                                                                     D    LO
                                                                                                                               V     10                                        LO             C    Iq       Y
                                                                                                           v                                                                   rl


0
4
                                         w       i                                                                                                                      Z                                   ui



C
                                 j
                              WWOW
                              ozlw
                              Z
                                                 ui
                                                                 F
                                                                 ODDZW20
                                                                 XCoccl
                                                                      U Z
                                                                              C
                                                                                     LU
                                                                                     fm



                                                                                               0
                                                                                                           F
                                                                                                                   1DZ
                                                                                                                   CC
                                                                                                                               D            zz
                                                                                                                                                   U
                                                                                                                                                   w            055u
                                                                                                                                                                j
                                                                                                                                                                0 DOW-l
                                                                                                                                                                        0      Z
                                                                                                                                                                               0
                                                                                                                                                                                     z        j

                                                                                                                                                                                              M
                                                                                                                                                                                                   z        I
                                                                                                                                                                                                            It
                                                                                                                                                                                                                 n

                                                                                                                                                                                                                  m L
                                                                                                                                                                                                                      j
                                                                                                                                                                                                                           UJLLJ
                                                                                                                                                                                                                           D     Z
                                   z     z       z     z    z                             0          LU    uj       I                        LWU
                                                                                                                                                                         F                    F     LIJ

                                                                        U U     Z     F                             F                LU
                                                                                                                                             F            5     F                                   J
                              1L-L0
                                   0             0     0    1     5
                                                                        i-i-jzww-jzzz
                                                                        0 0 0 D   w
                                                                                     LL


                                                                                    m D 2                           D
                                                                                                                                     U
                                                                                                                                             z            w
                                                                                                                                                                    1
                                                                                                                                                                         X
                                                                                                                                                                         LD
                                                                                                                                                                               0
                                                                                                                                                                                     T
                                                                                                                                                                                     2
                                                                                                                                                                                              Z             j
                                                                                                                                                                                                            w
                                                                                                                                                                                                                  0
                                                                                                                                                                                                                  0
                                                                                                                                                                                                                           0
                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                 0
                                                                                          0                m              m          e                    2     m        z     2     z              m       m     L        M
E                                  E     E       E     E    E     U     0     0      0         T                                                                                                                                 CL


                                   F     F       F     F    F     F           F      F    F          F     F        F     F                                              F     F     F        F     F       F     F        F     F
0                                  z     z       z     z    z     z     z     z      z    z z   z    z              z     z    z     z       z      z     z     z        z     z     z        z     z       z     z        z     z
                              z                                                                 w    w              w     w    w     w       w      w     w     w        w     w     w        w     w       w     w        w     w
                                                                                     w    w w
                                                 CLM L            MM          CLIL        MCL ELM                   aLMM   L                                    5 5 5 5                       5     5 5 5                  5     5
                                   5     5       5     5    5     5 5         5      5    5 5 5 5                   5 5 5 5 5                       5     5
                                                            a     a 0         0      0    a 0 0 a                   0 0 a 0                  0      a     0     a a a 0                       0     a 0 0                  0 0        N
                                         w       w     w    w     w w         w      w    w w w w                   w w w w                                                                           W W                  W     W
                                   w
                                                                        z     z      z    z    z     z     z        z     z    z     z       z      z z         z        z     z     z        z     z       z z            z z
                              F    P     P       P     P                                                                                                                             F              F       F
                              0    0     0       0      0   0     0     0     0      0    0    0     0     0        0     0    0     0       0      0     0     0        0     0     0        0     0       0 0            0 0
                                                                                     m    m    m     M     L        M     m    m     m       m      M     CL    M        m     m     m        m     m       m     m        m m




                                                                                                                                                                                                                                US00000400
              Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 22 of 31 PageID #: 747
                         dp   0    dP   0    p          Q    No   0    p    p    00   0     0    0          0               p          W       00          0           0    0     ow   oo

                                                                  0    0    0    0    0     0    0    0     0    0     0    0     0    0   0         0     C    0      0    0     0    0
F                        a    0    C    a    a     0    0    C
                                                                                                p     0     0    0     0    a     0    0   a         9     9           a    q     9
      nt       LO
                         a
                         Q
                              C
                              a
                                   a
                                   a
                                        C
                                        D
                                             a
                                             C
                                                   9
                                                   a
                                                        q
                                                        0
                                                             q
                                                             a
                                                                  q
                                                                  0
                                                                  a
                                                                       q
                                                                       0
                                                                            a
                                                                            0    COCOCOCS66666-ocit-ocica
                                                                                     0    a a   D
                                                                                                 0
                                                                                                 0  m                                                a     a
                                                                                                                                                                LQ



Z     LO       OD                            C                                        00


LLJ

UJ
                                        a    N     C    a    a              a    0          0         0     0    0     0          N        0   M           N    N      0    0     0    0
                         a    N    a

      D C                                                    0    a    0    0    a    0     0    0    0     0          0    0          0   0   Q     a     0    0      C    0     0    0
                         C    a    a    a    a     a              a    q
                                                                                                                 01
                                                                                                                                           C   a     a     q    a      9    9     q    a
                         0    c    q    Q    q     0    q    0              a    a    q     q    a    p     a    q     a    a     a    a
                         6    6    6    6    6     6    6    6    6    6    6    0    0     0    0    LO    0    0     0    0     0    a   0   0     to    r    N      0    0     0    0
                                                                  N                              ll   Y                     N     D            LO    0     M
      03                      LO             Ir
                                                                                                                                               D
      CO
      z
      F

          j                        h         0          0    0         0    0 W             0    0    0     0                     0            oQ     W    0    oo     0 p        oo
                                                                                                                                           00
                                                                                                                                                                                       oo
                                        00                        Q
                                                                                                                                                                       0 0             a
                                   a
                                   C
                                   0
                                        a
                                        a
                                             a
                                             a
                                             a
                                                   a
                                                   a
                                                   CD
                                                        a
                                                        9
                                                        C
                                                             C
                                                             C
                                                             C
                                                                  C
                                                                  a
                                                                  a
                                                                       a
                                                                       C
                                                                       C
                                                                            a
                                                                            9
                                                                            0
                                                                                 Cqq9aaqaqC
                                                                                 a
                                                                                 Q 0
                                                                                      0     0    0
                                                                                                  PPiaquqpq
                                                                                                      0     0
                                                                                     0 a Q 0 a C Q C a w a a N
                                                                                            0                w
                                                                                                                 0
                                                                                                               C Q
                                                                                                                 C
                                                                                                                       0    0     0    C             0     0    0                 0
                                                                                                                                                                                       0
                                                                                                                                                                                       a
                                                                                                                                                                                       a
                                                                                      CN                                                       m                                  Cl




                         C         aC10-00000                                    0          a    0    0     0    0     0    0     0    0   a   0     C     a    N                      C'4




                                       a a Q a 0 0 0 0 0 0 0 0 0 a 0                                                                       0   0     0     0    0      0    C     0    0
                         aaqaqqq999a
                         a
                         a
                           a a C a a
                             a a C 0 C 0 0 a C OLroooaaaaOOa                                                                                   LO
                                                                                                                                               C
                                                                                                                                                     a     a    Ck     if   LO    0    Lr
                                                                                                                                                                                       CO
                           a       N
                              N




                         a    a    C    a    C     C    0    a         0    0    0    0     0    0    0     0    0     0    0     0    0   0   T     0     0    0      0    0     0    0
                                   a    9          C    a    q    C    a    C    C    U     C    9    C     a    a     a    q     a    q   a   P     9     a    a      a    q     C    q
                         C    a              LQ
                                                                                                 a          a          0    0     a    a   0   N     0     f    m                 Q
                         Q    N    Q    a    N     0    0    a         a    0    0    N     0         LO
                                                                                                                            N
                                                                                                                                                                       tr
                                                                                                                                                                       M
                                                                                                                                                                            Lr         Ln
                                                                                                                                                                                       N
                              fl             N     N              N                              11                               co




                         ac   Q    ow   CN   ow    Qo        GO             oo        Oo    0    0               o          oNo   V    0                   0 0         0    oko          O
                                   0    C                    0         a    a    0          0    N    a     a    a     0     r    N    a   a   M     a                      C     0    N
                                                                                                            a    C     C    a     a    a   a   N     a                      CD    0     a
                         C         a                                                                  C-1

                                                                                                                            a     6    Q   a   C     a     Q    a      a    5     a
                              a    a    a    cz    a         a    a    a    C    0    0     0    a    a     Q    a     a

                         C                              a    0         a    a    a    N     a                    a     Q          N        a   I           N    It




                         CaQaaQaaaac
                         aaCqac qqqp                                             0 a 0
                                                                                   q C
                                                                                                 0    0
                                                                                                      a
                                                                                                            0
                                                                                                            q
                                                                                                                 0
                                                                                                                 q
                                                                                                                       0
                                                                                                                       a
                                                                                                                            0
                                                                                                                        C C q 9
                                                                                                                                  0        0   C
                                                                                                                                               C
                                                                                                                                                     0
                                                                                                                                                     9
                                                                                                                                                           0
                                                                                                                                                           C
                                                                                                                                                                0 0 0 0 0
                                                                                                                                                                q q C 9 C
                              a    0    a    U     0    a         a    0    0
                                                                                 C
                                                                                 OLOO
                                                                                   N
                                                                                                 9
                                                                                                 OLO
                                                                                                 F
                                                                                                            0    0     aCla
                                                                                                                        N D
                                                                                                                            aa                 Loa         t
                                                                                                                                                           0
                                                                                                                                                                NLOIOaa
                                                                                                                                                                M M     U
                              D                                                                                                                CN
                                                                                                                                               F
                              m




                              a    a    a          a    a    a    a a       a    Ck    LO   0     0   a     0     0    a    Cl    a    a   C a        ci   Cl    a     C    a      a
                                        a
                                              LO

                                              r    q    a    q    C a       p               q     a   q     C     a    a    C          a   q    ll    q    q     q     9    q      a    C
                              U    lz
                                                                                       0          0   a     a     0    a    m
                                                                                                                                  lp
                                                                                                                                  C    a   N 0        a                Q    0      0    C
                                   D    LO    m    a    m    C    C m       a               rl
                                                                                                            LO         LO                      Cl
                                                                                                                                                           C3
                                                                                                                                                                 N
                                                                                                                  CN




                         I     I   dp   o          0    W     W   N    0 0                                                                                 C           0    0     0     0
                         N    D              r     C    a                             N          0    0          Cl    t    cli   0    0   0         0
                                        04
                                        9    C     9    q                                        a    9          9     a    a     a    C   0         0     a           0    0     0     0
                         9                                                                                  C    a     0    0          C   a   a     C     a     a     0    Q     0
                         0    a    a    C    a     C    a    C    Ck   a    0         0     0    0    a                           CD




                                             Iq    C                                  N          0    a     0               m     a    C       Lo    Q     C           a    a     a     a


                         a    C    a    ODc   Oooooo 0lqqqC0 0 0 0 0 0 0 0 0 0 0 C 0 0 0 0
                                                                  aqC   qqqqqqaRaC         qq0
                         9
                         U
                         N
                              9
                              U
                              co
                                   a    a a 9 q q a a a
                                        LO
                                        N
                                            0LO
                                             M
                                                0 0   0 N
                                                        LO
                                                          crlooamarl-OONaOOaC
                                                                  N
                                                                       to
                                                                       N    N
                                                                                 Iq


                                                                                      Cj
                                                                                           Co               LO   N     LO   N                  CF                CNJ




                                                                                                                                                LU    Of

                    CD
                                                                                                                                                X     LU


                    V
                    CD                                                                                                                     0    0          0



      U
      4
      0



      0




                                                                                                                                                                                       US00000401
         Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 23 of 31 PageID #: 748
                 oQ    ow    ow   ao    ow   oQ   oxo   Oo   oNo   Oo    oQ   0    Oo   Qo   oNo   Oo   QO    0    oQ    0     do     oo      IP    0        oxo    oq       QP     GO    0 0            oo

                 D     C     C C        C    C    C          t     C     C    0    cl   0    D     C    D     C    C     0     C      C       C     C        N      CD       C      0     CD   CD        C
                                                                                                   C    C     C    C     p     p      C       9                     9        9      C     9    C         q
                 p     I     p    p     lz   C    p                q     C    9         9    p                                                      C         P
                                                                                                                                                                                          0    Q         C
                 C     Q          0     Q         0          m     C          C    0    0    C     C    0     0    a     D     CD     CD                            C        Q                           0
          LO                 CD              Cl
                                                  C                                          0     D                                          C                     C               C     0
z    LO   co                            Q                    DO                    CD                              LO                                        LO


uj
W                                                                        0    0    D    0               0     0                0      C             0        r               Q      M          0
D                                 0          0               LO    0


                                                                                                                                                    C                               C                    D
                 oc
                 aa Oooc
                    a 0 a Q ODO
                            C 0 0
                                                                   C
                                                                         C
                                                                         0
                                                                         6
                                                                              0
                                                                              0
                                                                              6
                                                                                   C
                                                                                   0
                                                                                   ci
                                                                                        CD
                                                                                        0
                                                                                        6
                                                                                             0
                                                                                             C
                                                                                             L6
                                                                                                   0
                                                                                                   0
                                                                                                   L6
                                                                                                        C
                                                                                                        0
                                                                                                        C
                                                                                                              C
                                                                                                              C
                                                                                                              6
                                                                                                                   0
                                                                                                                   0
                                                                                                                   ui
                                                                                                                         D
                                                                                                                         a
                                                                                                                         c
                                                                                                                               0
                                                                                                                               0
                                                                                                                               c
                                                                                                                                      0
                                                                                                                                      C
                                                                                                                                      c
                                                                                                                                              CD
                                                                                                                                              0
                                                                                                                                              ui    C5
                                                                                                                                                             C
                                                                                                                                                             LO

                                                                                                                                                             C6
                                                                                                                                                             LO
                                                                                                                                                                    D
                                                                                                                                                                    C
                                                                                                                                                                    6
                                                                                                                                                                    41
                                                                                                                                                                             0
                                                                                                                                                                             0
                                                                                                                                                                             6
                                                                                                                                                                                    C
                                                                                                                                                                                    Lri

                                                                                                                                                                                    1
                                                                                                                                                                                          0
                                                                                                                                                                                          6
                                                                                                                                                                                               C
                                                                                                                                                                                               6
                                                                                                                                                                                                         C
                                                                                                                                                                                                         L6


CY
                                                        M    LO                    00
                                                                                                                                                             Cl




                  Op         0    0     ow    P   00    a     o    0 0        0              0                0    0            P     00       P    0                        CP     dp    0 0            Op


                  CD   Q     Q    0     0    C    a     0    w     Q 0        Q    r    Q    Q     Q    Q     Q    Q     Q     a      0             C        co     C        C      C     CD   a         C

                       C          C     C    0    0                C     0    0    0    C    0     a    0     c    m     c     0      0       c     D               c        c      c     0    CD        0
                  C          CD                         00
                                                                         0    0
                             0               0          00                         Cl                              LO




                  0    0          0     Q    C    0     0    0     a     0    0    0    0    0     CD   0     0    0     0     0      0       0     0        0      0        0      0     0    0         0

                       Q          m     0    CD   0     Q    0     0     Q    0    0    Q    0     CD   C     C    LO    CD    0      C       C     0         r     0        0      C          a         C
                             D               N          r                                                                                                     Cl

                                                        N                                                                                                     Cl




                  0    C     CD         0    0    0     Lo   CD    0     0    0    0    0    0     0    0     0    0     0     0      0       0     0         LO    0        0      0     0    C         0
                       C          C                          CR    C     9    q    R    9    C     q    C     C    C     9     C                                    C        p      P     9    C
                       0          to         C                     Q     0    0    QO   0    LO    LO   C     D    tr    a     C      C       D     C         r              C            a    Q          0
                                             1               Y           Y         14




                  oo   oo    dp   0     oo   0     0    0     0    0     0    ow   Op   0    0     0    Oo    0    0     oxo    p     0       oQ    Do        QQ    ow0             00    oQ   oQ         Op

                                                                                                                                                                    E C
                  C    n     C          0          C               0     N    0         0    0     C    0     0          0            CD      0                                           CD   0          a
                                  lqr        LO               Lo                   LO
                                                                                                              m          C     s      C       C     C         Z       C             F     C    q          C
                  C    C     C    q     9    Y     Y    7     Y                                         C'3

                                                                                                                                                                             C      C     D               0
                                                                                                        C     C    0     C     a      0       0     C         C
                                                                                                                                                                         I




                  CD         D    ci         C     CD   C     C    Cy    0    0    0    0




                  C    a     a    0     0    0     a    a     0    a          a    a    a    a     a    a     a    a     CD    a      C       C     a         a     0        a      a     a    a          a

                                        F    C     F    0     w    C          F    0    0    Lo    LO   0     a    0     CD    0
                                                                                                                               m
                                                                                                                                      C       0     0         fl    OCLOOOLD
                                                                                                                                                                       m
                       CD
                             F    UD

                                                              R          0         2
                                                                                                                   Lo                                         LO    Cl
                                                        P                                                          m                                          co




                        C C       D     0    0     C 0        0          0    0    0     0    0    0     0    0     0    0      CD        0    0        0      LO    C        CD     C    0        a
                  0                                                 CD


                             D    C     C          C          0     U    C    D    N     N         C     0    0     0    00     D         0    4        C      0     C        Cl          C        0      C
                  D     LO                              Lr
                                                        0     00                   N     N
                                                                                              CD
                                                                                                                                                        LO                                         N



                             do         ow   oo    Oo   oo    0     Oo   0         0     0    0    0    oQ    oo    Ao   QO     dp    op      oo        oo    00    ow        olp    Oo                   dp
                                                                                                                                      C D
                                                                              00
                  QQ    ov        cAp

                                                                                              0         0                       0                       T                     C           C               D
                                        0                     D
                                                                         99Cqp9c
                                                                         C    C    M    N                                                                     Lf    CD                         CF
                  C          C    0          CD
                                                        D                                                           C    E      0             D     9               9         q      C    q    C          9
                  C    C     9    C     9    C     9          9                                                                       CD
                                                                                                                                                                    0         0      0    0    0          0
                                             0          0     0    C     C 0 Q 0 Q 0 Q                        a     0    0      Q     0       0     D

                             0    C     C    C     CD   N                a    0    N          0    0    0           0           0                             I     a                0    a               0


                                  0     0    0     0    0     0     0    0    0    0     0    0    0    0     0     0    0      0     0        0        0     0     0         0      0    0        0      0
                  a     C    C                                                                                                                                                                     p
                        C 9       q     C    C     C    q     C                                                                                         C     m     Q         0      D                    0
                  0          C    0          0     a    C     D          0    0    0     N    0    0    a     C     0    w      C     M        LO                                         cl       CD
                        LO              CD
                                                        Cl    co    L2             Iq    N                                                              LO    D                                    C14




                                                                                                                                fy




                                                                                                                                                                     U                                         V
                                                                                                                                f


     0                                                                                                                          IIJ       V W           V1     vi    w        V            w       w      v
                                                                                                                                0         0 0           0      0     0        0       0    0       0      0
                                                                                                                                0         0 0           0      0     0        0       0    0       0      0    a
     0                                                                                                                                         F        F      F              F                    F      F




                                                                                                                                                                                                         US00000402
           Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 24 of 31 PageID #: 749
                    00   oo    QP   oo    0        o    oQ   oNo   oo   0    0    oo   0    0     0    oo    0     0    QO    0    do   ov    Oo   ov    vQ     dp       oo     Qo    oQ     00    oo

a I                      C          Q     0        C    C    0     1    C    C    0    0    0     C    C     0     C    C     0    C    CD    ca   C     CD     C        C      C     Ul           0     0
    C
                    CD         CD
                                                             C     co   C    C    0    D    CD    0    co    CD    C    q     C    q    C     q    C     q      9        q      C     C C          C
0                        C          C     Q        C    Q                    C    0    0    C     0    a     CD    C    CD    0    a    C     C    Q     0      0        C      C     U C          D
    Iq         LO   CD                                       CD    to
                                                                                  0         0                           C     0         0                       C        C
  z LO         00                   C                              Q0   CD   CD

     Lli                                                                                                                                                                                                 m
Z W                                                                                    0          0    0     0          N          0          0    0     0               N      0     W      Q 0         2
                    CD   C     CD         0        0    a    Q     N

CLz ry         CO   a    0     0    0     0        C    0    C     0    0    0    0    0    0     0    Q     0     0    0     0    0    0     0    0            0
                                                                                                                                                                0
                                                                                                                                                                         0
                                                                                                                                                                         0
                                                                                                                                                                                0
                                                                                                                                                                                0     0
                                                                                                                                                                                             0
                                                                                                                                                                                             0
                                                                                                                                                                                                   a
                                                                                                                                                                                                   0
                                                                                                                                                                                                         a
1 N                      C                              C
                                                                             M    0    0          0
                                                                                                       C
                                                                                                       0     0     0    0     m    0    0     0    0     Q               0      0     D            0
                         0     0          0        0    Q    0     0                                                                                            t
n N m               10                                                  LO
                                                                                                                                        N                                m            r
    U
    z
                                                                                                                                                                                                         CL
                                                                                                                                                                                                         0
LL

           5        oQ   0 0        Oo    oW       Qo   0    0     oo   oQ   oo   0    Oo   0     0    0     QNQ   0    0     Oo   dP   oo    ao   Op    oo     0        Oo     OQ    0      QO    ao


                    C          C    C     C        a    C    C     co   C    C    0    0    0     C    C           CD         C    0    C          C     Cl     C        Cl     0     LO     C     CD
                                                                                                                                                                                                         z
                    C    9     C    9     C        C    C    C     Cl   C    I    C    q    9     q    I     C     9    C     q    C    C     C    9     C      q        C      9     ll     9     C
                    C                     0             0    C               0    0    0    0                0     0    CD    C    C3   0     CD   C     0      a        a      0            0     C
                                    CD             CD              co   CD                        CD   CD
                                                                                                                                                                                             CD    C

                               C    C     C             C    N          a    a    0    0    Q     0    C     CD    C    0     0    CD              CD    0      C        CD     C     LO




                    CD
                    9
                    0
                         a
                         C p
                         C C
                               a    Q
                                    9
                                    CD
                                          Cl

                                          C
                                          0
                                                   a
                                                   C C
                                                   r
                                                        a
                                                        0
                                                             a
                                                             q
                                                             0
                                                                   a
                                                                   C
                                                                   CD
                                                                        a
                                                                        9
                                                                        0
                                                                             a
                                                                             p
                                                                             C
                                                                                  a
                                                                                  C
                                                                                  0
                                                                                       a
                                                                                       q
                                                                                       0
                                                                                            a
                                                                                            C
                                                                                            CD
                                                                                                  C
                                                                                                  9
                                                                                                  0
                                                                                                       a
                                                                                                       C
                                                                                                       Q
                                                                                                             CD
                                                                                                             9
                                                                                                             CD
                                                                                                                   a
                                                                                                                   C
                                                                                                                   0
                                                                                                                        a
                                                                                                                        9
                                                                                                                        C
                                                                                                                              a
                                                                                                                              C
                                                                                                                              0
                                                                                                                                   a
                                                                                                                                   C
                                                                                                                                   C
                                                                                                                                        C
                                                                                                                                        C
                                                                                                                                        C
                                                                                                                                              a
                                                                                                                                              C
                                                                                                                                              C
                                                                                                                                                   Cqc
                                                                                                                                                   a
                                                                                                                                                   D
                                                                                                                                                     a
                                                                                                                                                       qpqc
                                                                                                                                                         a               a
                                                                                                                                                                         0
                                                                                                                                                                                a
                                                                                                                                                                                0
                                                                                                                                                                                      a
                                                                                                                                                                                      LO
                                                                                                                                                                                      Cl
                                                                                                                                                                                             C
                                                                                                                                                                                             U     LO
                                                                                                                                                                                                         ul




                    U    n




                               C          0        0    0    0     0    0    0    0    0    0     0    0     0                10   0    0     0    0     0      0        0      0     w      0     0
                                                        0    0     0              0    0          0    0     0     0    0     w    0          0          0      1        1      0     m      0      U
                         0     0          0        tl
                                                             N
                                                                        LO   LO
                                                                             M
                                                                                            T
                                                                                                             0                          C14   0
                                                                                                                                                   CD

                         471




                               00         0        ow   0    00    0    0    0    0    0    0     0    0 0         0    0     ow   0    00    Cp   00     dip   00       00     00    00     00     00

                               a
                                    Cko


                                    a     0        a    a                                                                                     M    0     0      C               0     m      0
                                    9              9                    C         C                                C    C     q    C    C     C    q     C      9        C      q     C      C      CD
                    C    CD    C          C             cz
                                                                                                             0     0                               C     Q               C      0     C             0
                    C    C     CD         CD       C    C    0     CD        a    0    0    0     0    C                cl    CD   CD   CD    CD                CD                           CD




                                    0     C                  N     M              0    0          0    0                N          0               0      0              N      0                   N


                         CD    C    0     0        0    0    CD    0    0         0    0    0     0    0     0     0    0     0    0    0     0    0      0     0        0      C     0      0      0
                    C    p     9    p     p        C    C    C     9    p    C    C    p    p     C    9     9     9    q     q    C    9     q    C      q     p        p      p     9      p      p
                         0          0     0             0    0                    0    0          0    0     0     0    0     w    0    a          0      0     r        m      CD           LO     0
                    0                              fl                   Lo   LO             IT
                                                                                                              CY                        cli   0                          Cl                         m
                    LO   CO
                    Cj




                     Oooocz ooooo
                     C    CD   Lo    00   tn
                                          cli
                                                   CD   C     CD    C    0    0   N    Ce    0    Lo
                                                                                                  r
                                                                                                        Lo    C    C     C    o    CD
                                                                                                                                   Cl
                                                                                                                                               C    Lr    M         CD    N      tr
                                                                                                                                                                                 CO
                                                                                                                                                                                       CN     CD    0




                           o   0     p                        0          0    0        0          0           0     Q    p                O                         00    00     0     00     O
                    C                     N        Q          D    0     C    0        0    0     LO   C      CD   C     CD   0    N     C     C          C     C         N      D     CD    C      0
                    C    C
                               CD

                               C
                                    Cl

                                    C     9        C          C    q     C    C        C    9     C    9      C    C     9    9    q     C     C    C     9     C         q      q     C     9      p
                    C     C    CD   CD             0    C     0    C     0    C   0    0          0    CD     0    C     C    C    CD    C          C     C     C         C      C     cz    C      0

                    0     0         M              0          CD         0    0             0                 0    0     0               0     0                0         N                  0      0


                    CD    0    C    0     0        0    0     0    0     0    0   0    0    0     0     0     C    0     0    0    0     0     0    0     0         0     0      0     0      0     C
                    C     C C       q     C        9    p     q    p     q    p   9    q    C     q     q     q    q     p    C    C     q     p    q     C         q     q      q     ILQ    p     q
                                                        a          0     Q    C   N    0    C                 C    0     C    0          C     C    to    cl        0     LO     U     N      a     0
                    C3         U    U     LO       CD         CD                                  LO
                                                                                                  I
                                                                                                        LO                         CD
                                                                                                                                   m                                             co
                                    N     N                                                                                                                               cli




                                          U
                    W                     cc
                                                                                             C                                                      w
                    U                     w
                          F               j                                                  w                                                      D
                                          j                                                  F                                                 0    5               w                               U
                                          D                                                             0                                w     0                    w
                                                                              j        w     w                           0               j     F                    D
                                                                                       OLgq                                                                                                         w
                                          CL
                                                                                       e                      W          0               j
                                          w        W
                                                                    m
                                                                              o
                                                                              0                                          JWOD-M     e          0                    5                  w
                                                                                                                                                                                       U JC         z

                     z    D
                                     w
                                     0
                                          0g            e
                                                                    R    w
                                                                         z
                                                                              W
                                                                              1    n
                                                                                       w
                                                                                       m
                                                                                             w    w
                                                                                                        9
                                                                                                              W
                                                                                                                   LU


                                                                                                                   w
                                                                                                                         L          w    0     Z
                                                                                                                                               0
                                                                                                                                                    C
                                                                                                                                                    1
                                                                                                                                                          0

                                                                                                                                                          5               jw
                                                                                                                                                                                       FO

                                                                                                                                                                                       j
                                                                                                                                                                                                    U
                                                                                                                                                                                                    w
                                                   F
                                                                              i        w          D           a    w          0     M    2                                  1
                                     5
                                                                                             FL

                                                                                             0    T     o     o    2     R w        S                     D         9     o      w     R      R
                          w               0 o           o                                                                                                                                           of


                               m     m    m m           m     m m        m    0    0   0     0    0     0     0    0     0 0        0 a        0    0     0         0            0
                     0    0    0     0    0        0    0     0 0        0    0    0   0     0    a     0     0    0     0 0        0 a        0    0     0         0     0      0     0      0     a
                     z    z    z     z    z z           z     z z        z    z    z   z     z    z     z     z    z     z z        z z        z    z     z         z     z      z     z      z     z


                               1     j                                                                                                                                                              0
                                                                                                                         0 0 0                 0    0 0 0                 0 0          0 0
                                               1


                     0    0    0     0    0        0    0     0     0    0    0    0   0     0    0     0     0    0                     0
                     0    0    0     0    0        0    0     0     0    0    0    0   0     0    0     0     0    0     0 0 0           0     0    0 0 0                 0 0          0 0          0
                          F          F                              F         F        F     F          F     F          F F F           F     F    F F F                        F     F      F     F




                                                                                                                                                                                                   US00000403
           Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 25 of 31 PageID #: 750
                   N           P    o    O          0    p     00          W                        p       0    4p             Ip          Oo    P    0     o    0
                                    C         C     0    C     C     C         0          C    0            C    0    D    C    1     CD    C     C    cz    a         0    C    a    D
                   C     CD    0         Cf                               rl        CD
                                                                                               0
                                                                                                    c

                                                                                                    c
                                                                                                        Z
                                                                                                            0    C                    q     C     Cl   C     D         p    9    p    C
                               C    q         q     C    C     C     C    l                                                                            6     6         5    a         c
                    0          D
                                         cl
                                              C     C                          0    C     C    o    c       6    ci   o    C    t     o     6     6                              Ln
                                                                                                                                                                                      C
            LO           Cp         CD   co              Ck    CD    CD   00
                                                                                               C                                                       C                         N
z      LO   00                           q    Q          0     a                                                                      LO                               CD


Lli    N A
Lli         co
D           C14


0
       D

CY
       U
       z
       ct


       5            Qo   oxo   Op   oo   ow   op    Oo   DNO   oo    0    oo   0    0     00   0    Oo      oo   0    ow   oo   QQ

                    CD   C     D    CD   1    0     0    0     0     0    Cl   0    0     0    CD   0       0    D    C    C    t
                    C    C     q    p    Qq   p     9    C     9     q    R    9    C     I    p    q       9    9    C    9    1
                    C    C     0    CD   0    CD    0    CD          0         0    C     C    0    C       CD   0    Q    a    N
                                                                                                                                to

                    2          F                                          OD
                                                                                          2




                                         0          00         0 0        00   0    oko   00   00       0   ow   0    00   00   ov    00    0     00    00   00   00   do   00   00    00
                                              oko


                                                    C
                                                         ONG


                                                         C4    0     CD        0    0     0             0   CD   0    0    0    t     N     CIJ        Q     N    q         C    0     D
                                         to
                                         C          C    C     C     C    C    p    q     9             C   9    C    q    C    q     C     9          C     C     7        9    C     C
                                         cl   CD    CD         CD    0    C    0    C     CD   CD       0   C    0    0    C    0     C     0     C     CD   0    CD   CD   0    0     C


                                              M                Ok    0    M    N    0                   0   N    0    0    0    1-t   N     tr    M     N         P              N




                          0    ow   oQ   ow   0     oo    Op    ow    0    0   ao    oo   oo   oo       0   0     0 0      0     oo    oo

                          0    D         C               0      0     0        0    Cl         U        0   1         14   D     0     C
                          C
                                    ce

                                    C    9    C     q    C                                     C        0   D                    0     D
                          D    C3   0    C    C     D    0      0     0    0   0    C     Q    0        C   D     C   6    C5    6     C5




                                                                                                                                                                                            Lf
                                                                                                                                                                                            04




      0



      CL




                                                                                                                                                                                      US00000404
                Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 26 of 31 PageID #: 751
                                                                                        oo   oo                       oQ    o    oko   Q 0                                 ao    0
Q                                                                                  0    0    0    0    0    0    0    0     0    0     0   0Cp              0    a    0    t     0
               0                                                                   C    9    0    0    0    0    C    C     C    9     C 9 C           C    9    C    9          9
OU                                                                                                                                                                         OR

                                                                                        0    D    0    C    0    C    D     C          C    0    C               0    a    I t
               Iq   LO
                                                                                                                 0                     C               C              o    a
     z         Lf   00                                                             F    R
                                                                                                                                                 CD                              CD


     uj        C1

Z    UJ
                    clq




CL                  C
               ry
U
     CIA
or
     0
LU             j
               z
               ry
LL

               75                                                                  oo   00             Oo   QO   00   oNG   0          0    o0         oo   60   Cp

                                                                                   cD   D    0    0    z    0    0    0     0    0     0    0    0     Q 0       0    0    2     Q
                                                                                   0    0    a    Q    0    Q    CD   Q     C    Q     C    a    CD    C    a    CD   C    0     0
                                                                                                       C                                                              t




                               0   C    N   N         0   0   M    0     M    D    0              0         C         0     D          M                    N         M




                          q    C        C   9    q    9   C   i          C    C    9    C    p    C    C                    C                          C    q    9    P     P     C
                                   Lq
                                                          0
                                                                   r1l

                                                                         Ln   0    0    0    0    tf   0    u    0    L     Lo    Q     T   0                    0    CD    C
                                                          N   2               Lo                            Ir        T                                               0




                               0   ow   0   op   oo   0   0 0      0     0    00   0    QO   oo   0    oo   GD   0    0     0     0    0    oo    Q    dp   0    Op   Gp    dp    00
                          60
                          C    C        D        C    C            C     C         0    0    0    Q    0    M    a    M           C    0    a     D    C    CD   0    IT    N     D
                                   CD
                                   C    C
                                            CD
                                            C    9    C            C     C    8         0    0    0    0    CD   Q                0         D     q    Q    CD   c    C     C
                          C    C                                                                  0    C    0    a
                                                                                                                      CD
                                                                                                                      C     D                                               a     6
                          0    D        C   C    0    0       0    CD    C    D    0    0    0                                                                        C5




                                   N        C    0            0                    0    0    0         C         0                0               0    C    0    0          0     0


                               C D      C   a    C        D   0    LO    a         C    0    0    0    0    0    0    0     cl    0    cl   0     0    Q    0    0    0           0
                                   9    C   9    C        9   9    r     C    C    q    C    q    q    q    q    q    C     q     C    q    q     9    9    C    9    C     C     C
                                   U    N   0    0        0                   C    0    0    a         0    U         LO    Lf    0    q    0     CD   a    0    D    C     C     0
                                                          N
                                                              OD
                                                              LO
                                                                         LO
                                                                              10
                                                                                                  LO
                                                                                                            Ir         q                                              0     Cl




           w
           4
           0

           t
           m
           A




                                                                                                                                                                                 US00000405
            Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 27 of 31 PageID #: 752
                                                                          dw    0             0    o     Q   o      o    0     0     110   0     0 0         0          0              0
                                                                          0     N    0        0    0     0          0    C     0     0     r     CD          0     C    0        0     T
                                                                          q     P    C   0    0    C     C          0    q     C     C     lq    rl    cl    9     C    q        q
                                                                          C     m    C   o    o    a     6   6      6    o     CD    C     D     m     m     CD    C    6        CD

                                                                                F                        C                     0                       m
z U             OD                                                        LO                                 CD                      CD    fl    co                     WD


Lu
LIJ             D

           0 C

           Ln
CY
           U
           z
           ry




                                                                          0     00   0        0          0          oo   0     ov     Op    GO    oo   P     ow    Qo   op       OQ     0
                                                                          q7qc qpc   c qq
                                                                                                   oNo
                                                                                         QO

                                                                          N     0 0 00   0    0                     N    0     0            N    0     N     N     0    0        0      C
                                                                                                                                            q     C    7     C q        C        9      9
                                                                          0     0   00  00    0    0     0          0          0      0     0     0    C     0 0        0        0      CD




                          oo   oQ   oo       oo        Oo   0   Op   op   0     oo   0   0    o          w               W      w     owm ow            M          m         w
                                                                                                                                        C 0
                                                                                                              oxo
                     oo
                     C    C    CD        C   C    CD   0    C        0    0     CO       LO   D    0     D    CD    0    C      CD    C                 q     C         0
                                             C    C    9    C        C    C              C                    C     q    C      q     C q C             C     C         C
                          C                                                          0   C    0          a    Q     C    C      0     C C C                             0         0     C
                     a    C    CD   C    0   C    C    0    D   C    C    0     C                                                                       CD    CD




                          a         C    0   a    Q         a   a    a     a    0    a   a    a    0     a    a     a    C      a     a     a     a     a     a    a    a         a     a
                     a                                                                                                                9                       C    9    C         q     9
                     p    q    lz   9    C   9    C    C    9   C    p     C    q    p   P    C    C     9    9     9    14R    9           C
                                                                                                                                            C
                                                                                                                                                  C
                                                                                                                                                  C     C     C         0               Q
                     0         D    D    C   CD   LO   C    0   C    ce    LO   00   0   to   LO   Q     0    0     0    m      IT                                 LO             LO
                          LO
                                                                                m    0   0    w                                                         LO




      LO

      0
      It

      t
      m                                                                                                                                                                                      CL
      0




                                                                                                                                                                                       US00000406
            Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 28 of 31 PageID #: 753

          C
          Irr   LO
z         LO    00
Lu
LiJ




          cj    0
          co
CY
          J
          z




                     0         oo   ao   op   00   op   Qo   Op   oko   ow   Op   0   oQ   oko   0   00   oo   oo

                     P
                         oxo


                         C               0    N    C         0          a    C             0     0        C    N            M           a   CD   CD   0   CD   C    r
                     9   C               c    q    P    P    9               C             q     P        C    P            9   9       9   C    C    p   p    C    p
                     0   C     D    Q    0         CD   C    0    C     D    0    0   0    0     C   C    0    0    a   Q   0   C   C   0   C    C    0   0    Q    C




      0

     t
      m
  CL




                                                                                                                                                                   US00000407
            Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 29 of 31 PageID #: 754
                     69    6P   oP   oo    oNo   OP   dP   0 0       0    dQ   0    oP    oo    oo   oo   oP   oW   0 0             oW    6W   dP    oP         oo   oo   oP    oNo      oW
                                                                                                                               0          0    a
                                                                                                                                               C 0
r                    D     C    C          0     C    C    0         0    0    D          0     0    0    0    0    0               Cl                     C    C    0    0     LO
                                                                                                                                                                                D
                                                                                    LO                                   It                                                               It


    C
                                                                It

                                                                          0               0     0    0    C    D    C    t     C    N     Q      N         C    0    0    Q              I
0               LO   0
                                C

                                a    C     C     D
                                                      C

                                                      C
                                                           C


                                                           0
                                                                     C

                                                                          0    m    CQ    U     C    D    C    6    6    6     ci         6    6     ai    6    6    6    6     Ci       6
    14
  z U           co
                           CD
                                     Q                     C3
                                                                fl
                                                                t
                                                                     CD
                                                                          0    w    I-T   N                         0    LO         co    U          0               0    0     U        I
  W
Z    LLJ
                                           Q     Q    Q         LO   Q              0           Q    Q                   0     D    LO    N    CD    T     C    D         N     LO
                                                                co




     2
     N
                     CCCDOOOOOOOOOCoooaooooooc p                                    0     0     0    C    0    0    D               C                      C              Q     N        Z
                     0     C    0    LO    C3         D    C         0    LO   0                                    N
                                                                                                                         LO    CD              CD    LO         CD   LO
     Cj
           CO                        eq                         M         N    D          N                                         c2
                                                                                                                                                     Lr                   LO    04
                                                                                                                                                                                r
                                                                                                                                                                                         CO
                                                                                                                                                                                         1
                                     N                          r
           z
ry
LL

           13              00   dp   0 0         0    Op   00   ow   00   00   0    00    0     OW   00   00   0    0    cW    oQ   60    Oo   Qo    00    Oo   co   Oo   oNo   oQ       oQ

                           CD   Q    C     0     0    C    0    D    0    a    It   to    0     01   C    C    C    0    0     D    00         Cl               C    0    0     U        0
                           C    1    9     q     9    p    q    C    C    9    cq         C     9    C    q    p    C          9    rl    9                q    C    C    9     cl

                           C    C    C     CD    0    0    CD   N    0    0    0    0     LO    C    C    a    C    0    m     C    w     C    a     C          0    0    0     rl       n
                                                                LO   0         m    LO    rl                             IT    D    Cl    U          D

                                     C     0     C    Cl   0    M         0    N    11               0    t    D    D               1                      0    0    0    0     M        M
                                                                Cl




                                0    0           0    Q    0    Iq   0    0    0    m     m     0    0    0    0    0    N     0    IT    0    Q     CD    0    Q    0    0     w        m
                           C 9       U     C     9    C    C    O    p    C    q    14    Cl    C    q    C    9    p     7    C    Lq    q    p           C    q    C          Lq       C
                           D    LO         C     to   C    C    It   0    to        q     00    LO   0    D    C    0    M     Q    M     0    D           C    D    to   LO    U        Q
                           D    co               r              N    LO   N         N     0     Cj                  N    N     t    N          0     CN                   N     C14      N




                     COooa                                                                           0 0
                           op   ov         0     oQ   Qp   Gp   oW   0    QQ   0    00    0     oo             0    00   p     Op   IAP   ao   Oo    dp    00   oo   ow   oo    oxo       oo


                                                                               C79pq z                                                                               0    N     M         M
                     oxo             QNO


                     C     00   LO   I     C     N    0    Q    Cl   04        M    0     It    q    0    0    0         M          00         D     r     a    C
                                           C     9    C    C    lf   C                                                   C          9          C     9     9    q    q    C     N
                                                                               0    CD    0     0    m    C    Q    0    0     0    a     C    D     a     0    C    0    CD    CD        C




                     OOOOOOCc 1000   N     C          C         r                   0     0          0    M    C         M                           I     C    0         N     00        a
                                                                CD
                                                                                                                                                                                C14       N


                     9     C         q     q     C    C    q         C         9    C     p     p    q    q         IR   9                                                      U         C
                           D
                                lz
                                           0     0    c                   0                     u    D    0    c    a    LO    cD   m     D          c     c    c    LO   0     D         LO
                     cl
                           D
                                     LO
                                                 t
                                                           cD
                                                                Z    cl
                                                                     I    N
                                                                               LO
                                                                               CY
                                                                                          2     CN                  04   14    q    LO    N    C      r                   LO              Cl
                                     cli

                                     Cl                         0                   ce                                              N          CII




                     0     0    CD   0     C     Q    C    0    m    0    0    0    0     0     0    0    0    0    0    0     0     0    0    0      0    0    0    C     0              0
                     L9    C    9    C     C     9    C    U    7    C    9    q    C     9     p    p    C    C    q    9     p     Iq   C    p      q    9    U    C     C              q
                     fl    C    D    C     U          C         N    LO   0         LO    0     0    0    0    LO   a          C     N    CD   C      to   CD   r    0     0     N        0
                                                                N                         N          m         N         It          Cl               r    00                       Ir    CN

                     2



                           ov   0    Do    cp    0 0 0          oo   oo   oo   QO   0     oo    0    0    oo   ow   oo   QNo   ao   oo    00   oo    QQ    oo   oo   QP   oW              oo

                           C    C    C     0     0 0                 C    0    r    N     04    0    cl   0    N    0    M          Y  C       D           0         D    0      N        Cl

                           C         C     CD
                                                                                          C-1   0    M    C    M    C    CD    D    Cl C       0     R     C         q    p      C        9
                     C          0    C     C     0 D 0          0    0    0    0    0     0     0    0    0    CD   0    0     0    0     0    0     0     0    0    0    C      0        0

                           0    CD   0           0              0         0    M    N           a                   C    0     M    N     0    0     M               D    0      t        N




                                                                                                                                                                                         US00000408
                 Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 30 of 31 PageID #: 755
                          QNo   oc   oxo         oo   60   OXG   0    op   Qp   Qo   0     QQ   00   oo   0         oNQ         Qo   DO         0 0            ao   ow   oo   oko   QO    Oo

                                      C 0   C 0 0 0 0 0 0 0 0 D 0 0 0 0 1 0 C 0 0 1 0 0 0
ou
                          t
                          9
                          0     0
                                     RC
                                     Ir
                                        CWOOOOOMOOOLC  r

                                                              CDOQQCO tOmoc
                                      D 0 N 0 0 0 0 0 D 0 0 0 N o o o o 4       6LrQQOM
                                                                                    6 6 6 6
                                                                                                                                           LO


                                                                                                                                           16                       06
                                                                                                                                                                                          CF




      Z
                It
                LO
                     LO
                     00   D     m
                                     13
                                     t     0          OD         LO   0    0    0                                                    D     It        D              N                     co


      Lu

Z     LiJ
                                                                      0    N    N          0    0    0              0           0    M     M    C                             C     C     N
      D              CN                                                                                   00   CD




rL                   C                                                          D    0     0    0    0    0    0    0     0     0    0     0    C    0    0    a    C    0    0     a     C
                ry        0     0    C     0     a    C    0     C    Cl   0
U                         q     9    C     C     q    q    C     C    q    q    C          9    C    9    q    q    C     q     q    C          C    q    9    9    q    C    C     C     q
                          C     D    C     m     D         0     C    C         C    0     0              m    0    C                t     0    C         0    C    C    C    0     Q     C
ne    N                         N                                N    N
                                                                           LO
                                                                                M
                                                                                                Cl   CD                   Lo
                                                                                                                          N          CY    0
                                                                                                                                                     LO
                                                                                                                                                     r                                    Cl

LLI
      m U                 00         it               LO
                                                      N                                                   Z                          V
        z




                                                                                                                                                                         o
                n
LL


                          00    0    00    Cko   0    0    00    ow   00   00   0 0        00   0    0    00   0    0     ov    DO   DO    Op   0    00   Op   ao   dP   00   0     dP    00


                          cl    M    D     D     CD   D          C    D    CD   0          0    0    0    t    0    0     0     0    0     LO   0    N    0    CD   0    a    C     D
                                D    0     CD    D    0          C    0    C    C G        0    0    q    V    q    C     q     C    7     U    C    lp   q    q         C    q     q
                                                                 LO                  00    0              Lo   0                C    ce    m         m         C    i                     CD




                                                                      0    C    D    t     M         0    r         0     0     N    N     to   0         0              0    0           N


                          0     0    C3    CD    C               C 0       0    0    0     0    0    0    0    0    0     0     0    0     0    0    m 0       0    0    0    0     0     0
                          C     C          q     C    LP   9     C 9       9    C    Lq    9    C    9    9    9    p     C     p    C     C    q                   9    C    C     C
                          D                D          N          z  0           c    L     u    0    0    0         0           0    L     cD                       u    a
                          0     2    D                LO         CV                  N     Y              9    Lr               N          N                        N                     C
                                                                                                          00                         N                                                    N




                          m     a    CD    C3    a    1    a     a    a    a    a          a    a    a    a    a    a     a     a    r     a    a    m    a    C    a    a    a     a     a
                          9     V    lq    q     q    cq   9     q    q    U    9          p    q    9    LI   q    q     C     P    LQ    Iq   p    q    C    p    q    C    q           U
                                                                                           D                   LO                    N     N         1              N                     C



                          oo    60   dO    oO    dP   0    aP    dQ   60   oG   60   oNQ   0    60   0    0    0    0     0 0 P            6P   oP   dO   60   60   dP   oW   ow    oO    0
                          LO    M    M     0     C         C          CD        C          q    0    0    t    14   C     0          C     fl   C    t    0    0    N    CD   C     C     M
                          C     C    q     p     C         C          q    C    C          q    p    C    P    C    C     q          Vq    C    q    q    C    q    C    C    C     q      7
                          C     CD   D     C     D    C    0     C    C         C    0     CD   0    0    0    C    0           C    D     0    CD   C    C    0    C    C    C           0

                                                      N    C     N         N    a    10    N    C    a    W         a     a     N    00    M    a    N    a         N    CD   a     a     It
                                                                                                                                     N

                          0     C    0     C     C    LO         0    0    0    0    0     0    0    0    0    0    0     0     0    0     0    0    m    0    0    0    0    0     0     0
                                           C     q         C C        q    C    C    Lq    q    C    q    q    C    q     C     9    C     q    9    7    q    q    p    p    q     q     p
                                           0     CD   m    C     Q    0    U    C    0     0    0    0    LO   a    CD    a     0    N     C    C    N    a    LO   CD   CD   0     0     C
                          t     00   00               m                              m     Cl             N    LO               N    Cl    N         N              it

                                                                                                          C                          D     N
                                                                                                          N




                           Moc oac aoooNooc oomoooo
                           q    C    9
                                     c
                                           q
                                           C
                                                 q    q
                                                      c
                                                            C    rl
                                                                 0
                                                                      q
                                                                      D
                                                                           C    C q
                                                                                o 0
                                                                                           q
                                                                                           0
                                                                                                C
                                                                                                Lo
                                                                                                     q
                                                                                                     0
                                                                                                          q
                                                                                                          r
                                                                                                               C
                                                                                                               D
                                                                                                                     q
                                                                                                                     0
                                                                                                                          9
                                                                                                                          D
                                                                                                                                C
                                                                                                                                0
                                                                                                                                     0
                                                                                                                                     m
                                                                                                                                           9
                                                                                                                                            D
                                                                                                                                                U
                                                                                                                                                N
                                                                                                                                                     9
                                                                                                                                                     D
                                                                                                                                                          q
                                                                                                                                                          U
                                                                                                                                                               C
                                                                                                                                                               0
                                                                                                                                                                    CR
                                                                                                                                                                    U
                                                                                                                                                                         q
                                                                                                                                                                         CD
                                                                                                                                                                              q
                                                                                                                                                                              0
                                                                                                                                                                                    C
                                                                                                                                                                                    f
                                                                                                                                                                                           q
                                                                                                                                                                                           CD
                           LO
                           LO   3                2          CD
                                                            NP   Y              LO              IT   C    Y    co    N                          U                                   N



                          00    0 0        0     OQ   aw   oka   0    ow   Oo   oo   0     0    00   o9   0    Do   0     QNQ   oo   co    0    Qo   0    oo   dQ   Op   60   DO    oko    Op
                                r                     c    D                               0    cv   r    t    0          0     Ci   fl    CD   w    CD   0    CD   I                     C
                                                                      cD
                                                                      C         2          9    C    9                    q     1    C     C    C    p    C    9    9                     C
                          00
                                C    9     p          C    C                                                                                                                  D     C     C
                          C     0          C     C    a    a     C    C    a    C    0     C    0    0    D    C    0     0     C          CD   C    C    C    0    C    CD




                                     C     C          a    N      r   C         M          a              LO              a     a    1     a    N    a         a    D                      a


                                                      Dooc oc Oooo                                        0
                                                                                                          C
                                                                                                               CD

                                                                                                               p
                                                                                                                    0
                                                                                                                    p
                                                                                                                          0
                                                                                                                          C
                                                                                                                                0
                                                                                                                                P
                                                                                                                                     cl
                                                                                                                                     Llr
                                                                                                                                           0
                                                                                                                                           q
                                                                                                                                                0
                                                                                                                                                C
                                                                                                                                                     0    0
                                                                                                                                                          q
                                                                                                                                                               0
                                                                                                                                                               q
                                                                                                                                                                    0
                                                                                                                                                                    C
                                                                                                                                                                         0
                                                                                                                                                                         9
                                                                                                                                                                              0
                                                                                                                                                                              9
                                                                                                                                                                                    0
                                                                                                                                                                                    C
                                                                                                                                                                                           C
                                                                                                                                                                                           q
                                                      o    o          c              0     o         o    m    D    0     C     C    1     0    LO   C    to   C    U    CD   0     m      C
                                                           00
                                                                 to
                                                                 to
                                                                           Lo   Lo
                                                                                r    Cl
                                                                                                Lo
                                                                                                IT   0    00   00   N                m          C                   M               N




                                                      of
                                                      w




                                                                                                                                                                                                CD
                                                                                                                                                                                                CV7



        LO
        4
            0
        T
        t
            m
        CL




                                                                                                                                                                                          US00000409
         Case 3:19-cv-00208-GMG Document 10-22 Filed 06/04/20 Page 31 of 31 PageID #: 756
                 QO    oQ   Op    oxo   Oo   0     oQ   0                   OXQ        0     0    Oo     00             0     oQ   oo   GNO    p   ow    Qo       olp     Op     ow       Op   Op

                 0                C          D     0         0    0    0    C     0    Q     N    C      0        C     m     0    0    0     CD   C     I        Cl      0      C        Q    C
                       CD   CD          co              00
                                                                                                                                                                                               R           12

                 0     0    0     D     N    N     C              C                    0     U    0      0        0     0     0    0    0     0    0     w        0       C      0        0    0           CD

                 0          ir          LO                        0         0                N    to              LO    IT                    0          D        Cl      C


                                                   Cl        0         C          0          N           0                                                                                            0    0


                 a     a    a     a     a    a     a    a    a    0    a          a          a    0      a        0     C     C    C    C     C    C     C        C       C      C        CD   C      m    CL

                       C    C     C     q          9    9    q    C    C    9     C
                                                                                       CD

                                                                                       q     C    9      q        9     C     9    q    q     q    9     q        p       q      q        q    q      0
                  Iq
                       C    C                C     0         0    C    a    0     0    0     C    0      D              LO    0    0    0          0     o        C       C      C        0    CD
                 00               Ci    LO
                                             r
                                                        LO
                                                        N         N         C                                                                 LO         LO       C       C                           F
                 Cl         LO          Lf
                                                                                                                                                                  C       LO
                            cli

                                                                                                                                                                  C4      cq                               W

                                                                                                                                                                                                           CL
                                                                                                                                                                                                      LU




     5                 0    00    GO    QQ   oo    Qp   oo   oo   Oo   oo   ow    oo   oo    oQ   QQ     oo       Qo    Oo    oo o      oo    oo   0     oo       0       oW     OW       oo   0
                  C    9    q     C          C     C    q    C    q    C p        9    p     19   p      q        p     lp    p 9       C     lz   9     1        ll      C      q        9    C
                  Q         C     C
                                        Iq
                                        r    t     Q    0    D    0    C    0     0               0      0        0     CF    Ci 0      C     Q          m        M       C      C        C    C
                            o           r    w     D    LO             C
                                                                                       CD
                                                                                             9    LO     D        LO    LO    C D       CD         C     m        D              C

                                  CD    M    r     N    N    0    0         0     0    0     M                          r               r     0                   lqr     0               0    0


                            0     0     0    0     0    C    0    0    0    Q     0    0     0    01     0        Q     0     0    0    0     0    C     0        0       0      0        0    0
                                                                                                                                                                          CD     Q        Q    0
                                                                                                         0              t     Er   W    0          P     t        LO             0
                                                                                                                                        o          Y              Lr             N
                                                                                                                                        4                         If
                                                                                                                                        CN




                            CD

                            C
                                  0
                                  q     OCDQ
                                        1

                                         q   DC                   0    0    0     0    0     0
                                                                                             Iq
                                                                                                  0
                                                                                                  C
                                                                                                         00MClao0oo
                                                                                                         C 9 C C 9 C q Coq
                                                                                                                          00mo
                                                                                                                           C C   C                                                        cl


                            CD
                            LO
                                  C
                                  m
                                         w
                                             C     LrOCOCDCOowa
                                                   LO   C 0  M    04                               q
                                                                                                         D
                                                                                                         0
                                                                                                               D   C 0 0 r C a m D
                                                                                                                        N
                                                                                                                        M
                                                                                                                              a
                                                                                                                              LO
                                                                                                                              V
                                                                                                                                         LO
                                                                                                                                         t         C
                                                                                                                                                   t
                                                                                                                                                         U        N
                                                                                                                                                                  M
                                                                                                                                                                          C
                                                                                                                                                                                          0
                                                                                                                                                                                               0
                                                                                                                                                                                               0
                            N                                                                                                            co
                                                                                                                                         U
                                                                                                                                                                          Lo
                                                                                                                                                                          N


                  dp   o    00    oo    Qo   op    oo   o0        Oo        00    oo   0     oo   oQ     0              0     oo   oo    op   00   olp   Qp               Q      ow       oo   op

                       C                     r     cl        0         V          0    0     OD   cl     1              r          0     0    0    N     U        CO      CF     0        r    CF


                       C
                                        qr

                                        9          9         p         C          C    9     p    C      p              IIR        C     CR   9    N     C        9              I        G     7

                  6    ci   6     D     c    b     o    ci   0    o    c    o     o    6     o    CJ     o        o     a     C    d     co   b    o     0        N       6      CD       C    b

                                                             a                    C    a     M    N               N     f                Iq   a                   I              a        M


                  0    C 0        C     0    C     C    0    0    0    0    0     0    0     0    0      0        0     0     C 0        0    0    C     C        0       0      0        0    0
                  U    C    C     9     C    C     9    C    C                                                          C                C    C    C                      C      q        C    C
                                                                                                                                                   0
                                  nt_n
                                  CD    0    0          Q    D    0    0    0     0    0
                                                                                             WWONLOO
                                                                                             0    0      a        0     0
                                                                                                                        rl
                                                                                                                              0    a     0
                                                                                                                                         D
                                                                                                                                         LO
                                                                                                                                              0
                                                                                                                                                   OLOMOQ
                                                                                                                                                   fl              I'll
                                                                                                                                                                                 CD       C
                                                                                                                                                                                          tc
                                                                                                                                                                                          CL
                                                                                                                                                                                               C
                                                                                                                                                                                               D




                             Oowoo
                  D     C 0        0         0     C    CD   C    0    0     0    0     0    0     0     0         0     0    0    0     0     0   0               0       0      0       0     0
                                        C    C     C    q    C    q    C                C    9     C                               C     C     C                           C      q       q     p
                        0    C     0         0          0    C    0    C     0    0     0    0     0     0         0     0    0    0     0     U   0         D                    C             0
                             0
                                        Lo
                                        Cj
                                                   Lo
                                                        N    N                               LO                          LO                    D             0                    LO

                             to                              N                                                           LO                    N             N                    Cl




                             Gp    oo   Qo   QxQ   DO   0    DO   0    0     0    0    oxo         oo    Mo       oNo    jp   op   4P    p     0   oo    o         oNp     00     op      oo    oo


                                   c    c    q                    9    C     C    9    C     q     C     q        9           q    P     Y         Y          t                       1

                                   C    0    C     D    0    Q    0    C     0    0          0     0     C3       C      D    0    C     C     0   D     Q         C      C       C       C    ck



                                             0                    0    0     0         0     N     0     0        Q                CD    0     N   0     N         0      0               0    0


                       C     C     0    0    0     0    C    0    0    0     0    0    0     0     0     0        0      0    0    0     0     0   0     0         0       0      0       0     0
                  CD
                                                                                                   C     C        p      C    p    q     9     q   q               D       C      0       0     C
                       C                     C                                                                                                     C               C       0      C       0     C
                                             C     LO        0    0    0     0    0    0     0     0     Q        0      Q    0    0
                                                        N    N                               0                           LO                                                       LO

                                                             N                                                           Ln                                                       Cf




                                                                             LU         w
                                                                             z          ui
                                                                                                   ui              0
                                                                                        z                          ui
                                                                                                   j               e
                                                                       0                LU
                                                                                        j          LIJ


                                                                                                         U                                                                                      w
                                                                                                                                                                                                j
                                                                             2          C
                                                                                                   owmU
                                                                                                                                                                    w
                                                                 Do
E                                  j                                                                          j                                                     i
                                                                                0                  K                                                                0                           m
                                                        W-JC  W
                                                                             ui
0                            Z     i         LLJ                      p e C                  LU


                                                                      F W W M W D
                  Hzomy
                                                                                                                                                                                                uj
                                                   j                                                                                                                              w
                                   ofoco                  0 0 000-j-jwo-oyw
                                                                                                                                                    Of

                  z                                     w 0       0                          Lu    Uj                                          LLejo                              w
t                            C     C m z                                                                                                       C   w                       0-1



0
                                                                             12
                                                                            n E
                                                                                                   w      w
                                                                                                                         ww
                                                                                                                                         0-11 LL
                                                                                                                                               j
                                                                                                                                                   0         Fn
                                                                                                                                                                           LLJ
                                                                                                                                                                               180
                                        w    w     w     w   x    w    w     w    C     w    w                     C                     2                                        0
CL
a
                                   w
                                   w    w    w     w     w   w    w    w     w    w     w    w     w      w        w          S          D 6 0   2 0 j0                           0
cr                      i    3     3    3    3     3     3   3         3          3     3    3     3      3        3      q

                  0     0    0     0    0    0     0     0   0    0    0 0        0     0    0     0      0        0
     0                                                                            7
                                                                                                                                                                                                            D
                        0 0        0    0    0 0         0   0    0    0     0    0     0    0     0      0        0                                                                                       M
ca                0                                                                                                                                                                                         tv

                  0     0 0        0    0    0 0         0   0    0    0     0    0     0    0     0      0        0                                                                                       a
     a                                                                            F          F            I




                                                                                                                                                                                                     US00000410
